Exhibit 10.1

 

$300,000,000

sixth AMENDED AND RESTATED CREDIT AGREEMENT

dated as of

February 5, 2019

among

SAIA, INC.,

as Borrower

the BANKS from time to time party hereto

BOKF, NA dba BANK OF OKLAHOMA,
as Administrative Agent and Collateral Agent

__________________________________________________________

BOKF, NA dba BANK OF OKLAHOMA,

BANK OF AMERICA, N.A.,

JPMORGAN CHASE BANK, N.A. and

PNC BANK, NATIONAL ASSOCIATION,
as Joint Lead Arrangers

SUNTRUST BANK and

TD BANK, N.A.,

as Co-Agents

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

1.DEFINITIONS AND ACCOUNTING TERMS1

1.1.Defined Terms1

1.2.Accounting Principles, Terms and Determinations22

1.3.Terms Defined in UCC23

1.4.Times of Day23

1.5.Construction23

2.LENDING COMMITMENT24

2.1.Revolving Credit Loans24

2.2.Letters of Credit24

2.3.Reduction of Revolving Credit Commitment28

2.4.Notice and Manner of Borrowing28

2.5.Non-Receipt of Funds by Administrative Agent29

2.6.Conversions and Renewals30

2.7.Settlement31

2.8.Interest32

2.9.Fees33

2.10.Notes34

2.11.Required Payments34

2.12.Optional Prepayments34

2.13.Method of Payment34

2.14.Use of Proceeds35

2.15.Illegality35

2.16.Disaster36

2.17.Increased Cost36

2.18.Risk-Based Capital37

2.19.Taxes.37

2.20.Funding Loss Indemnification40

2.21.Swing Line Loans41

2.22.Defaulting Banks42

2.23.Accordion43

2.24.Delay in Requests45

2.25.MIRE Events45

3.CONDITIONS PRECEDENT45

 

--------------------------------------------------------------------------------

 

3.1.Conditions Precedent to Effective Date45

3.2.Conditions Precedent to All Credit Extensions48

4.REPRESENTATIONS AND WARRANTIES49

4.1.Organization49

4.2.Authorization; Enforceability49

4.3.No Contravention49

4.4.Financial Statements50

4.5.Actions Pending50

4.6.Compliance With Laws50

4.7.Outstanding Indebtedness51

4.8.Title to Properties51

4.9.Taxes51

4.10.Burdensome Restrictions51

4.11.Use of Proceeds51

4.12.ERISA52

4.13.Governmental Consent53

4.14.Environmental Compliance53

4.15.Investment Company Status53

4.16.Disclosure53

4.17.Interstate Commerce Act53

4.18.Solvency53

4.19.Security Interests53

4.20.Insurance54

4.21.Anti-Corruption Laws; Sanctions54

4.22.Qualified ECP Guarantor55

4.23.Not an EEA Financial Institution55

4.24.Beneficial Ownership Certification55

5.AFFIRMATIVE COVENANTS55

5.1.Financial Statements; Notice of Defaults55

5.2.Inspection of Property57

5.3.Covenant to Secure Obligations Equally57

5.4.Compliance with Laws57

5.5.Insurance57

5.6.Maintenance of Existence58

ii

--------------------------------------------------------------------------------

 

5.7.Maintenance of Property58

5.8.Payment of Taxes58

5.9.ERISA59

5.10.Environmental Covenants59

5.11.Maintenance of Collateral; Pledge of Additional Collateral60

6.FINANCIAL COVENANTS61

6.1.Debt Service Coverage Ratio62

6.2.Leverage Ratio62

7.NEGATIVE COVENANTS62

7.1.Liens62

7.2.Debt62

7.3.Loans, Advances and Investments63

7.4.Sale of Stock and Indebtedness of Subsidiaries65

7.5.Merger, Dissolution, Liquidation and Consolidation; Subsidiaries65

7.6.Transfer of Properties66

7.7.Sale or Discount of Receivables67

7.8.Related Party Transactions67

7.9.Issuance of Stock by Subsidiaries67

7.10.Subsidiary Restrictions67

7.11.Change of Business68

7.12.Restricted Payments68

7.13.Most Favored Lender Status69

7.14.Sanctions70

8.EVENTS OF DEFAULT70

8.1.Acceleration70

8.2.Remedies73

8.3.Other Remedies74

8.4.Application of Proceeds74

9.AGENCY PROVISIONS75

9.1.Authorization and Action75

9.2.Liability of Agents76

9.3.Rights of Agent as a Bank76

9.4.Independent Credit Decisions76

9.5.Indemnification77

iii

--------------------------------------------------------------------------------

 

9.6.Successor Agent77

9.7.Sharing of Payments, Etc77

9.8.Collateral and Guaranty Matters78

9.9.No Other Duties79

10.ASSIGNMENTS AND PARTICIPATIONS79

10.1.Successors and Assigns79

10.2.Participations80

10.3.Assignments81

10.4.Replacement of Banks82

10.5.Confidentiality83

11.MISCELLANEOUS84

11.1.Amendments, Etc84

11.2.Notices, Etc84

11.3.No Waiver85

11.4.Costs and Expenses85

11.5.Integration85

11.6.Indemnity85

11.7.Governing Law86

11.8.Severability of Provisions86

11.9.Counterparts86

11.10.Headings87

11.11.Consent to Jurisdiction; Jury Trial Waiver87

11.12.No Advisory or Fiduciary Responsibility87

11.13.Amendment, Restatement, Increase and Extension; Ratification and
Reaffirmation87

11.14.Release88

11.15.Swap Agreements88

11.16.USA Patriot Act Notification89

11.17.Acknowledgement and Consent to Bail-In of EEA Financial Institutions89

 

iv

--------------------------------------------------------------------------------

 

sixth AMENDED AND RESTATED CREDIT AGREEMENT

THIS SIXTH AMENDED AND RESTATED CREDIT AGREEMENT (this "Agreement") dated as of
February 5, 2019 (the "Effective Date"), is entered into by and among SAIA,
INC., a Delaware corporation (the "Borrower"), the undersigned financial
institutions (each individually, a "Bank," and collectively, the "Banks"), and
BOKF, NA dba BANK OF OKLAHOMA (successor to Bank of Oklahoma, N.A.), as
Administrative Agent and Collateral Agent.

RECITALS

A.The Borrower, the Banks therein named, the Administrative Agent and the
Collateral Agent are parties to that certain Fifth Amended and Restated Credit
Agreement dated as of March 6, 2015 (the "Existing Credit Agreement"), pursuant
to which such Banks continued a $250,000,000 revolving credit facility in favor
of the Borrower.

B.The Borrower, the Banks, the Administrative Agent and the Collateral Agent
have agreed to amend the terms and provisions of the Existing Credit Agreement.
Because of the extent of the amendments to the Existing Credit Agreement, the
parties deem it convenient to amend and restate the Existing Credit Agreement in
its entirety in accordance with the terms and provisions of this Agreement.

C.This Agreement shall supersede the Existing Credit Agreement.

1.

DEFINITIONS AND ACCOUNTING TERMS

Defined Terms

. As used in this Agreement, the following terms have the following meanings
(terms defined in the singular to have the same meanings when used in the plural
and vice versa):

"Acceptable Security Interest" in any Property of the Borrower or any of its
Subsidiaries means a Lien which (a) exists in favor of the Collateral Agent for
the benefit of the Secured Parties; (b) is valid; (c) has been duly perfected
and is enforceable against the Borrower and the Property covered thereby in
preference to any rights of any Person therein, other than Permitted Liens; (d)
is superior to all other Liens except Permitted Liens; and (e) secures the
Obligations.

"Acquisition" means any transaction, or any series of related transactions,
consummated on or after the Effective Date, by which the Borrower or one or more
of its Subsidiaries (i) acquires all or substantially all of any going business
or all or substantially all of the assets of any firm, corporation, partnership
or limited liability company, or division thereof, whether through purchase of
assets, merger or otherwise or (ii) directly or indirectly acquires (in one
transaction or as the most recent transaction in a series of transactions) at
least a majority (in number of votes) of the Equity Interests of a corporation
which have ordinary voting power for the election of directors (other than
Equity Interests having such power only by reason of the happening of a
contingency) or a majority (by percentage or voting power) of the outstanding
Equity Interests of a partnership or limited liability company.

 

--------------------------------------------------------------------------------

 

"Additional Covenant" means any affirmative or negative covenant or similar
restriction applicable to the Borrower or any Subsidiary (regardless of whether
such provision is labeled or otherwise characterized as a covenant), the subject
matter of which either (i) is similar to that of any covenant in Section 5 or 7
of this Agreement, or related definitions in Section 1 of this Agreement, but
contains one or more percentages, amounts or formulas that is more restrictive
than those set forth herein or more beneficial to the lenders under any other
agreement governing or evidencing Indebtedness in an aggregate principal amount
committed or outstanding of $10,000,000 or more (and such covenant or similar
restriction shall be deemed an Additional Covenant only to the extent that it is
more restrictive or more beneficial) or (ii) is different from the subject
matter of any covenants in Section 5 or 7 of this Agreement, or related
definitions in Section 1 of this Agreement.

"Additional Default" means any default or similar provision applicable to the
Borrower or any Subsidiary the result of which is to accelerate or permit the
acceleration (with the passage of time or giving of notice or both) of the
maturity of the Indebtedness subject to such default or provision, or otherwise
requires the Borrower or any Subsidiary to repay, redeem or purchase the
Indebtedness subject to such default or provision prior to the stated maturity
thereof and which either (i) is similar to any Default or Matured Default
contained in Section 8 of this Agreement, or related definitions in Section 1 of
this Agreement, but contains one or more percentages, amounts or formulas that
is more restrictive or has a shorter grace period than those set forth herein or
is more beneficial to the lenders under any other agreement governing or
evidencing Indebtedness in an aggregate principal amount committed or
outstanding of $10,000,000 or more (and such provision shall be deemed an
Additional Default only to the extent that it is more restrictive, has a shorter
grace period or is more beneficial) or (ii) is different from the subject matter
of any Default or Matured Default contained in Section 8 of this Agreement, or
related definitions in Section 1 of this Agreement.

"Adjusted Base Rate" means the Base Rate plus (or, if applicable, minus) the
Base Rate Margin; provided, however, that if the Adjusted Base Rate is
calculated as a negative number, then the Adjusted Base Rate shall be deemed to
be 0.00% for all purposes hereunder.

"Adjusted EBITDAR" means EBITDAR as it may be adjusted by the Administrative
Agent in the reasonable exercise of its sole discretion to include (i) pro forma
additions related to Permitted Acquisitions and (ii) certain non-recurring
charges and/or extraordinary items proposed by the Borrower to be included in
EBITDAR. Following the closing of any Permitted Acquisition, the calculation of
EBITDAR may be adjusted to take into account the financial impact of such
Permitted Acquisition as if such Permitted Acquisition had occurred prior to,
and the Subsidiary or Property acquired pursuant to such Permitted Acquisition
had been owned by the Borrower or one of its consolidated Subsidiaries
throughout, the entire calculation period prior to the date as of which such
calculation is being made, but any such adjustment shall be calculated by the
Administrative Agent in the reasonable exercise of its sole discretion.

"Adjusted LIBOR Rate" means the LIBOR Rate plus the LIBOR Margin.

"Administrative Agent" means BOKF, in its capacity as administrative agent for
the Banks under the Loan Documents and any successor in such capacity appointed
pursuant to Section 9.6.

2

--------------------------------------------------------------------------------

 

"Affiliate" means any Person directly or indirectly controlling, controlled by,
or under the direct or indirect common control with, the Borrower. A Person
shall be deemed to control another Person if such Person possesses, directly or
indirectly, the power to direct or cause the direction of the management and
policies of such other Person, whether through the ownership of voting Equity
Interests, by contract or otherwise.

"Agent" means either the Administrative Agent or the Collateral Agent.

"Aggregate Outstanding Credit Exposure" means, at any time, the aggregate
Outstanding Credit Exposure of all of the Banks.

"Agreement" means this Sixth Amended and Restated Revolving Credit Agreement, as
it may be amended, supplemented or modified from time to time.

"Anti-Corruption Laws" means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower, its Subsidiaries or any of its and
their Affiliates from time to time concerning or relating to bribery or
corruption, including the United States Foreign Corrupt Practices Act of 1977,
as amended, or any similar law or statute in any applicable jurisdiction.

"Approved Fund" means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Bank, (b) an Affiliate of a Bank, or (c) an entity or an
Affiliate of an entity that administers or manages a Bank.

"Authorized Officer" means, in the case of the Borrower, its chief executive
officer, its chief financial officer or any other officer of the Borrower
involved principally in the financial operations of the Borrower and designated
as an "Authorized Officer" of the Borrower for the purpose of this Agreement in
an Officer's Certificate executed by the Borrower's chief executive officer or
chief financial officer and delivered to the Administrative Agent. Any action
taken under this Agreement on behalf of the Borrower by any individual who on or
after the Effective Date shall have been an Authorized Officer of the Borrower
and who the Administrative Agent in good faith believes to be an Authorized
Officer of the Borrower at the time of such action shall be binding on the
Borrower even though such individual shall have ceased to be an Authorized
Officer of the Borrower. Any document, agreement, instrument, certificate or
notice signed by an Authorized Officer shall be deemed signed by the Authorized
Officer in his or her capacity as an officer of the Borrower and not in his or
her individual capacity; provided, however, that any certificate signed by an
Authorized Officer on behalf of the Borrower shall be given by such Authorized
Officer to the best of his or her actual personal knowledge.

"Assignment and Assumption" means an assignment and assumption entered into by a
Bank and an eligible assignee (with the consent of any party whose consent is
required by Section 10.1), and accepted by the Administrative Agent, in
substantially the form of Exhibit D hereto or any other form approved by the
Administrative Agent.

"Available Liquidity" means, as of any calculation date, the unused portion of
the Revolving Credit Commitment plus net unrestricted cash on hand of the
Borrower and its Subsidiaries.

3

--------------------------------------------------------------------------------

 

"Bail-In Action" means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

"Bail-In Legislation" means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

"Base Rate" means, on any day, the rate which is the highest of (i) the sum of
(A) the Federal Funds Rate on such day plus (B) 0.50%, (ii) the "prime rate" of
interest as most recently reported in the Wall Street Journal, or (iii) the sum
of (A) the 30-day LIBOR Rate in effect on such day plus (B) 1.00%.

"Base Rate Loan" means any Revolving Credit Loan when and to the extent that the
interest rate therefor is determined by reference to the Base Rate.

"Base Rate Margin" has the meaning set forth on the Pricing Schedule.

"Beneficial Ownership Certification" means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation, in form and substance
satisfactory to the Administrative Agent.

"Beneficial Ownership Regulation" means 31 C.F.R. § 1010.230.

"BOKF" means BOKF, NA dba Bank of Oklahoma.

"Borrowing Date" means the date on which a Revolving Credit Loan or Swing Line
Loan is made or requested to be made.

"Borrowing Notice" means a request by the Borrower for a Revolving Loan or a
Swing Line Loan, in the form of Exhibit A hereto.

"Business Day" means any day other than a Saturday, Sunday, or other day on
which commercial banks in Oklahoma are authorized or required to close under the
laws of such State and, if the applicable day relates to a LIBOR Loan, Interest
Period, or notice with respect to a LIBOR Loan, a day on which dealings in
Dollar deposits are also carried on in the London interbank market and banks are
open for business in London.

"Capital Expenditures" means, for any applicable period of determination, the
aggregate amount of all expenditures of the Borrower and its Subsidiaries for
fixed or capital assets made during such period which, in accordance with GAAP,
should be classified as capital expenditures.

"Capital Lease" means all leases which have been or should be capitalized on the
books of the lessee in accordance with GAAP.

"Capital Stock" means (i) in the case of a corporation, capital stock, (ii) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of corporate
stock, (iii) in the case of a partnership, partnership

4

--------------------------------------------------------------------------------

 

interests (whether general or limited) and (iv) any other interest or
participation that confers on a Person the right to receive a share of the
profits and losses of, or distributions of assets of, the issuing Person.

"Capitalized Lease Obligation" means any rental obligation which, under GAAP, is
or will be required to be capitalized on the books of the Borrower or any
Subsidiary, taken at the amount thereof accounted for as indebtedness (net of
interest expense) in accordance with GAAP.

"Cash Management Account" means the operating account maintained by the Borrower
with BOKF (together with any additional or successor deposit account(s)
maintained by the Borrower with BOKF) to facilitate the treasury management
services to be provided by BOKF and into which Revolving Credit Loans may be
deposited.

"CFC" means a "controlled foreign corporation" within the meaning of Section
957(a) of the Code.

"CFC Holdco" means a Domestic Subsidiary with no material assets other than
Capital Stock of one or more Foreign Subsidiaries that are CFCs.

"Change in Law" means (a) the adoption or implementation of any treaty, law,
rule or regulation after the Effective Date, (b) any change in law, rule or
regulation or in the interpretation or application thereof by any Governmental
Authority after the Effective Date or (c) compliance by any Bank or the L/C
Issuer (or by any lending office of such Bank or the L/C Issuer or by such
Bank's or the L/C Issuer's holding company, if any) with any written request,
guideline or directive (whether or not having the force of law but if not having
the force of law, then being one with which the relevant party would customarily
comply) of any Governmental Authority made or issued after the Effective Date;
provided that, notwithstanding anything herein to the contrary, (x) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(y) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the U.S. or foreign regulatory authorities,
in each case pursuant to Basel III, shall be deemed to be a "Change in Law,"
regardless of the date enacted, adopted or issued.

"Code" means the Internal Revenue Code of 1986, as amended from time to time,
and the regulations and published interpretations thereof.

"Collateral" means, collectively, (i) the Personal Property Collateral, (ii) the
Mortgaged Properties, and (iii) any other Property in which the Collateral Agent
is at any time granted a Lien as security for the Obligations.

"Collateral Agent" means BOKF in its capacity as collateral agent for the Banks
and the other Secured Parties pursuant to this Agreement, or any successor
collateral agent.

"Collateral Documents" means the Security Agreement, the Mortgages and each
other document, instrument or agreement executed in connection therewith or
otherwise executed in order to secure all or a portion of the Obligations.

5

--------------------------------------------------------------------------------

 

"Commitment" means, as to any Bank, such Bank's obligation to (a) make Revolving
Credit Loans to the Borrower and (b) purchase participations in Swing Line Loans
and L/C Obligations, in an aggregate principal amount at any one time
outstanding not to exceed the Dollar amount set forth opposite such Bank's name
on such Bank's signature page hereto or in the Assignment and Assumption
pursuant to which such Bank becomes a party hereto, as applicable, as such
amount may be increased or decreased from time to time in accordance with this
Agreement.

"Commodity Exchange Act" means the Commodity Exchange Act (7 U.S.C. §§ 1 et
seq.).

"Commonly Controlled Entity" means an entity, whether or not incorporated, which
is under common control with the Borrower within the meaning of Section 414(b)
or 414(c) of the Code.

"Consolidated" and "Consolidating" mean the consolidation of the accounts of the
Borrower and its Subsidiaries in accordance with GAAP, including principles of
consolidation, consistent with those applied in the preparation of the audited
financial statements referred to in Section 4.4.

"Contingency Reserve" means accruals (other than de minimis accruals) for
matters of a contingent nature that are generally infrequent or unusual and not
in the ordinary course of the Borrower's or its Subsidiaries' businesses,
excluding reserves for the Borrower's and its Subsidiaries' workers'
compensation and bodily injury and property damage programs.

"Contractual Obligation" means, as to any Person, any provision of any security
(whether in the nature of stock or otherwise) issued by such Person or of any
agreement, undertaking, contract, indenture, mortgage, deed of trust or other
instrument, document or agreement (other than a Loan Document) to which such
Person is a party or by which it or any of its Property is bound or to which any
of its Property is subject.

"Debt Service Coverage Ratio" means, for any period of determination, the ratio
of (i) Net Cash Flow for such period to (ii) Total Debt Service for the same
period.  For purposes of calculating the Debt Service Coverage Ratio, the effect
of adopting Financial Accounting Standards Board (FASB) ASU No. 2016-02 shall be
excluded in accordance with Section 1.2 of this Agreement.

"Debtor Relief Laws" means (i) the United States Bankruptcy Code, (ii) all other
laws relating to liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency or
reorganization, and (iii) all other similar debtor relief laws of the United
States or other applicable jurisdictions from time to time in effect and
affecting the rights of creditors generally.

"Default" means an event or circumstance that, with the giving of notice, the
passage of time, or both, would be a Matured Default.

"Defaulting Bank" means any Bank, as determined by the Administrative Agent,
that (a) has failed to fund all of its portion of a Revolving Credit Loan,
participation in a L/C Obligation or participation in a Swing Line Loan required
to be funded by it hereunder within two Business

6

--------------------------------------------------------------------------------

 

Days of the date required to be funded by it hereunder, unless such Bank
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Bank's determination that one or more conditions precedent
to funding (each of which conditions precedent, together with any applicable
Default or Matured Default, shall be specifically identified in such writing)
has not been satisfied, (b) has failed to pay over to the Administrative Agent,
the L/C Issuer, the Swing Line Lender or any other Bank any other amount
required to be paid by it hereunder within two Business Days of the date when
due, unless such amount is the subject of a good faith dispute, (c) has notified
the Borrower, the Administrative Agent, the L/C Issuer, the Swing Line Lender or
any other Bank in writing that it does not intend to comply with any of its
funding obligations under this Agreement or has made a public statement to the
effect that it does not intend to comply with its funding obligations under this
Agreement or under other agreements in which it commits to extend credit (unless
such writing or public statement relates to such Bank's obligation to fund a
Revolving Credit Loan hereunder and states that such position is based on such
Bank's determination that a condition precedent to funding (which condition
precedent, together with any applicable Default or Matured Default, shall be
specifically identified in such writing or public statement) cannot be
satisfied), (d) has failed, within three Business Days after request by the
Administrative Agent or the Borrower, to confirm that it will comply with the
terms of this Agreement relating to its obligations to fund prospective
Revolving Credit Loans and participations in then outstanding L/C Obligations
and Swing Line Loans (provided that such Bank shall cease to be a Defaulting
Bank pursuant to this clause (d) upon receipt of such written confirmation by
the Administrative Agent and the Borrower), (e) has, or has a direct or indirect
parent company or holding company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) become the subject of a Bail-In
Action, or (iii) had appointed for it a receiver, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or assets, including the
Federal Deposit Insurance Corporation or any other state or federal regulatory
authority acting in such a capacity; provided that a Bank shall not be a
Defaulting Bank solely by virtue of the ownership or acquisition of any equity
interest in that Bank or any direct or indirect parent company or holding
company thereof by a Governmental Authority so long as such ownership interest
does not result in or provide such Bank with immunity from the jurisdiction of
courts within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Bank (or such Governmental Authority) to
reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Bank. Any determination by the Administrative Agent that a Bank is a
Defaulting Bank under any one or more of clauses (a) through (e) above shall be
conclusive and binding absent manifest error, and such Bank shall be deemed to
be a Defaulting Bank upon delivery of written notice of such determination to
the Borrower, the L/C Issuer, the Swing Line Lender and each Bank.

"Delaware LLC" means any limited liability company organized or formed under the
laws of the State of Delaware.

"Delaware Divided LLC" means any Delaware LLC which has been formed upon the
consummation of a Delaware LLC Division.

"Delaware LLC Division" means the statutory division of any Delaware LLC into
two or more Delaware LLCs pursuant to Section 18-217 of the Delaware Limited
Liability Company Act.

7

--------------------------------------------------------------------------------

 

"Dollars" and the sign "$" mean lawful money of the United States of America.

"Domestic Subsidiary" means any Subsidiary of the Borrower that is organized
under the laws of the United States, any state of the United States or the
District of Columbia.

"EBITDAR" means, for any period, the sum of Net Income plus, to the extent
deducted in the determination of Net Income, (i) all provisions for federal,
state and other income tax of the Borrower and its Subsidiaries, (ii) Interest
Expense, (iii) provisions for depreciation and amortization, (iv) Rental
Expense, (v) losses resulting from the sale, conversion or other disposition of
capital assets, (vi) losses from the acquisition of securities or the retirement
or extinguishment of Indebtedness, (vii) losses from any discontinued operations
or the disposition thereof, from any extraordinary items or from any prior
period adjustments, (viii) any non-cash items decreasing Net Income for such
period (excluding any writedown or write-off of Receivables), (ix) any
extraordinary charges for such period and non-recurring or unusual charges for
such period, (x) any unrealized losses for such period attributable to the
application of "mark to market" accounting in respect of Swap Agreements, (xi)
restructuring charges, costs, expenses and reserves or increases to existing
reserves (including severance costs, relocation costs, integration costs, other
business optimization costs, expenses or reserves, costs related to the closure
or consolidation of facilities or curtailments, and modifications to pension and
post-retirement employee benefit plans (including any settlement of pension
liabilities)), provided that the aggregate amount added back pursuant to this
clause (xi) may not exceed 10.0% for any four fiscal quarter period of EBITDAR
for such period (prior to giving effect to any increase pursuant to this clause
(xi)), (xii) nonrecurring reasonable transactions costs or expenses related to
any issuance of Equity Interests, any Investment, Acquisition or disposition
outside the ordinary course of business, and (xiii) non-cash earn-out
obligations incurred during such period in connection with any Acquisition
permitted under Section 7.3, minus, for the same period, (a) any gains resulting
from the sale, conversion or other disposition of capital assets (i.e., assets
other than current assets), (b) any gains resulting from the write-up of assets,
(c) any earnings of any Person acquired by the Borrower or any Subsidiary
through purchase, merger or consolidation or otherwise for any period prior to
the date of Acquisition, (d) any deferred credit representing the excess of
equity in any such Subsidiary at the date of Acquisition over the cost of the
investment in such Subsidiary, (e) any gains from the acquisition of securities
or the retirement or extinguishment of Indebtedness, (f) any gains on
collections from the proceeds of insurance policies or settlements, (g) any
restoration to income of any Contingency Reserve, except to the extent that
provision for such reserve was made out of income accrued during such period,
(h) gains or income from any discontinued operations or the disposition thereof,
from any extraordinary items or from any prior period adjustment, (i) to the
extent not already accounted for in sections (a) through (h) above, any other
non-cash gains for such period, and (j) any interest of the Borrower or any
Subsidiary in the undistributed earnings (but not losses) of any Person which is
not a Subsidiary of the Borrower, which in the aggregate will be deducted only
to the extent they are positive, adjusted for minority interests in
Subsidiaries.

"EEA Financial Institution" means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member

8

--------------------------------------------------------------------------------

 

Country which is a subsidiary of an institution described in clauses (a) or (b)
of this definition and is subject to consolidated supervision with its parent.

"EEA Member Country" means any of the member states of the European Union,
Iceland, Liechtenstein and Norway.

"EEA Resolution Authority" means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

"Environmental and Safety Laws" means all laws relating to pollution, the
release or other discharge, handling, disposition or treatment of Hazardous
Materials and other substances or the protection of the environment or of
employee health and safety, including without limitation, CERCLA, the Hazardous
Materials Transportation Act (49 U.S.C. §§ 1801 et seq.), the Resource
Conservation and Recovery Act (42 U.S.C. §§ 7401 et seq.), the Clean Air Act (42
U.S.C. §§ 401 et seq.), the Toxic Substances Control Act (15 U.S.C. §§ 2601 et
seq.), the Occupational Safety and Health Act (29 U.S.C. §§ 651 et seq.) and the
Emergency Planning and Community Right-To-Know Act (42 U.S.C. §§ 11001 et seq.),
each as the same may be amended and supplemented.

"Equity Interests" means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

"ERISA" means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations and published interpretations thereof.

"EU Bail-In Legislation Schedule" means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

"Excepted Liens" means the following Liens against Properties of the Borrower or
any of its Subsidiaries: (i) deposits to secure payment of worker's
compensation, unemployment insurance and other similar benefits; (ii) Liens for
taxes not yet due or the validity or amount of which are being contested in good
faith by appropriate proceedings and against which the Borrower has established
reserves in conformity with GAAP; (iii) statutory Liens which (A) are being
contested in good faith by appropriate legal proceedings and against which the
Borrower has established reserves in conformity with GAAP or (B) arise in the
ordinary course of business and secure obligations which are not yet due and not
in default; (iv) Liens to secure (or to obtain letters of credit that secure)
the performance of tenders, statutory obligations, surety and appeal bonds,
bids, leases, performance bonds, purchase, construction, government or sales
contracts and other similar obligations or otherwise to satisfy statutory or
legal obligations, provided that in each such case such Liens (A) were not
incurred or made in connection with the incurrence or maintenance

9

--------------------------------------------------------------------------------

 

of Indebtedness, the borrowing of money, the obtaining of advances or credit,
and (B) do not in the aggregate materially detract from the value of the
Property so encumbered or materially impair the use thereof in the operation of
its business; (v) title defects, title irregularities, easements, zoning
restrictions, rights-of-way, encroachments, encumbrances on real property
imposed by law or arising in the ordinary course of business and other title
matters of a minor nature that in each case do not secure any monetary
obligations and do not materially detract from the value of the affected
Property or materially impair or interfere with the use thereof in the ordinary
course of business; and (vi) Liens resulting from any judgments, awards or
orders to the extent that such judgments, awards or orders do not cause or
constitute an Event of Default pursuant to Section 8.1.13.

"Excluded Subsidiary" means (i) any Foreign Subsidiary, (ii) any Subsidiary that
is a direct or indirect Subsidiary of a Foreign Subsidiary that is a CFC and
(iii) any CFC Holdco.

"Excluded Swap Obligation" means (a) with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
as applicable, such Swap Obligation (or any guarantee thereof) is or becomes
illegal under the Commodity Exchange Act or any rule, regulation, or order of
the Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) and (b) with respect to the Borrower, any Swap
Obligation of any Guarantor if, and to the extent that, all or a portion of the
liability of the Borrower with respect to, or the grant of the Borrower of a
security interest to secure, as applicable, such Swap Obligation is or becomes
illegal under the Commodity Exchange Act or any rule, regulation, or order of
the Commodity Futures Trading Commission (or the application or official
interpretation of any thereof), by virtue of such Guarantor's (in the case of
(a)) or the Borrower's (in the case of (b)) failure to constitute an "eligible
contract participant," as defined in the Commodity Exchange Act and the
regulations thereunder (determined after giving effect to Section 11.15.2 and
any other "keepwell, support or other agreement" for the benefit of such
Guarantor or the Borrower), at the time the guarantee of such Guarantor,
liability of the Borrower, or grant of such security interest by the Borrower or
such Guarantor becomes or would become effective with respect to such Swap
Obligation. If a Swap Obligation arises under a master agreement governing more
than one Swap Obligation, such exclusion shall apply only to the portion of such
Swap Obligation that is attributable to Swap Obligations for which such
guarantee or security interest or joint and several liability, as applicable, is
or becomes illegal.

"Existing Subsidiary" means each of SCS, SMF, LinkEx, SLS, SS, STP and SMFM.

"FATCA" means Sections 1471 through 1474 of the Code and any agreement entered
into pursuant to Section 1471(b)(1) of the Code.

"Federal Funds Rate" means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day that
is a Business Day, the average of the quotations for such day for such
transactions received by the Administrative Agent from three federal funds
brokers of recognized standing selected by it.

10

--------------------------------------------------------------------------------

 

"Fee Letter" means that certain letter agreement dated as of December 3, 2018,
between the Borrower and the Administrative Agent.

"Flood Insurance Laws" means, collectively, (i) the National Flood Insurance
Reform Act of 1994 (which comprehensively revised the National Flood Insurance
Act of 1968 and the Flood Disaster Protection Act of 1973) as now or hereafter
in effect or any successor statute thereto, (ii) the Flood Insurance Reform Act
of 2004 as now or hereafter in effect or any successor statute thereto, and
(iii) the Biggert-Waters Flood Insurance Reform Act of 2012 as now or hereafter
in effect or any successor statute thereto.

"Foreign Subsidiary" means any Subsidiary of the Borrower, other than a Domestic
Subsidiary.

"Funded Indebtedness" means, as of any calculation date, the aggregate principal
amount of all Indebtedness of the types described in any of clauses (i), (ii),
(iii), (iv), (v), (vii) and (viii) of the definition of the term "Indebtedness"
and all Guarantee Obligations with respect to such Indebtedness.

"GAAP" means generally accepted accounting principles in effect in the United
States.

"Governmental Authority" means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government, and any
group or body charged with setting financial accounting or regulatory capital
rules or standards (including the Financial Accounting Standards Board, the Bank
for International Settlements or the Basel Committee on Banking Supervision or
any successor or similar authority to any of the forgoing).

"Guarantee Obligation" means, as to any Person (the "guaranteeing person"), any
obligation, including a reimbursement, counterindemnity or similar obligation,
of the guaranteeing Person that guarantees or in effect guarantees, or which is
given to induce the creation of a separate obligation by another Person
(including any bank under any letter of credit) that guarantees or in effect
guarantees, any Indebtedness, leases, dividends or other obligations (the
"primary obligations") of any other third Person (the "primary obligor") in any
manner, whether directly or indirectly, including any obligation of the
guaranteeing person, whether or not contingent, (i) to purchase any such primary
obligation or any property constituting direct or indirect security therefor,
(ii) to advance or supply funds (1) for the purchase or payment of any such
primary obligation or (2) to maintain working capital or equity capital of the
primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (iii) to purchase property, securities or services primarily
for the purpose of assuring the owner of any such primary obligation of the
ability of the primary obligor to make payment of such primary obligation, or
(iv) otherwise to assure or hold harmless the owner of any such primary
obligation against loss in respect thereof; provided, however, that the term
Guarantee Obligation shall not include endorsements of instruments for deposit
or collection in the ordinary course of business. For the avoidance of doubt,
for purposes of determining any Guarantee Obligations of any Guarantor pursuant
to any Guaranty, the definition of "Specified Swap Agreement" shall not create
any guarantee by any

11

--------------------------------------------------------------------------------

 

Guarantor of (or grant of security interest by any Guarantor to support, if
applicable) any Excluded Swap Obligation of such Guarantor.

"Guaranties" means (i) the Fifth Restated Guaranty Agreement, dated as of the
Effective Date, to be executed by SMF, LinkEx, SLS, SS and STP, and (ii) any
other guaranty agreement or other instrument at any time executed and delivered
by a Guarantor to guarantee payment and performance of the Obligations.

"Guarantor" means each of SMF, LinkEx, SLS, SS, STP and any other Subsidiary
hereafter formed or acquired by the Borrower (other than an Excluded
Subsidiary), and any other Person that becomes a guarantor of all or a portion
of the Obligations.

"Hazardous Materials" means (i) any material or substance defined as or included
in the definition of "hazardous substances," "hazardous wastes," "hazardous
material," "toxic substances" or any other formulations intended to define, list
or classify substances by reason of their deleterious properties, (ii) any oil,
petroleum or petroleum derived substances, (iii) any flammable substances or
explosives, (iv) any radioactive materials, (v) asbestos in any form,
(vi) electrical equipment that contains any oil or dielectric fluid containing
levels of polychlorinated biphenyls in excess of 50 parts per million,
(vii) pesticides, or (viii) any other chemical, material or substance, exposure
to which is prohibited, limited or regulated by any governmental agency or
authority or which may or could pose a hazard to the health and safety of
persons in the vicinity thereof.

"Indebtedness" means with respect to any Person, without duplication, (i)
indebtedness or liability for borrowed money; (ii) obligations evidenced by
bonds, debentures, notes or other similar instruments; (iii) obligations for the
deferred purchase price of property acquired by such Person (excluding accounts
payable arising in the ordinary course of business but including all liabilities
created or arising under any conditional sale or other title retention agreement
with respect to any such property); (iv) redemption obligations in respect of
mandatorily redeemable Preferred Stock; (v) obligations as lessee under Capital
Leases; (vi) the amount of unfunded benefit liabilities (as defined in section
4001(a)(18) of ERISA); (vii) obligations under acceptance facilities; (viii)
obligations under sale/leaseback transactions; (ix) Swap Obligations; (x)
obligations secured by any Liens (other than Excepted Liens), whether or not the
obligations have been assumed; and (xi) Guarantee Obligations with respect to
liabilities of a type described in any of clauses (i) through (x) above.

"Interest Expense" means, with respect to any period, the sum, without
duplication, of (i) all interest and prepayment charges in respect of any
Indebtedness (including imputed interest in respect of Capitalized Lease
Obligations and net costs of interest rate Swap Agreements) deducted in
determining Net Income for such period, together with all interest capitalized
or deferred during such period and not deducted in determining Net Income for
such period, plus (ii) all debt discount and expenses amortized or required to
be amortized in the determination of Net Income for such period.

"Interest Period" means, with respect to any LIBOR Loan, the period commencing
on the date such Loan is made and ending, as the Borrower may select pursuant to
Sections 2.4 and 2.6, on the numerically corresponding day in the first, second,
third or sixth calendar month thereafter,

12

--------------------------------------------------------------------------------

 

except that each such Interest Period that commences on the last Business Day of
a calendar month (or on any day for which there is no numerically corresponding
day in the appropriate subsequent calendar month) shall end on the last Business
Day of the appropriate subsequent calendar month; provided that the foregoing
provisions relating to Interest Periods are subject to the following:

a.No Interest Period may extend beyond the Termination Date; and

b.If an Interest Period would end on a day that is not a Business Day, such
Interest Period shall be extended to the next Business Day unless such Business
Day would fall in the next calendar month, in which event such Interest Period
shall end on the immediately preceding Business Day.

"Interest Rate Election Notice" means a notice from the Borrower in
substantially the form of Exhibit B hereto.

"Lending Office" means, with respect to any Bank the Lending Office of such Bank
(or of an Affiliate of such Bank) designated on the signature pages hereof or
such other office of such Bank (or of an Affiliate of such Bank) as such Bank
may from time to time specify to the Borrower and the Administrative Agent as
the office at which its Loans are to be made and maintained.

"L/C Issuer" means BOKF, in its capacity as the issuer of Letters of Credit
hereunder, and each of its successors in such capacity as provided in Section
2.2.13. In the event that any other Bank hereunder issues one or more Letters of
Credit at the request of the L/C Issuer pursuant to Section 2.2.5, the term "L/C
Issuer" shall mean such Bank with respect to the Letters of Credit issued by
such Bank.

"L/C Obligations" means the aggregate undrawn face amount of all outstanding
Letters of Credit and outstanding obligations of the Borrower to reimburse the
Administrative Agent (for the account of the L/C Issuer) for all drawings under
a Letter of Credit.

"Letter of Credit" means any letter of credit issued pursuant to Section 2.2.

"Letter of Credit Application Agreement" has the meaning set forth in Section
2.2.2.

"Letter of Credit Payment Date" has the meaning set forth in Section 2.2.7.

"Leverage Ratio" means, as of the last day of any completed fiscal quarter of
the Borrower, the ratio of (i) Total Consolidated Indebtedness as of such date
to (ii) Adjusted EBITDAR for the period of four (4) consecutive fiscal quarters
ending on such date. For purposes of calculating the Leverage Ratio, the effect
of adopting Financial Accounting Standards Board (FASB) ASU No. 2016-02 shall be
excluded in accordance with Section 1.2 of this Agreement.

"LIBOR Loan" means any Revolving Credit Loan when and to the extent that the
interest rate therefor is determined by reference to the LIBOR Rate.

"LIBOR Margin" has the meaning set forth on the Pricing Schedule.

13

--------------------------------------------------------------------------------

 

"LIBOR Rate" means, (i) for any LIBOR Loan for the applicable Interest Period,
the rate per annum (expressed to the fifth decimal place) equal to (A) the rate
of interest which is identified and normally published by ICE Benchmark
Administration as the offered rate for loans in Dollars for such Interest Period
as of 11:00 a.m. (London time), on the second full Business Day next preceding
the first day of such Interest Period (unless such date is not a Business Day,
in which event the next succeeding Business Day will be used), plus (B) the
maximum reserve requirement, if any, then imposed under Regulation D for
"Eurocurrency Liabilities" (as defined therein), and (ii) to the extent the Base
Rate on any day is determined by reference to the LIBOR Rate, a rate (expressed
to the fifth decimal place) equal to (A) the rate of interest which is
identified and normally published by ICE Benchmark Administration for loans in
Dollars for thirty (30) day periods as of 11:00 a.m. (London time), on each
Business Day plus (ii) the maximum reserve requirement, if any, then imposed
under Regulation D for "Eurocurrency Liabilities" (as defined therein);
provided, however, that if the LIBOR Rate determined as provided above (or
pursuant to the following sentence) shall be less than zero, such rate shall be
deemed to be zero for purposes of this Agreement. If ICE Benchmark
Administration no longer reports the LIBOR Rate or the Administrative Agent
determines in good faith that the rate so reported no longer accurately reflects
the rate available to the Banks in the London Interbank Market or if such index
no longer exists or accurately reflects the rate available to the Administrative
Agent in the London Interbank Market, the Administrative Agent may select a
comparable replacement index in its reasonable discretion.  Notwithstanding the
foregoing, if at any time the Administrative Agent determines (which
determination shall be conclusive absent manifest error) that (i) the
circumstances set forth above have arisen and such circumstances are unlikely to
be temporary, (ii) the circumstances set forth above have not arisen but the
supervisor for the administrator of the LIBOR Rate or a Governmental Authority
having jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which the LIBOR Rate shall no longer be used
for determining interest rates for loans, or (iii) syndicated loans currently
being executed, or that include language similar to that contained in this
Section, are being executed or amended (as applicable) to incorporate or adopt a
new benchmark interest rate to replace the LIBOR Rate, then the Administrative
Agent shall, in consultation with the Borrower, endeavor to establish an
alternate rate of interest to the LIBOR Rate that gives due consideration to the
then-prevailing market convention for determining a rate of interest for
syndicated loans in the United States at such time, and shall amend this
Agreement to reflect such alternate rate of interest and such other related
changes to this Agreement as may be applicable.  Notwithstanding anything to the
contrary in Section 11.1, such amendment shall become effective without any
further action or consent of any other party to this Agreement so long as the
Administrative Agent shall not have received, within five (5) Business Days of
the date notice of such alternate rate of interest is provided to the Banks, a
written notice from the Majority Banks stating that such Majority Banks object
to such amendment. Until an alternate rate of interest shall be determined in
accordance herewith (but, in the case of the circumstances described in clause
(ii) above, only to the extent the LIBOR Rate for such Interest Period is not
available or published at such time on a current basis), any Borrowing Notice or
notices pursuant to Section 2.6 submitted by the Borrower during such period
that requests a Loan as, or the conversion of any Loans to, or renewal of any
Loans as, a LIBOR Loan shall be ineffective; provided that, if such alternate
rate of interest shall be less than zero, such rate shall be deemed to be zero
for the purposes of this Agreement.

"Lien" means any mortgage, deed of trust, pledge, security interest,
hypothecation, assignment, deposit arrangement, encumbrance, lien (statutory or
other), of preference, priority,

14

--------------------------------------------------------------------------------

 

or other security agreement or preferential arrangement, charge, or encumbrance
of any kind or nature whatsoever (including, without limitation, any conditional
sale or other title retention agreement, any financing lease having
substantially the same economic effect as any of the foregoing, and the filing
of any financing statement under the UCC or comparable law of any jurisdiction
to evidence any of the foregoing).

"LinkEx" means LinkEx, Inc., a Texas corporation.

"Loan Documents" means this Agreement, the Notes, any Letters of Credit (and the
Letter of Credit Application Agreement or any reimbursement agreement executed
by Borrower and required by the L/C Issuer or the Administrative Agent in
connection with the issuance of same), the Guaranties, the Collateral Documents,
any Specified Swap Agreements, the Fee Letter and any and all other instruments
executed or delivered by the Borrower and its Subsidiaries in connection with
the foregoing, together with all amendments, substitutions, renewals and
extensions hereof and thereof.

"Loans" means the Revolving Credit Loans and the Swing Line Loans, or any or all
of them as the context may require.

"Majority Banks" means, at any time, Banks holding more than fifty percent (50%)
of the Aggregate Outstanding Credit Exposure or, if no such principal amount is
then outstanding, Banks representing more than fifty percent (50%) of the
Revolving Credit Commitment. The outstanding portion of the Outstanding Credit
Exposure held or deemed held by any Defaulting Bank shall be excluded for
purposes of making a determination of Majority Banks.

"Matured Default" means any of the events or circumstances specified in
Section 8, provided that there has been satisfied any requirement in connection
with such event for the giving of notice, or the lapse of time, or the happening
of any further condition, event or act.

"Moody's" means Moody's Investors Service, Inc. and its successors.

"Mortgage" means, as to each Mortgaged Property, a real estate mortgage, deed of
trust or other instrument executed by the Borrower or a Subsidiary in favor of
the Collateral Agent in order to grant the Collateral Agent a Lien thereon to
secure the Obligations. The Mortgages existing as of the Effective Date are
identified on Schedule 1.1 hereto.

"Mortgaged Properties" means (i) the terminal facilities located on the tract or
tracts of land more particularly identified on Schedule 1.1 attached hereto, and
(ii) any other real Properties (in addition to those described in the foregoing
clause (i)) in which a Lien may at any time be granted to the Collateral Agent
to secure the Obligations. As to each of such Properties, the term "Mortgaged
Property" includes all land, buildings, structures, improvements, fixtures and
other property rights relating thereto which are considered real property under
the laws of the state or jurisdiction in which such Property is located.

"Multiemployer Plan" means any Plan which is a "multiemployer plan" (as such
term is defined in Section 4001(a)(3) of ERISA).

15

--------------------------------------------------------------------------------

 

"Net Cash Flow" means Adjusted EBITDAR less the sum of Rental Expense, cash
taxes, dividends and distributions paid by the Borrower, and treasury stock
purchases (to the extent permitted by Section 7.12(b)).

"Net Income" means, for any period of determination, with respect to the
Borrower and its Subsidiaries (other than any Subsidiary which is restricted
from declaring or paying dividends or otherwise advancing funds to its parent
whether by contract or otherwise), the cumulative Consolidated net income earned
during such period as determined in accordance with GAAP.

"Non-Excluded Taxes" shall have the meaning set forth in Section 2.19.1.

"Notes" means the promissory notes, each dated as of the Effective Date, to be
delivered by the Borrower pursuant to Section 2.10 of this Agreement payable to
the order of each respective Bank in the principal amount of its Commitment.

"Obligations" means (a) all liabilities, obligations and indebtedness, of every
kind and description and howsoever created, arising or evidenced, whether direct
or indirect, absolute or contingent, now existing or hereafter arising, and
whether joint, several, or joint and several, of the Borrower or any Subsidiary
to the Banks, either Agent or the L/C Issuer, arising under or evidenced by this
Agreement or any of the other Loan Documents, including the principal balance of
the Loans, all interest accrued thereon (including interest accruing on the
Notes after the commencement of any proceeding under any Debtor Relief Laws,
notwithstanding any provision or rule of law which might restrict the rights of
the Bank, as against the Borrower or any other Person, to collect such
interest), all L/C Obligations, all loan fees, legal fees and other fees and
expenses payable to the Banks and the Agents as set forth in this Agreement and
the other Loan Documents, and all reimbursement and indemnification obligations
as set forth in this Agreement and the other Loan Documents, (b) all Swap
Obligations of the Borrower or any Subsidiary under any Specified Swap
Agreement, and (c) all obligations under any Treasury Management Agreement
between the Borrower or any Subsidiary and any Bank (or any Affiliate of a
Bank); provided, however, that the "Obligations" of any Guarantor shall not
include any Excluded Swap Obligations with respect to such Guarantor.

"OFAC" means the U.S. Department of the Treasury's Office of Foreign Assets
Control.

"Officer's Certificate" means a certificate signed in the name of the Borrower
by an Authorized Officer of the Borrower, in substantially the form attached
hereto as Exhibit C hereto.

"Operating Lease" means any lease of any property (whether real, personal or
mixed) which is not a Capital Lease.

"Other Taxes" means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document.

"Outstanding Credit Exposure" means, as to any Bank at any time, the sum of
(i) the aggregate principal amount of its Revolving Credit Loans outstanding at
such time plus (ii) an

16

--------------------------------------------------------------------------------

 

amount equal to its Pro Rata Share of the L/C Obligations and Swing Line Loans
outstanding at such time.

"PBGC" means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.

"Permitted Acquisition" means an Acquisition permitted under Section 7.3(l).

"Permitted Liens" mean those Liens described in subsections (a) through (e) of
Section 7.1.

"Person" means an individual, partnership, corporation, business trust, joint
stock company, trust, unincorporated association, joint venture, Governmental
Authority, or other entity of whatever nature.

"Personal Property Collateral" means all of the following items and types of
personal property of the Borrower and its Subsidiaries, of every kind and
character, whether now owned and existing or hereafter acquired or arising,
wherever located, together with all accessions thereto, substitutions and
replacements therefor, and all proceeds (including insurance proceeds) and
products thereof: (i) all Receivables, contracts, contract rights, electronic
chattel paper, tax refunds, indemnification rights, warranty claims, commercial
tort claims and general intangibles, (ii) all Rolling Stock, furniture,
fixtures, machinery, equipment, tools, tooling, inventory and other goods, (iii)
all patents, patent applications, trademarks, trademark applications, trade
names, copyrights, copyright applications, software license rights and other
intellectual property rights, (iv) all securities, financial assets and other
investment property, (v) all promissory notes, instruments, chattel paper and
documents, (vi) all letter-of-credit rights, (vii) all as-extracted collateral,
(viii) all deposit accounts and certificates of deposit, (ix) all cash, cash
equivalents and money, and (x) all Equity Interests held by the Borrower in its
Subsidiaries.

"Plan" means any defined benefit pension plan which is covered by Title IV of
ERISA and in respect of which the Borrower or a Commonly Controlled Entity is an
"employer" as defined in Section 3(5) of ERISA.

"Preferred Stock" means any class of capital stock of a corporation that is
preferred over any other class of capital stock of such corporation as to the
payment of dividends or the payment of any amount upon liquidation or
dissolution of such corporation.

"Pricing Schedule" means the Pricing Schedule attached hereto and designated as
such.

"Principal Office" means the principal office of each Bank, as listed on its
signature page hereto.

"Pro Rata Share" means the proportion which each Bank's Commitment bears to the
Revolving Credit Commitment at the time of determination thereof.

"Property" means any asset or property, whether real, personal or mixed,
tangible or intangible, which is now or at any time hereafter owned, operated or
leased by the Borrower or any Subsidiary.

17

--------------------------------------------------------------------------------

 

"Purchaser" has the meaning set forth in Section 10.3.1.

"Qualified ECP Guarantor" means, in respect of any Swap Obligation, the Borrower
and each Guarantor that is not an individual and (a) that has total assets
exceeding $10,000,000 at the time the relevant Guarantee Obligation or grant of
the relevant security interest becomes effective with respect to such Swap
Obligation or (b) that otherwise constitutes an "eligible contract participant"
under the Commodity Exchange Act or any regulations promulgated thereunder and
can cause another person to qualify as an "eligible contract participant" at
such time by entering into a keepwell under Section 1a(18)(A)(v)(II) of the
Commodity Exchange Act.

"Receivable" means any account, account receivable or other right to payment.

"Regulation D" means Regulation D of the Board of Governors of the Federal
Reserve System, as amended or supplemented from time to time.

"Regulation U" means Regulation U of the Board of Governors of the Federal
Reserve System, as amended or supplemented from time to time.

"Related Party" means (i) any Shareholder, (ii) any executive officer or
director of the Borrower, (iii) all individuals to whom such Persons are related
by blood, adoption or marriage, and (iv) all Affiliates of the foregoing
Persons.

"Rental Expense" means with reference to any period, the aggregate amount of all
payments for rent or additional rent (including all payments for taxes and
insurance made directly to the lessor, but excluding payments for maintenance,
repairs, alterations, construction, demolition and the like) for which the
Borrower or Subsidiaries are directly or indirectly liable (as lessee or as
guarantor or other surety) under all Operating Leases in effect at any time
during such period.

"Reportable Event" means any of the events set forth in Section 4043(b) of ERISA
or the regulation thereunder, a withdrawal from a plan described in Section 4063
of ERISA, or a cessation of operations described in Section 4062(e) of ERISA.

"Revolving Credit Commitment" means the aggregate Commitments of the Banks. The
initial amount of the Revolving Credit Commitment is $300,000,000.

"Revolving Credit Loans" has the meaning assigned to such term in Section 2.1.

"Rolling Stock" means new and used trucks, tractors, trailers, lifts and
forklifts, together with all attachments and accessions to any of the foregoing,
owned by the Borrower and its Subsidiaries and used or useable in the operation
of their respective businesses.

"Sanctioned Country" means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (as of the date of this Agreement,
Crimea, Cuba, Iran, North Korea, Syria and Venezuela).

"Sanctioned Person" means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, or by the United

18

--------------------------------------------------------------------------------

 

Nations Security Council, the European Union, any European Union member state or
any other relevant sanctions authority, (b) any Person operating, organized or
resident in a Sanctioned Country, or (c) any Person owned or controlled by any
such Person or Persons described in the foregoing clauses (a) or (b).

"Sanctions" means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, (b) the United
Nations Security Council, the European Union, any European Union member state or
Her Majesty's Treasury of the United Kingdom, or (c) any other relevant
sanctions authority.

"S&P" means Standard & Poor's Financial Services LLC and its successors.

"SCS" means SCS Transportation, Inc., a Delaware corporation.

"SEC" means the Securities and Exchange Commission (or any governmental body or
agency succeeding to the function of the Securities and Exchange Commission).

"Secured Parties" means (i) the Administrative Agent, (ii) the Collateral Agent,
(iii) the Banks, (iv) the L/C Issuer, and (v) all other Persons from time to
time holding any of the Obligations or a participation therein, including any
Bank or any Affiliate of a Bank counterparty to a Specified Swap Agreement or a
Treasury Management Agreement with the Borrower or any Subsidiary.

"Security Agreement" means the Third Amended and Restated Security Agreement,
dated as of the Effective Date, to be executed by the Borrower and each of the
Existing Subsidiaries (other than SCS and SMFM) in favor of the Collateral Agent
for the benefit of the Secured Parties.

"Shareholder" means any Person who owns, beneficially or of record, directly or
indirectly, at any time during any year with respect to which a computation is
being made, either individually or together with all persons to whom such Person
is related by blood, adoption or marriage, 5% or more of the outstanding Equity
Interests of the Borrower which by the terms thereof have ordinary voting power
under ordinary circumstances to elect a majority of the board of directors of
the Borrower.

"SLS" means Saia Logistics Services, LLC, a Georgia limited liability company.

"SMF" means Saia Motor Freight Line, LLC, a Louisiana limited liability company
(formerly Saia Motor Freight Line, Inc.).

"SMFM" means Saia Motor Freight Mexico, S. De R.L. De C.V., a Mexican limited
liability corporation.

"Solvent" means, with respect to any Person as of a particular date, that on
such date (a) such Person is able to pay its debts and other liabilities,
contingent obligations and other commitments as they mature in the ordinary
course of business, (b) such Person does not intend to, and does not believe
that it will, incur debts or liabilities beyond such Person's ability to pay as

19

--------------------------------------------------------------------------------

 

such debts and liabilities mature in their ordinary course, (c) such Person is
not engaged in a business or a transaction, and is not about to engage in a
business or a transaction, for which such Person's property would constitute
unreasonably small capital after giving due consideration to the prevailing
practice in the industry in which such Person is engaged or is to engage,
(d) the fair value of the property of such Person is greater than the total
amount of liabilities, including, without limitation, contingent liabilities, of
such Person, and (e) the present fair salable value of the assets of such Person
is not less than the amount that will be required to pay the probable liability
of such Person on its debts as they become absolute and matured. In computing
the amount of contingent liabilities at any time, it is intended that such
liabilities will be computed at the amount which, in light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability.

"Specified Swap Agreement" means any Swap Agreement in respect of interest
rates, currency exchange rates, commodities, weather, power or emissions entered
into by the Borrower or any Guarantor and any Person that is a Bank or an
Affiliate of a Bank at the time such Swap Agreement is entered into (or, in
respect of any Swap Agreement entered into prior to the Effective Date, any
Person that was a Bank or an Affiliate of a Bank on the Effective Date), which
has been designated as a "Specified Swap Agreement" by such Bank and the
Borrower, by notice to the Administrative Agent not later than 15 days after the
later of (i) the Effective Date and (ii) the execution and delivery by the
Borrower or any Guarantor of such Swap Agreement (or such later date agreed by
such Bank and the Borrower, but in no event more than 30 days after such later
date referred to above); provided that for purposes of determining any Guarantee
Obligations of any Guarantor pursuant to the applicable Guaranty, the definition
of "Specified Swap Agreement" shall not create any guarantee by any Guarantor of
(or grant of security interest by any Guarantor to support, if applicable) any
Excluded Swap Obligation of such Guarantor.

"SS" means Saia Sales, LLC, a Delaware limited liability company.

"STP" means Saia TL Plus, LLC, a Georgia limited liability company.

"Subsidiary" of a Person means any corporation, association, partnership or
other business entity of which more than 50% of the outstanding Equity Interests
having by the terms thereof ordinary voting power under ordinary circumstances
to elect a majority of the board of directors or Persons performing similar
functions (or, if there are no such directors or Persons, having general voting
power) of such entity (irrespective of whether at the time Equity Interests of
any other class or classes of such entity shall or might have voting power upon
the occurrence of any contingency) is at the time directly or indirectly owned
or controlled by such Person, by such Person and one or more Subsidiaries of
such Person or by one or more Subsidiaries of such Person. Unless otherwise
indicated herein, each reference to the term "Subsidiary" shall mean a
Subsidiary of the Borrower.

"Swap Agreement" means, any agreement, contract or transaction that constitutes
a "swap" within the meaning of Section 1a(47) of the Commodity Exchange Act,
including any agreement with respect to any swap, forward, future or derivative
transaction or option or similar agreement involving, or settled by reference
to, one or more rates, currencies, commodities, equity or debt instruments or
securities, or economic, financial or pricing indices or measures of economic,

20

--------------------------------------------------------------------------------

 

financial or pricing risk or value or any similar transaction or any combination
of these transactions.

"Swap Obligations" means, with respect to any Person, any and all obligations of
such Person, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under (a) any and all Swap
Agreements and (b) any and all cancellations, buy backs, reversals, terminations
or assignments of any Swap Agreement transaction. For the purposes of this
Agreement, the amount of the obligation under any Swap Agreement shall be the
amount determined in respect thereof as of the end of the then most recently
ended fiscal quarter of such Person, based on the assumption that such Swap
Agreement had terminated at the end of such fiscal quarter, and in making such
determination, if any agreement relating to such Swap Agreement provides for the
netting of amounts payable by and to such Person thereunder or if any such
agreement provides for the simultaneous payment of amounts by and to such
Person, then in each such case, the amount of such obligation shall be the net
amount so determined.

"Swing Line Borrowing Notice" shall have the meaning set forth in
Section 2.21.2.

"Swing Line Commitment" means the obligation of the Swing Line Lender to make
Swing Line Loans up to a maximum principal amount of $10,000,000 in the
aggregate.

"Swing Line Lender" means BOKF, in its capacity as swingline lender and any
successor in such capacity.

"Swing Line Loan" means a Loan made by the Swing Line Lender to the Borrower
pursuant to Section 2.21.

"Tangible Assets" means the consolidated assets of the Borrower and its
Subsidiaries less, without duplication, (i) all intangible assets, including
goodwill, licenses, organizational expense, unamortized debt discount and
expense carried as an asset, and any write-up in the book value of assets, and
(ii) all reserves for depreciation and other asset valuation reserves (but
excluding reserves for federal, state, and other income taxes), net of
accumulated amortization.

"Taxes" shall have the meaning set forth in Section 2.19.1.

"Termination Date" means February 5, 2024.

"Total Consolidated Indebtedness" means, as of any calculation date, the
Consolidated Indebtedness of the Borrower and its Subsidiaries as of such date,
plus six (6) times Rental Expense for the period of four (4) consecutive fiscal
quarters most recently ended on or prior to such date.

"Total Debt Service" means, as of any calculation date, the sum of (i) Interest
Expense for the period of four (4) consecutive fiscal quarters most recently
ended on or prior to such date, plus (ii) the current maturities of long-term
Consolidated Funded Indebtedness (including Capitalized Lease Obligations) of
the Borrower and its Subsidiaries paid during the period of four (4) consecutive
fiscal quarters most recently ended on or prior to such date.

21

--------------------------------------------------------------------------------

 

"Transfer" means, with respect to any item of Property, the sale, exchange,
conveyance, lease, transfer or other disposition of such item.

"Treasury Management Agreement" means any agreement governing the provision of
treasury or cash management services by any depository or financial institution
to the Borrower or any of its Subsidiaries, including deposit accounts, funds
transfer, overdrafts, credit or debit cards, purchasing cards, automated
clearinghouse, zero balance accounts, returned check concentration, controlled
disbursement, lockbox, account reconciliation and reporting and trade finance
services.

"UCC" means the Uniform Commercial Code as adopted and in effect in the State of
Oklahoma or any other relevant jurisdiction.

"Unused Portion Fee" means the fee required by Section 2.9.1.

"USA Patriot Act" means United States Public Law 107-56, Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA PATRIOT Act) Act of 2001, as amended from time to time,
and the rules and regulations promulgated hereunder from time to time in effect.

"Wholly Owned Subsidiary" means, with respect to the Borrower, any Subsidiary
(i) all of the Equity Interests of which (other than directors’ qualifying
shares or other de minimis shares held by any Person, each as required by law)
are, at the time as of which any determination is being made, owned by the
Borrower either directly or through one or more other Wholly Owned Subsidiaries,
and (ii) which has outstanding no options, warrants, rights or other securities
entitling the holder thereof (other than the Borrower or a Wholly Owned
Subsidiary) to acquire any Equity Interests in such Subsidiary.

"Write-Down and Conversion Powers" means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

Accounting Principles, Terms and Determinations

. Unless otherwise specified herein, all accounting terms used herein shall be
interpreted, all determinations with respect to accounting matters hereunder
shall be made, and all financial data, statements and certificates and reports
as to financial matters required to be furnished hereunder (including financial
ratios and other financial calculations) shall be prepared, in accordance with
GAAP applied on a basis consistent with the most recent audited financial
statements of the Borrower referred to in Section 4.4. If at any time any
Accounting Change (as defined below) would affect the computation of any
financial ratio or other financial calculation set forth in this Agreement, (i)
such ratio or calculation shall continue to be made in accordance with GAAP as
in effect on December 31, 2018, and (ii) the Borrower shall provide to the
Administrative Agent and the Banks a reconciliation between such ratio or
calculation made before and after giving effect to such Accounting Change. For
purposes of this Section 1.2, an "Accounting Change" means (A) any change in
accounting principles required by GAAP and implemented by the Borrower, (B) any
change in accounting principles recommended by the Borrower's independent
accountants; and (C) any change in carrying value of the Borrower's or any of
its Subsidiaries' assets, liabilities or equity accounts resulting from any

22

--------------------------------------------------------------------------------

 

adjustments that, in each case, were applicable to, but not included in, the
audited financial statements referred to in Section 4.4. Without limiting the
foregoing, any changes to lease accounting that requires the assets and
liabilities arising under operating leases to be recognized in any statement of
financial position shall be excluded from such method of calculation for
purposes hereof (other than for purposes of Sections 4.4, 5.1.1. and 5.1.2). For
purposes of determining compliance with the financial covenants contained in
Sections 6.1 and 6.2, any election by the Borrower to measure an item of
Indebtedness using fair value (as permitted by Accounting Standards Codification
825-10 or any similar accounting standard) shall be disregarded and such
determination shall be made as if such election had not been made.

Terms Defined in UCC

. Except as otherwise defined herein, terms used herein that are defined in
Article 9 of the UCC are used herein with the same meanings.

Times of Day

. Unless otherwise specified, all references herein to times of day are
references to Central time (daylight or standard, as applicable).

Construction

. The following rules of interpretation and construction shall apply, unless the
context otherwise requires: (a) all terms defined herein in the singular shall
include the plural, as the context requires, and vice versa; (b) the descriptive
headings of the sections of this Agreement are for convenience only and shall
not be used in the construction of the content of this Agreement; (c) references
to sections when used in this Agreement refer to specific sections of this
Agreement; (d) the words "hereof," "herein" and "hereunder" and words of similar
import when used in this Agreement refer to this Agreement as a whole and not to
any particular provision of this Agreement; (e) the term "or" is not exclusive;
(f) the term "including" (or any form thereof) is not intended to be limiting or
exclusive; (g) any reference herein to any Person shall be construed to include
such Person's successors and assigns; and (h) any reference to any statute or
regulation shall include all statutory and regulatory provisions consolidating,
amending, replacing or interpreting such statute or regulation, and any
reference to any statute or regulation shall, unless otherwise specified, refer
to such statute or regulation as amended, modified or supplemented from time to
time. Unless the context requires otherwise, any definition of or reference
herein to any agreement, instrument or other document herein shall be construed
as referring to such agreement, instrument or other document as from time to
time amended, supplemented or otherwise modified (subject to any restrictions on
such amendments, supplements or modifications set forth herein).

2.

LENDING COMMITMENT

Revolving Credit Loans

. Each Bank agrees, on the terms and conditions hereinafter set forth, to make
its Pro Rata Share of Loans (each, a "Revolving Credit Loan" and collectively,
the "Revolving Credit Loans") to the Borrower from time to time during the
period from the Effective Date up to but not including the Termination Date, in
an aggregate principal amount not to exceed at any time such Bank's Commitment;
provided, however, that after giving effect to the making of any Revolving
Credit Loan, (i) the Aggregate Outstanding Credit Exposure shall not exceed the
Revolving Credit Commitment, and (ii) as to any Bank, the sum of its Pro Rata
Share of the aggregate outstanding amount of the Revolving Credit Loans, plus
such Bank's Pro Rata Share of the outstanding amount of all L/C Obligations,
plus such Bank's Pro Rata Share of the outstanding amount of all Swing Line
Loans shall not exceed such Bank's Commitment. Subject to the other terms and
conditions hereof, amounts borrowed under this Section 2.1 may be repaid and

23

--------------------------------------------------------------------------------

 

reborrowed from time to time. Each Revolving Credit Loan which shall not utilize
the Revolving Credit Commitment in full shall be in an amount not less than One
Million Dollars ($1,000,000). Any request for a Revolving Credit Loan for a
lesser amount shall be made as a Swing Line Loan. Pursuant to the terms and
conditions set forth herein, the Revolving Credit Loans may be outstanding as
Base Rate Loans or LIBOR Loans. Each type of Revolving Credit Loan shall be made
and maintained by each Bank at its Lending Office for such type of Loan. The
failure of any Bank to advance its Pro Rata Share of any requested Revolving
Credit Loan to be made by it on the date specified for such Loan shall not
relieve any other Bank of its obligation (if any) to make such Loan on such
date, but no Bank shall be responsible for the failure of any other Bank to make
such Loans to be made by such other Bank.

Letters of Credit

.

2.2.1.The L/C Issuer hereby agrees, on the terms and conditions set forth in
this Agreement, to issue stand-by and commercial letters of credit (each, a
"Letter of Credit") and to renew, extend, increase, decrease or otherwise modify
each Letter of Credit from time to time from and including the Effective Date
and prior to the Termination Date upon the request of Borrower, provided that,
immediately after each such Letter of Credit is issued, renewed, extended,
increased or otherwise modified, (i) the aggregate outstanding principal amount
of all outstanding L/C Obligations shall not exceed $100,000,000, and (ii) the
Aggregate Outstanding Credit Exposure shall not exceed the Revolving Credit
Commitment. Each Letter of Credit shall have an expiry date not later than one
year from the date of issuance, subject to renewal terms allowing for annual
extensions, provided that in no event shall any Letter of Credit have a final
expiry which is later than the thirtieth (30th) Business Day prior to the
Termination Date.

2.2.2.Subject to Section 2.2.1, the Borrower shall give the L/C Issuer notice at
least one (1) Business Day prior to the proposed date of issuance or
modification of each Letter of Credit, specifying the account party (which must
be the Borrower or a Subsidiary), the beneficiary, the proposed date of issuance
(or modification) and the expiry date of such Letter of Credit, and describing
the proposed terms of such Letter of Credit and the nature of the transactions
proposed to be supported thereby. The issuance or modification by the L/C Issuer
of any Letter of Credit shall, in addition to the conditions precedent set forth
in Section 3 (the satisfaction of which the L/C Issuer shall have no duty to
ascertain), be subject to the conditions precedent that such Letter of Credit
shall be satisfactory to the L/C Issuer and that Borrower and the account party
(if other than Borrower) shall have executed and delivered such application
agreement and/or such other instruments and agreements relating to such Letter
of Credit as the L/C Issuer shall have reasonably requested (each, a "Letter of
Credit Application Agreement"). In the event of any conflict between the terms
of this Agreement and the terms of any Letter of Credit Application Agreement,
the terms of this Agreement shall control.

2.2.3.Notwithstanding anything to the contrary contained herein or in any Letter
of Credit Application Agreement, the L/C Issuer shall not be under any
obligation to issue any requested Letter of Credit if:

(a)any order, judgment or decree of any governmental authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing
such Letter of

24

--------------------------------------------------------------------------------

 

Credit, or any legal requirement applicable to the L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the L/C Issuer shall prohibit, or request that
the L/C Issuer refrain from, the issuance of letters of credit generally or such
Letter of Credit in particular or shall impose upon the L/C Issuer with respect
to such Letter of Credit any restriction, reserve or capital requirement (for
which the L/C Issuer is not otherwise compensated hereunder) not in effect on
the Effective Date, or shall impose upon the L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Effective Date and which the L/C
Issuer in good faith deems material to it;

(b)except as otherwise agreed by the L/C Issuer, such Letter of Credit is to be
denominated in a currency other than Dollars;

(c)a default of any Bank's obligations to fund under Section 2.2.7 exists or any
Bank is at such time a Defaulting Bank hereunder, unless the L/C Issuer has
entered into satisfactory arrangements with the Borrower or such Bank to
eliminate the L/C Issuer's risk with respect to such Bank; or

(d)the beneficiary of a Letter of Credit which is requested to be issued does
not accept the proposed Letter of Credit.

2.2.4.Upon the issuance of each Letter of Credit, the Borrower shall pay to the
L/C Issuer for its own account an issuance (fronting) fee equal to 0.100% of the
face amount of such Letter of Credit.

2.2.5.In the event that the beneficiary of any Letter of Credit requested to be
issued hereunder will not accept a Letter of Credit issued by the L/C Issuer,
the L/C Issuer will use commercially reasonable efforts to arrange for another
Bank to issue the requested Letter of Credit. The Borrower shall pay any
issuance or fronting fees charged by the issuing Bank, and the Borrower
acknowledges that such fees may be higher than the issuance fee provided for in
Section 2.2.4.

2.2.6.By the issuance of a Letter of Credit (or an amendment to a Letter of
Credit increasing the amount thereof) and without any further action on the part
of the L/C Issuer or the Bank, the L/C Issuer hereby grants to each Bank, and
each Bank hereby acquires from the L/C Issuer, a participation in such Letter of
Credit equal to such Bank's Pro Rata Share of the aggregate amount available to
be drawn under such Letter of Credit. In consideration and in furtherance of the
foregoing, each Bank hereby absolutely and unconditionally agrees to pay to the
L/C Issuer such Bank's Pro Rata Share of each payment made by the L/C Issuer
upon any drawing and not reimbursed by the Borrower on the Letter of Credit
Payment Date as provided in Section 2.2.7, or of any reimbursement payment
required to be refunded to the Borrower for any reason. Each Bank acknowledges
and agrees that its obligation to acquire participations pursuant to this
Section 2.2.6 in respect of Letters of Credit is absolute and unconditional and
shall not be affected by any circumstance whatsoever, including any amendment,
renewal or extension of any Letter of Credit or the occurrence and continuance
of any Default or reduction or termination of the Revolving Credit Commitment,
and that each

25

--------------------------------------------------------------------------------

 

such payment shall be made without any offset, abatement, withholding or
reduction whatsoever.

2.2.7.Upon receipt from the beneficiary of any demand for payment under any
Letter of Credit, the L/C Issuer shall promptly notify the Borrower and the
Administrative Agent as to the amount to be paid by the L/C Issuer as a result
of such demand and the proposed payment date (each, a "Letter of Credit Payment
Date"). The Borrower and any other applicable account party shall be irrevocably
and unconditionally obligated to reimburse the L/C Issuer on or by the
applicable Letter of Credit Payment Date for any amounts to be paid by the L/C
Issuer upon any drawing under any Letter of Credit, without presentment, demand,
protest or other formalities of any kind. All such amounts paid by the L/C
Issuer and remaining unpaid by the Borrower and any other applicable account
party shall bear interest, payable on demand, for each day until paid at a rate
per annum equal to (i) the applicable Adjusted Base Rate for such day if such
day falls on or before the applicable Letter of Credit Payment Date and (ii) the
sum of 2% plus the Adjusted Base Rate applicable for such day if such day falls
after such Letter of Credit Payment Date.

2.2.8.If the Borrower fails to make such payment when due, the Administrative
Agent shall notify each Bank of such drawing, the payment amount then due from
the Borrower in respect thereof and such Bank's Pro Rata Share thereof. Promptly
following receipt of such notice, each Bank shall pay to the Administrative
Agent (for the account of the L/C Issuer) its Pro Rata Share of the payment then
due from the Borrower, in the same manner as provided in Section 2.1 with
respect to Revolving Credit Loans made by such Bank, and the amounts so paid to
the Administrative Agent shall be deemed Revolving Credit Loans for purposes of
this Agreement.

2.2.9.If after the date hereof, any Change in Law shall impose, modify or deem
applicable any Non-Excluded Tax or Other Tax, reserve, special deposit or
similar requirement against or with respect to or measured by reference to
Letters of Credit issued or to be issued hereunder, and the result shall be to
increase the cost to the L/C Issuer of issuing or maintaining any Letter of
Credit, or reduce any amount receivable hereunder by the L/C Issuer in respect
of any Letter of Credit (which increase in cost, or reduction in amount
receivable, shall be the result of the L/C Issuer's reasonable allocation of the
aggregate of such increases or reductions resulting from such event), then, upon
demand by the L/C Issuer, the Borrower agrees to pay to the L/C Issuer, from
time to time as specified by the L/C Issuer, such additional amounts as shall be
sufficient to compensate the L/C Issuer for such increased costs or reductions
in amounts received by the L/C Issuer. A certificate of the L/C Issuer submitted
by the L/C Issuer to the Borrower shall be conclusive as to the amount thereof
in the absence of manifest error.

2.2.10.The obligations of Borrower and any other applicable account parties
under this Section 2.2 shall be absolute and unconditional under any and all
circumstances and irrespective of any setoff, counterclaim or defense to payment
which Borrower or any of the foregoing account parties may have or have had
against the L/C Issuer or any beneficiary of a Letter of Credit. The Borrower
and the applicable account parties further agree with the L/C Issuer that the
obligation for reimbursement in respect of any Letter of Credit shall not be
affected by the validity or genuineness of documents or of any endorsements
thereon, even if such documents should in fact prove to be in any or all
respects invalid, fraudulent or forged,

26

--------------------------------------------------------------------------------

 

or any dispute between or among the Borrower and any other applicable account
parties, or any of their Affiliates, the beneficiary of any Letter of Credit or
any financing institution or other party to whom any Letter of Credit may be
transferred or any claims or defenses whatsoever of the Borrower or any other
applicable account parties, or any of their Affiliates, against the beneficiary
of any Letter of Credit or any such transferee. The responsibility of the L/C
Issuer to the Borrower shall be only to determine that the documents (including
each demand for payment) delivered under each Letter of Credit in connection
with such presentment shall be in conformity in all material respects with such
Letter of Credit. The L/C Issuer shall not be liable for any error, omission,
interruption or delay in transmission, dispatch or delivery of any message or
advice, however transmitted, in connection with any Letter of Credit. The
Borrower and any other applicable account parties agree that any action taken or
omitted by the L/C Issuer under or in connection with each Letter of Credit and
the related drafts and documents, if done in good faith and without willful
misconduct or gross negligence, shall be binding upon them and shall not put the
L/C Issuer under any liability to any of them.

2.2.11.The L/C Issuer shall be entitled to rely, and shall be fully protected in
relying upon, any Letter of Credit, draft, writing, resolution, notice, consent,
certificate, affidavit, letter, cablegram, telegram, telecopy, telex or teletype
message, statement, order or other document believed by it to be genuine and
correct and to have been signed, sent or made by the proper Person or Persons,
and upon advice and statements of legal counsel, independent accountants and
other experts selected by the L/C Issuer.

2.2.12.The Borrower hereby agrees to indemnify and hold harmless the L/C Issuer,
and its respective directors, officers and employees from and against any and
all claims and damages, losses, liabilities, costs or expenses which the L/C
Issuer may incur (or which may be claimed against the L/C Issuer by any Person
whatsoever) by reason of or in connection with the execution and delivery or
transfer of or payment or failure to pay under any Letter of Credit or any
actual or proposed use of any Letter of Credit, including, without limitation,
any claims, damages, losses, liabilities, costs or expenses which the L/C Issuer
may incur by reason of or on account of the L/C Issuer issuing any Letter of
Credit which specifies that the term "beneficiary" included therein includes any
successor by operation of law of the named beneficiary, but which Letter of
Credit does not require that any drawing by any such successor beneficiary be
accompanied by a copy of a legal document, satisfactory to the L/C Issuer,
evidencing the appointment of such successor beneficiary; provided that Borrower
shall not be required to indemnify the L/C Issuer for any claims, damages,
losses, liabilities, costs or expenses (x) to the extent, but only to the
extent, caused by (i) the willful misconduct or gross negligence of the L/C
Issuer in determining whether a request presented under any Letter of Credit
complied with the terms of such Letter of Credit or (ii) the L/C Issuer's
failure to pay under any Letter of Credit after the presentation to it of a
request strictly complying with the terms and conditions of such Letter of
Credit or (y) which are the subject of or are incurred in connection with any
litigation or proceeding with respect to which (i) the Borrower or any other
applicable account parties, or their Affiliates, on the one hand, and (ii) the
L/C Issuer, on the other hand, are directly opposing parties and with respect to
which a final, non-appealable judgment has been rendered in favor of the
Borrower or such other applicable account party or their Affiliates by a court
of competent jurisdiction. Nothing in this Section 2.2.12 is intended to limit
the obligations of Borrower under any other provision of this Agreement. The
provisions of this Section 2.2.12 shall survive termination of this Agreement.

27

--------------------------------------------------------------------------------

 

2.2.13.The L/C Issuer may be replaced at any time by written agreement among the
Borrower, the Administrative Agent, the replaced L/C Issuer and the successor
L/C Issuer. The Administrative Agent shall notify the Banks of any such
replacement of the L/C Issuer. At the time any such replacement shall become
effective, the Borrower shall pay all unpaid fees accrued for the account of the
replaced L/C Issuer pursuant to Section 2.2.4. From and after the effective date
of any such replacement, (i) the successor L/C Issuer shall have all the rights
and obligations of the L/C Issuer under this Agreement with respect to Letters
of Credit to be issued thereafter and (ii) references herein to the term "L/C
Issuer" shall be deemed to refer to such successor or to any previous L/C
Issuer, or to such successor and all previous L/C Issuers, as the context shall
require. After the replacement of an L/C Issuer hereunder, the replaced L/C
Issuer shall remain a party hereto and shall continue to have all the rights and
obligations of an L/C Issuer under this Agreement with respect to Letters of
Credit issued by it prior to such replacement, but shall not be required to
issue additional Letters of Credit.

Reduction of Revolving Credit Commitment

. The Borrower shall have the right, upon at least three (3) Business Days'
notice to the Administrative Agent, to terminate in whole or reduce in part the
unused portion of the Revolving Credit Commitment, provided that each partial
reduction shall be in the amount of at least One Million Dollars ($1,000,000),
and provided further that no reduction shall be permitted if, after giving
effect thereto, and to any prepayment made therewith, the aggregate outstanding
and unpaid principal amount of the Revolving Credit Loans, Swing Line Loans and
Letters of Credit shall exceed the Revolving Credit Commitment. Any reduction in
part of the unused portion of the Banks' Commitments shall be made in the
proportion that each Bank's Commitment bears to the Revolving Credit Commitment.
The Revolving Credit Commitment, once so reduced or terminated, may not be
reinstated.

Notice and Manner of Borrowing

.

2.4.1.To request a Revolving Credit Loan other than on the Effective Date (it
being understood that all Revolving Credit Loans outstanding under the Existing
Credit Agreement shall remain outstanding hereunder), the Borrower shall deliver
a Borrowing Notice to the Administrative Agent prior to 12:00 noon on the day of
each Base Rate Loan and at least three (3) Business Days before each LIBOR Loan,
specifying: (1) the requested Borrowing Date; (2) the amount of such Loan;
(3) the type of Loan; and (4) in the case of a LIBOR Loan, the duration of the
Interest Period applicable thereto. The Administrative Agent shall promptly
notify each Bank of its receipt of a Borrowing Notice for a Revolving Credit
Loan. Not later than 1:00 p.m. on the date of such Revolving Credit Loan, each
Bank will make available to the Administrative Agent at the Administrative
Agent's Principal Office in immediately available funds, such Bank's Pro Rata
Share of such Revolving Credit Loan. After the Administrative Agent's receipt of
such funds, not later than 1:00 p.m. on the date of such Revolving Credit Loan
and upon fulfillment of the applicable conditions set forth in Section 3, the
Administrative Agent will make such Revolving Credit Loan available to the
Borrower in immediately available funds by crediting the amount thereof to the
following account with the Administrative Agent: Account styled Saia, Inc.
Operating Account, No. 209908769. All Borrowing Notices shall be irrevocable and
shall be given not later than 12:00 noon on the day which is not less than the
number of Business Days specified above for such Borrowing Notice.

28

--------------------------------------------------------------------------------

 

2.4.2.On each Business Day, the Administrative Agent will review the collected
balance of the Cash Management Account, taking into account the checks and other
items presented that day against the Borrower's accounts. Notwithstanding the
funding requirements in Section 2.4.1, if the collected balance of the Cash
Management Account is less than the designated amount ($125,000 as of the
Effective Date), a Revolving Credit Loan (as a Base Rate Loan) will
automatically be requested, made and deposited into the Cash Management Account
in order to bring the collected balance to not less than the designed amount.
The Administrative Agent shall notify each Bank not later than 12:00 p.m. (noon)
for any such Revolving Credit Loan to be made on the same Business Day, and each
Bank shall make the funds for its Pro Rata Share of such Revolving Credit Loan
available to the Administrative Agent not later than 4:00 p.m. on the same
Business Day, or if the Administrative Agent notifies each Lender later than
12:00 p.m. (noon) on a Business Day, each Lender shall make the funds for its
Pro Rata Share of such Revolving Credit Loan available to the Administrative
Agent not later than 11:00 a.m. on the following Business Day; provided,
however, the Banks will not be obligated to make any such Revolving Credit Loan
if all applicable conditions precedent set forth in Section 3.2 are not
satisfied. The provisions of this Section 2.4.2 shall apply only if the Borrower
is utilizing BOKF's "Loan Manager" service.

Non-Receipt of Funds by Administrative Agent

.

2.5.1.Unless the Administrative Agent shall have received notice from a Bank
prior to the date on which such Bank is to provide funds to the Administrative
Agent for a Revolving Credit Loan to be made by such Bank that such Bank will
not make available to the Administrative Agent such funds, the Administrative
Agent may assume that such Bank has made such funds available to the
Administrative Agent on the date of such Revolving Credit Loan in accordance
with Section 2.4 and the Administrative Agent in its sole discretion may, but
shall not be obligated to, in reliance upon such assumption, make available to
the Borrower on such date a corresponding amount. If and to the extent such Bank
shall not have so made such funds available to the Administrative Agent, such
Bank agrees to repay to the Administrative Agent forthwith on demand such
corresponding amount together with interest thereon, for each day from the date
such amount is made available to the Borrower by the Administrative Agent until
the date such amount is repaid to the Administrative Agent, at the Federal Funds
Rate for the first three days and thereafter at the interest rate then
applicable to the Revolving Credit Loans. If such Bank shall repay to the
Administrative Agent such corresponding amount, such amount so repaid shall
constitute such Bank's Revolving Credit Loan for purposes of this Agreement. If
such Bank does not pay such corresponding amount forthwith upon the
Administrative Agent's demand therefor, the Administrative Agent shall promptly
notify the Borrower, and the Borrower shall immediately pay such corresponding
amount to the Administrative Agent with interest thereon, for each day from the
date such amount is made available to the Borrower until the date such amount is
repaid to the Administrative Agent, at the rate of interest applicable at the
time to such proposed Revolving Credit Loan.

2.5.2.Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Banks hereunder
that the Borrower will not make such payment in full, the Administrative Agent
may assume that the Borrower has made such payment in full to the Administrative
Agent on such date and the

29

--------------------------------------------------------------------------------

 

Administrative Agent in its sole discretion may, but shall not be obligated to,
in reliance upon such assumption, cause to be distributed to each Bank on such
due date an amount equal to the amount then due such Bank. If and to the extent
the Borrower shall not have so made such payment in full to the Administrative
Agent, each Bank shall repay to the Administrative Agent forthwith on demand
such amount distributed to such Bank together with interest thereon, for each
day from the date such amount is distributed to such Bank until the date such
Bank repays such amount to the Administrative Agent, at the Federal Funds Rate
for the first three (3) days and thereafter at the interest rate then applicable
to the Revolving Credit Loans.

Conversions and Renewals

. The Borrower may elect from time to time to convert all or a part of one type
of Revolving Credit Loan into another type of Revolving Credit Loan or to renew
all or part of a Revolving Credit Loan by giving the Administrative Agent
written notice by submitting to the Administrative Agent an Interest Rate
Election Notice at least one (1) Business Day before conversion into a Base Rate
Loan, at least three (3) Business Days before conversion into or renewal of a
LIBOR Loan, specifying: (1) the renewal or conversion date; (2) the amount of
the Revolving Credit Loan to be converted or renewed; (3) in the case of
conversions, the type of Loan to be converted into; and (4) in the case of
renewals of or a conversion into LIBOR Loans, the duration of the Interest
Period applicable thereto; provided that (a) the minimum principal amount of
each Revolving Credit Loan outstanding after a renewal or conversion shall be
$200,000 in the case of Base Rate Loans, and $1,000,000 in the case of LIBOR
Loans; and (b) LIBOR Loans may be converted only on the last day of the Interest
Period for such Loan. The Administrative Agent shall promptly notify each Bank
of each such notice. All conversions and renewals shall be made in accordance
with each Bank's Pro Rata Share of the amount to be converted or renewed. All
notices given under this Section 2.6 shall be irrevocable and shall be given not
later than 10:00 a.m. on the day which is not less than the number of Business
Days specified above for such notice. If the Borrower shall fail to give the
Administrative Agent the notice as specified above for the renewal or conversion
of a LIBOR Loan prior to the end of the Interest Period with respect thereto,
such LIBOR Loan shall automatically be converted into a Base Rate Loan on the
last day of the Interest Period for such Loan. Notwithstanding anything provided
in this Section 2.6 or in Section 2.4, the Borrower shall have no more than six
(6) LIBOR Loans outstanding at any one time.

Settlement

. It is agreed that each Bank's funded portion of the Revolving Credit Loans is
intended by the Banks to be equal at all times to such Bank's Pro Rata Share of
the outstanding Revolving Credit Loans. Notwithstanding such agreement, the
Administrative Agent, and the other Banks agree (which agreement shall not be
for the benefit of or enforceable by the Borrower) that in order to facilitate
the administration of this Agreement and the other Loan Documents, settlement
among them as to the Revolving Credit Loans shall take place on a periodic basis
in accordance with the following provisions:

2.7.1.The Administrative Agent shall request settlement ("Settlement") with the
Banks on a weekly basis, or on a more frequent basis if so determined by the
Administrative Agent, (1) with respect to each outstanding Revolving Credit
Loan, and (2) with respect to collections received, in each case, by notifying
the Banks of such requested Settlement by telecopy, telephone, or other similar
form of transmission, of such requested Settlement, no later than 10:00 a.m. on
the date of such requested Settlement (the "Settlement Date"). Each Bank shall
make the amount of such Bank's Pro Rata Share of the outstanding principal
amount

30

--------------------------------------------------------------------------------

 

of the Revolving Credit Loan with respect to which Settlement is requested
available to the Administrative Agent in same day funds to such account of the
Administrative Agent as the Administrative Agent may designate, not later than
3:00 p.m. on the Settlement Date applicable thereto, regardless of whether the
applicable conditions precedent set forth in Section 3 have then been satisfied.
Such amounts made available to the Administrative Agent shall be applied against
the amount of the applicable Revolving Credit Loan and, together with the
portion of such Revolving Credit Loan representing such Bank's Pro Rata Share
thereof, shall constitute a Revolving Credit Loan of such Bank. If any such
amount is not made available to the Administrative Agent by any Bank on the
Settlement Date applicable thereto, the Administrative Agent shall be entitled
to recover such amount on demand from such Bank together with interest thereon
at the Federal Funds Rate for the first three (3) days from and after such
demand and thereafter at the Interest Rate then applicable to the Revolving
Credit Loans.

2.7.2.Notwithstanding the foregoing, not more than one (1) Business Day after
demand is made by the Administrative Agent, each other Bank shall irrevocably
and unconditionally purchase and receive from the Administrative Agent, without
recourse or warranty, an undivided interest and participation in such Revolving
Credit Loan to the extent of such Bank's Pro Rata Share thereof by paying to the
Administrative Agent, in same day funds, an amount equal to such Bank's Pro Rata
Share of such Revolving Credit Loan. If such amount is not in fact made
available to the Administrative Agent by any Bank, the Administrative Agent
shall be entitled to recover such amount on demand from such Bank together with
interest thereon at the Federal Funds Rate for the first three (3) days from and
after such demand and thereafter at the Interest Rate then applicable to the
Revolving Credit Loans.

2.7.3.From and after the date, if any, on which any Bank purchases an undivided
interest and participation in any Revolving Credit Loan pursuant to Section
2.7.2 above, the Administrative Agent shall, subject to reimbursement to the
Administrative Agent for any amounts due from such Bank, promptly distribute to
such Bank at such address as such Bank may request in writing, such Bank's Pro
Rata Share of all payments of principal and interest received by the
Administrative Agent in respect of such Revolving Credit Loan.

2.7.4.The Administrative Agent shall record on its books the principal amount of
the Revolving Credit Loans owing to each Bank. In addition, each Bank is
authorized, at such Bank's option, to note the date and amount of each payment
or prepayment of principal of such Bank's Revolving Credit Loans in its books
and records, including computer records, such books and records constituting
rebuttably presumptive evidence, absent manifest error, of the accuracy of the
information contained therein.

2.7.5.All Revolving Credit Loans shall be made by the Banks simultaneously and
in accordance with their Pro Rata Shares. It is understood that (a) no Bank
shall be responsible beyond such Bank's Commitment for any failure by any other
Bank to perform its obligation to make any Revolving Credit Loans hereunder,
(b) no failure by any Banks to perform its obligation to make any Revolving
Credit Loan hereunder shall excuse any other Bank from its obligation to make
any Revolving Credit Loans hereunder, and (c) the obligations of each Bank
hereunder shall be several, not joint and several.

31

--------------------------------------------------------------------------------

 

Interest

.

2.8.1.The Loans shall bear interest as follows:

(a)The outstanding principal amount of the Base Rate Loans shall bear interest
on each day at the Adjusted Base Rate for that day. Any change in the Adjusted
Base Rate resulting from a change in the Base Rate shall be effective as of the
opening of business on the day on which such change in the Base Rate becomes
effective.

(b)The outstanding principal amount of each LIBOR Loan shall bear interest for
the applicable Interest Period at the Adjusted LIBOR Rate applicable to such
Interest Period.

(c)The outstanding principal amount of each Swing Line Loan shall bear interest
on each day at the Adjusted Base Rate for that day.

2.8.2.Interest on each LIBOR Loan shall be calculated on the basis of a year
consisting of 360 days and for the actual number of days elapsed.  Interest on
each Base Rate Loan shall be calculated on the basis of a year consisting of 365
days (or 366 days, as applicable) and for the actual number of days elapsed.

2.8.3.Interest on the Loans shall be paid in arrears in immediately available
funds to the Administrative Agent at its Principal Office for the account of the
applicable Lending Office of each Bank as follows:

(a)For each Base Rate Loan, on the first (1st) day of each month commencing the
first such date after such Loan is made and continuing until the earlier of
(i) the date such Base Rate Loan is paid in full or (ii) the Termination Date.

(b)For each LIBOR Loan, on the earlier of the last day of the Interest Period
with respect to such LIBOR Loan and, if the applicable Interest Period begins in
one calendar quarter and ends in a subsequent calendar quarter, on the first day
of each calendar quarter during such Interest Period.

(c)For each Swing Line Loan, on the first (1st) day of each month commencing the
first such date after such Swing Line Loan is made and continuing until the
earlier of (i) the date such Swing Line Loan is paid in full or (ii) the
Termination Date.

2.8.4.Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by the Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan, or (ii) in the case of any other amount,
2% plus the Adjusted Base Rate.

Fees

.

32

--------------------------------------------------------------------------------

 

2.9.1.The Borrower agrees to pay to the Administrative Agent for the account of
the Banks a non-use fee (the "Unused Portion Fee") on the unused portion of the
Revolving Credit Commitment from the Effective Date until the Termination Date,
calculated as (1) (a) the Revolving Credit Commitment less (b) the actual daily
balance of the sum of the Revolving Credit Loans and Letters of Credit
outstanding, multiplied by (2) the rate determined in accordance with the
Pricing Schedule. The Unused Portion Fee shall be payable in arrears on the last
day of each quarter during the term of this Agreement and on the Termination
Date. Upon receipt of any Unused Portion Fee the Administrative Agent will
promptly thereafter cause to be distributed such payments to the Banks in
accordance with each Bank's Pro Rata Share of such payments.

2.9.2.The Borrower shall pay to the Administrative Agent for the account of each
Bank a letter of credit fee with respect to each Letter of Credit, computed for
each day from the date of issuance of such Letter of Credit to the date that is
the last day a drawing is available under such Letter of Credit, at a rate per
annum equal to the rate determined in accordance with the Pricing Schedule. Such
fee shall be payable in arrears on the last day of each quarter during the term
of this Agreement and on the Termination Date.

2.9.3.The Borrower agrees to pay to the Administrative Agent the fees in the
amounts and on the dates as set forth in the Fee Letter and to perform any other
obligations contained therein.

2.9.4.All fees shall be calculated on the basis of a year consisting of 365 days
(or 366 days, as applicable) and for the actual number of days elapsed.

Notes

. The Revolving Credit Loans and Swing Line Loans made by the Banks under this
Agreement shall be evidenced by the Notes. Each Bank is hereby authorized by the
Borrower to endorse on the schedule attached to the Note held by it the amount
and type of each Loan, and each renewal, conversion, and payment of principal
amount received by such Bank for the account of its applicable Lending Office on
account of its Loans, which endorsement shall, in the absence of manifest error,
be conclusive as to the outstanding balance of the Loans made by such Bank;
provided, however, that the failure to make such notation with respect to any
Loan or renewal, conversion, or payment shall not limit or otherwise affect the
obligations of the Borrower under this Agreement or the Note held by such Bank.

Required Payments

.

2.11.1.All Revolving Credit Loans shall be repaid in full on the Termination
Date.

2.11.2.Upon any reduction of the Revolving Credit Commitment pursuant to Section
2.3.1, the Borrower will be required to prepay Revolving Credit Loans (or, if
necessary, cash collateralize outstanding Letters of Credit) to the extent the
Aggregate Outstanding Credit Exposure exceeds the reduced amount of the
Revolving Credit Commitment.

Optional Prepayments

.

2.12.1.The Borrower may at any time in the case of Base Rate Loans and upon at
least three (3) Business Days' prior notice to the Administrative Agent in the
case of LIBOR

33

--------------------------------------------------------------------------------

 

Loans, pay the Loans, without premium or penalty, in whole or in part with
accrued interest to the date of such payment on the amount paid, provided that
LIBOR Loans may be paid, without premium or penalty, only on the last day of the
Interest Period for such Loans. Upon receipt of any such payments, the
Administrative Agent will promptly thereafter cause to be distributed such
payment to each Bank for the account of its applicable Lending Office its Pro
Rata Share of such payment.

2.12.2.If the collected balance of the Cash Management Account as of the close
of business on any Business Day is greater than the designated amount ($125,000
as of the Effective Date), the Administrative Agent will automatically debit the
Cash Management Account for the amount of the excess and apply such excess as a
payment on the Revolving Credit Loans. The provisions of this Section 2.12.2
shall apply only if the Borrower is utilizing BOKF's "Loan Manager" service.

Method of Payment

.

2.13.1.The Borrower shall make each payment under this Agreement and under the
Notes not later than 3:00 p.m. on the date when due in lawful money of the
United States to the Administrative Agent at its Principal Office for the
account of the applicable Lending Office of each Bank in immediately available
funds. The Administrative Agent will promptly thereafter cause to be distributed
(1) such payments of principal and interest in like funds to each Bank for the
account of its applicable Lending Office based upon its Pro Rata Share thereof
and (2) other fees payable to any Bank to be applied in accordance with the
terms of this Agreement. The Borrower hereby authorizes the Administrative Agent
and each Bank, if and to the extent payment is not made when due under this
Agreement or under the Notes, to charge from time to time against any account of
the Borrower with such Bank any amount as due. Whenever any payment to be made
under this Agreement or under the Notes shall be stated to be due on a day other
than a Business Day, such payment shall be made on the next succeeding Business
Day, and such extension of time shall be included in the computation of the
payment of interest and the commitment fee, as the case may be, except, in the
case of a LIBOR Loan, if the result of such extension would be to extend such
payment into another calendar month, such payment shall be made on the
immediately preceding Business Day.

2.13.2.The Borrower hereby authorizes the Administrative Agent to automatically
debit the Cash Management Account for any payment due hereunder or any other
Loan Document (whether principal, interest, fees or any other amount due).

Use of Proceeds

. The proceeds of the Loans hereunder shall be used by the Borrower for general
corporate purposes including refinancing of existing indebtedness, ongoing
working capital, financing Capital Expenditure projects, issuing Letters of
Credit, Permitted Acquisitions and paying fees and expenses incurred in
connection with entering and funding of this Agreement. All Loans outstanding
under the Existing Credit Agreement as of the Effective Date shall be continued
as Loans made hereunder. The Borrower will not, directly or indirectly, use any
part of such proceeds for the purpose of purchasing or carrying any margin stock
within the meaning of Regulation U or to extend credit to any Persons for the
purpose of purchasing or carrying any such margin stock, or for any purpose
which violates, or is inconsistent with, Regulation U.

34

--------------------------------------------------------------------------------

 

Illegality

. Notwithstanding any other provision in this Agreement, if any Bank determines
that any Change in Law shall make it unlawful or impossible for such Bank (or
its Lending Office) to maintain or fund its LIBOR Loans, then upon notice to the
Borrower (with a copy to the Administrative Agent) by such Bank, the outstanding
principal amount of all LIBOR Loans of such Bank shall be repaid or converted
into Base Rate Loans (the interest rate on which Base Rate Loans of such Bank
shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the LIBOR Rate component of the Base
Rate) in accordance with the following: (a) if such Bank may not lawfully
continue to maintain such LIBOR Loans, the Borrower shall immediately convert
such LIBOR Loans into Base Rate Loans or prepay such LIBOR Loans and upon such
prepayment or conversion shall also pay accrued interest on the amount so
prepaid or converted; or (b) if such Bank may lawfully continue to maintain such
LIBOR Loans to the last day of the applicable Interest Period(s), then on the
last day of the applicable Interest Period(s), the Borrower shall pay such LIBOR
Loans or convert such LIBOR Loans to Base Rate Loans. From the date of such
notice, any obligation of such Bank to make or to convert Base Rate Loans into
LIBOR Loans shall be suspended and replaced with an obligation to fund Base Rate
Loans in lieu thereof, and, if such notice asserts the illegality of such Bank
making or maintaining Base Rate Loans the interest rate on which is determined
by reference to the LIBOR Rate component of the Base Rate, the interest rate on
which Base Rate Loans of such Bank is determined shall, if necessary to avoid
such illegality, be determined by the Administrative Agent without reference to
the LIBOR Rate component of the Base Rate, in each case until such Bank notifies
the Administrative Agent and the Borrower that the circumstances giving rise to
such determination no longer exist. Before giving any notice to the
Administrative Agent and the Borrower pursuant to this Section 2.15, the
affected Bank shall use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or Affiliates with
respect to its LIBOR Loans or with respect to determining or charging interest
rates based upon the LIBOR Rate, if such designation will avoid the need for
giving such notice and will not, in the judgment of such Bank, be illegal,
subject such Bank to any unreimbursed cost or expense, or otherwise be
disadvantageous to such Bank.

Disaster

. Notwithstanding anything to the contrary herein, if the Administrative Agent
determines (which determination shall be conclusive) that quotations of interest
rates for the relevant deposits referred to in the definition of LIBOR Rate, are
not being provided in the relevant amounts or for the relative maturities for
purposes of determining the rate of interest on a LIBOR Loan as provided in this
Agreement, or if the Majority Banks determine (which determination shall be
conclusive) that the relevant rates of interest referred to in the definition of
LIBOR Rate, upon the basis of which the rate of interest for any such type of
Loan is to be determined do not accurately cover the cost to the Banks of making
or maintaining such type of Loans, then the Administrative Agent shall forthwith
give notice thereof to the Borrower, whereupon (a) the obligation of the Banks
to make LIBOR Loans shall be suspended until the Administrative Agent notifies
the Borrower that the circumstances giving rise to such suspension no longer
exist and such obligation shall be replaced with an obligation to fund Base Rate
Loans in lieu thereof, and the interest rate on which Base Rate Loans shall be
determined by the Administrative Agent without reference to the LIBOR Rate
component of the Base Rate, and (b) the outstanding principal amount of all
LIBOR Loans, together with interest accrued thereon, shall be repaid or
converted into Base Rate Loans (the interest rate on which Base Rate Loans shall
be determined by the Administrative Agent without reference to the LIBOR
component of the Base Rate).

35

--------------------------------------------------------------------------------

 

Increased Cost

. From time to time upon 30 days' prior notice to the Borrower from a Bank (with
a copy to the Administrative Agent), the Borrower shall pay to the
Administrative Agent for the account of the applicable Bank such amounts as any
Bank may determine to be necessary to compensate such Bank for any costs
incurred by such Bank which such Bank determines are attributable to its making
or maintaining any LIBOR Loans hereunder or its obligation to make any such
Loans hereunder, or any reduction in any amount receivable by such Bank under
this Agreement or its Note in respect of any such Loans or such obligation (such
increases in costs and reductions in amounts receivable being herein called
"Additional Costs"), resulting from any Change in Law after the Effective Date
which: (1) changes the basis of taxation of any amounts payable to such Bank
under this Agreement or its Note in respect of any of such Loans (other than
taxes imposed on the overall net income of such Bank or of its Lending Office
for any of such Loans by the jurisdiction where the Principal Office or such
Lending Office is located); or (2) imposes or modifies any reserve, special
deposit, compulsory loan, or similar requirements relating to any extensions of
credit or other assets of, or any deposits with or other liabilities of, such
Bank (including any of such Loans or any deposits referred to in the definition
of LIBOR Rate); or (3) imposes any other condition affecting this Agreement or
its Note (or any of such extensions of credit or liabilities); provided, that
the Borrower shall not be required to pay any Taxes that it is not required to
pay pursuant to Section 2.19. Such Bank will notify the Borrower (with a copy to
the Administrative Agent) of any event occurring after the Effective Date which
will entitle such Bank to compensation pursuant to this Section 2.17 as promptly
as practicable after it obtains knowledge thereof and determines to request such
compensation. Determinations by any Bank for purposes of this Section 2.17 of
the effect of any Change in Law on its costs of making or maintaining Loans or
on amounts receivable by it in respect of Loans, and of the additional amounts
required to compensate any such Bank in respect of any Additional Costs, shall
be conclusive, provided that such determinations are made on a reasonable basis.
The provisions of this Section 2.17 shall survive termination of this Agreement.

Risk-Based Capital

. In the event that any Bank determines that (1) any Change in Law or
(2) compliance by such Bank or any corporation controlling such Bank with any
guideline or request from any central bank or other governmental authority
(whether or not having the force of law) has the effect of requiring an increase
in the amount of capital required or expected to be maintained by such Bank or
any corporation controlling such Bank, and such Bank determines that such
increase is based upon its obligations hereunder, and other similar obligations,
the Borrower shall pay to the Administrative Agent at its Principal Office, for
the account of the applicable Bank, such additional amount as shall be certified
by the Bank to be the amount allocable to such Bank's obligations to the
Borrower hereunder. Such Bank will notify the Borrower (with a copy to the
Administrative Agent) of any event occurring after the Effective Date that will
entitle such Bank to compensation pursuant to this Section 2.18 as promptly as
practicable after it obtains knowledge thereof and determines to request such
compensation. Determinations by any Bank for purposes of this Section 2.18 of
the effect of any increase in the amount of capital required to be maintained by
such Bank and of the amount allocable to such Bank's obligations to the Borrower
hereunder shall be conclusive, provided that such determinations are made on a
reasonable basis. The provisions of this Section 2.18 shall survive termination
of this Agreement.

36

--------------------------------------------------------------------------------

 

2.19.Taxes.

2.19.1.All payments made by or on behalf of the Borrower and each Guarantor
under this Agreement or any other Loan Document shall be made free and clear of,
and without deduction or withholding for or on account of, any present or future
income, stamp or other taxes, levies, imposts, duties, charges, fees, deductions
or withholdings, now or hereafter imposed, levied, collected, withheld or
assessed by any Governmental Authority (including any interest, additions to tax
or penalties applicable thereto) (collectively, "Taxes"), except as otherwise
required by applicable law.  If any such deduction or withholding is required by
applicable law, then (i) the applicable withholding agent shall be entitled to
make such deduction and withholding, (ii) such withheld amounts shall be paid to
the relevant Governmental Authority in accordance with applicable law, and (iii)
to the extent such withheld amounts constitute Non-Excluded Taxes (as defined
below), the amounts so payable by the Borrower or applicable Guarantor to the
Administrative Agent or such Bank shall be increased to the extent necessary to
yield to the Administrative Agent or such Bank (after payment of all
Non-Excluded Taxes) the amount the Administrative Agent or Bank would have
received if such withholding or deduction for Non-Excluded Taxes had not been
made. For purposes of this Agreement, “Non-Excluded Taxes” shall mean all Taxes
imposed on or with respect to, or required to be withheld or deducted from a
payment to, the Administrative Agent or a Bank (each, a “Recipient”), other than
(i) net income Taxes, franchise Taxes (imposed in lieu of net income Taxes) or
branch profits Taxes, in each case, imposed on the Recipient as a result of a
present or former connection between the Recipient and the jurisdiction of the
Governmental Authority imposing such Tax or any political subdivision or taxing
authority thereof or therein (other than any such connection arising solely from
the Recipient having executed, delivered or performed its obligations or
received a payment under, or enforced, this Agreement or any other Loan
Document); (ii) attributable to the Recipient’s failure to comply with the
requirements of Section 2.19.5 or 2.19.6; (iii) United States withholding Taxes
attributable to such Recipient designating a successor Lending Office at which
it maintains its Loans other than at the request of the Borrower and except to
the extent such Recipient was entitled, at the time of the successor Lending
Office is designated, to receive additional amounts from the Borrower with
respect to such Non-Excluded Taxes pursuant to this Section; (iv) United States
withholding taxes imposed on amounts payable by the Borrower or any Guarantor to
such Recipient at the time such Recipient becomes a party to this Agreement,
except to the extent that such Recipient’s assignor (if any) was entitled, at
the time of assignment, to receive additional amounts from the Borrower or such
Guarantor with respect to such Non-Excluded Taxes pursuant to this paragraph; or
(v) U.S. withholding taxes imposed under FATCA.

2.19.2.In addition, the Borrower and each Guarantor shall pay any Other Taxes to
the relevant Governmental Authority in accordance with applicable Laws.

2.19.3.Whenever any Non-Excluded Taxes or Other Taxes are payable by the
Borrower or any Guarantor, as promptly as possible thereafter the Borrower shall
send to the Administrative Agent for its own account or for the account of the
relevant Bank, as the case may be, a certified copy of an official receipt
received by the Borrower (or if an official receipt is not available, such other
documentation as shall be reasonably satisfactory to the Administrative Agent)
showing payment thereof. The Borrower shall indemnify the

37

--------------------------------------------------------------------------------

 

Administrative Agent and each Bank, within 10 days after demand therefor, for
(i) the full amount of any Non-Excluded Taxes or Other Taxes (including
Non-Excluded Taxes or Other Taxes imposed or attributable to amounts payable
under this Section 2.19) paid by the Administrative Agent or such Bank and any
reasonable out-of-pocket expenses arising therefrom or with respect thereto, and
(ii) any penalties, interest, incremental Taxes and reasonable expenses that may
become payable by the Administrative Agent or any Bank as a result of any
failure of the Borrower to properly remit to the Administrative Agent the
required receipts or other required documentary evidence, whether or not such
Non-Excluded Taxes or Other Taxes were correctly or legally imposed by the
relevant Government Authority. A certificate as to the amount of such payment or
liability delivered to the Borrower by a Bank (with a copy to the Administrative
Agent), or by the Administrative Agent on its own behalf or on behalf of a Bank,
shall be conclusive absent manifest error.

2.19.4.Each Bank shall indemnify the Administrative Agent for the full amount of
any Taxes imposed by any Governmental Authority that are attributable to such
Bank and that are payable or paid by the Administrative Agent (but only to the
extent that the Borrower has not already indemnified the Administrative Agent
for such Non-Excluded Taxes and without limiting the obligation of the Borrower
to do so), together with all reasonable costs and expenses arising therefrom or
with respect thereto, as determined by the Administrative Agent in good faith. A
certificate as to the amount of such payment or liability delivered to any Bank
by the Administrative Agent shall be conclusive absent manifest error.

2.19.5.A Bank that is entitled to an exemption from or reduction of withholding
tax under the law of the jurisdiction in which the Borrower is located, or any
treaty to which such jurisdiction is a party, with respect to payments under
this Agreement shall deliver to the Borrower (with a copy to the Administrative
Agent), at the time or times prescribed by applicable law or reasonably
requested by the Borrower or the Administrative Agent, such properly completed
and executed documentation prescribed by applicable law as will permit such
payments to be made without withholding or at a reduced rate; provided that (i)
such Bank is legally entitled to complete, execute and deliver such
documentation, and (ii) (other than the documentation set forth in Section
2.19.5(a), (b), and (d)) in such Bank's judgment such completion, execution or
submission would not materially prejudice the legal or commercial position of
such Bank.  Without limiting the generality of the foregoing.

a.Each Bank (or Purchaser) that is not a "U.S. person" as defined in
Section 7701(a)(30) of the Code (a "Non-U.S. Bank"), on or before the date such
Bank (or Purchaser) becomes a party to this Agreement, shall deliver to the
Borrower and the Administrative Agent (or, in the case of a Participant, to the
Bank from which the related participation shall have been purchased) (A) two
original copies of either U.S. Internal Revenue Service Form W-8BEN, Form
W-8BEN-E or Form W-8ECI, as appropriate or any subsequent versions thereof or
successors thereto, true, correct and complete in all material respects and duly
executed by such Non-U.S. Bank claiming complete exemption from, or a reduced
rate of, U.S. federal withholding tax on all payments by the Borrower under this
Agreement and the other Loan Documents, (B) in the case of a Non-U.S. Bank
claiming exemption from U.S. federal withholding tax under Section 871(h) or
881(c) of the Code with respect to payments of "portfolio interest", a statement
substantially in the form of applicable Exhibit E and an applicable Form W-8, or
any subsequent versions

38

--------------------------------------------------------------------------------

 

thereof or successors thereto, true, correct and complete in all material
respects and duly executed by such Non-U.S. Bank, or (C) two copies of Form
W-8IMY (together with the forms described above in clauses (A) or (B), as
required).

b.Each Bank (or Purchaser) that is a "U.S. person" as defined in
Section 7701(a)(30) of the Code, on or before the date such Bank (or Purchaser)
becomes a party to this Agreement (and from time to time thereafter as
prescribed by applicable law or upon the request of the Borrower or the
Administrative Agent), two original copies of U.S. Internal Revenue Service Form
W-9, or any subsequent versions or successors thereto, true, correct and
complete in all material respects and duly executed by such Bank, establishing
that the Bank is not subject to U.S. backup withholding tax.

c.The forms described in (a) and (b) above shall be delivered by the applicable
Bank on or before the date it becomes a party to this Agreement (or, in the case
of any Participant, on or before the date such Participant purchases the related
participation). In addition, each Bank shall deliver such forms from time to
time thereafter upon the reasonable request of the Borrower or the
Administrative Agent, and promptly upon the obsolescence or invalidity of any
form previously delivered by such Bank. Each Bank shall promptly notify the
Borrower at any time it determines that it is no longer in a position to provide
any previously delivered certificate to such Borrower (or any other form of
certification adopted by the U.S. taxing authorities for such purpose).
Notwithstanding any other provision of this paragraph, a Bank shall not be
required to deliver any form pursuant to this paragraph that such Bank is not
legally able to deliver.

d.If a payment made to a Bank under any Loan Document would be subject to U.S.
Federal withholding tax imposed by FATCA if such Bank were to fail to comply
with the applicable reporting requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the Code, as applicable), such Bank shall
deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Bank has complied with such Bank's obligations under FATCA or to determine the
amount to deduct and withhold from such payment. Solely for purposes of this
clause (d), "FATCA" shall include any amendments made to FATCA after the date of
this Agreement.

2.19.6.If any Bank or the Administrative Agent determines, in its sole
discretion exercised in good faith, that it has received a refund of any Tax
that is allocable to any amount paid by the Borrower or a Guarantor pursuant to
this Section 2.19, it shall promptly notify the Borrower of such refund and
shall, within 15 days after receipt, repay such refund or credit (but only to
the extent of indemnity payments made, or additional amounts paid, by the
Borrower or such Guarantor) to the Borrower or such Guarantor net of all
out-of-pocket expenses of such Bank or the Administrative Agent and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund); provided, however,

39

--------------------------------------------------------------------------------

 

that the Borrower or such Guarantor, upon the request of such Bank or the
Administrative Agent, agrees to repay the amount paid over to the Borrower or
such Guarantor to such Bank or the Administrative Agent (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority),
within 15 days after receipt of written request by such Bank or the
Administrative Agent in the event such Bank or the Administrative Agent is
required to repay such refund. This paragraph shall not be construed to require
the Administrative Agent or any Bank to make available its tax returns (or any
information relating to its Taxes which it deems confidential) to the Borrower,
any Guarantor or any other Person.

2.19.7.The agreements in this Section 2.19 shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.

Funding Loss Indemnification

. Upon notice to the Borrower from a Bank (with a copy to the Administrative
Agent), the Borrower shall pay to the Administrative Agent for the account of
the applicable Bank, such amount or amounts as shall be sufficient (in the
reasonable opinion of such Bank) to compensate it for any loss, cost, or expense
incurred as a result of (a) any payment of a LIBOR Loan on a date other than the
last day of the Interest Period for such Loan, including payment upon
acceleration of the Loans by the Administrative Agent pursuant to Section 8.1,
any prepayment of a LIBOR Loan under Sections 2.11 or 2.12, or the replacement
of any Bank pursuant to Section 10.4; or (b) any failure by the Borrower to
borrow or convert, as the case may be, a LIBOR Loan on the date for borrowing or
conversion, as the case may be, specified in the relevant notice under
Section 2.6. The provisions of this Section 2.20 shall survive termination of
this Agreement.

Swing Line Loans

.

2.21.1.The Swing Line Lender agrees, on the terms and conditions set forth in
this Agreement, to make Swing Line Loans to the Borrower from time to time
during the period from and including the Effective Date up to but not including
the Termination Date in an aggregate principal amount not to exceed the Swing
Line Commitment, provided that immediately following the making of any Swing
Line Loan, the Aggregate Outstanding Credit Exposure shall not exceed the
Revolving Credit Commitment.

2.21.2.The Borrower shall deliver to the Administrative Agent and the Swing Line
Lender an irrevocable Borrowing Notice not later than noon on the requested
Borrowing Date of each Swing Line Loan, specifying (i) the applicable Borrowing
Date, and (ii) the amount of the requested Swing Line Loan which shall be an
amount not less than $100,000.

2.21.3.Promptly after receipt of a Swing Line Borrowing Notice, the Swing Line
Lender shall make available the Swing Line Loan, in funds immediately available
to the Borrower on the Borrowing Date.

2.21.4.Each Swing Line Loan shall be paid in full by the Borrower on demand. In
addition, the Swing Line Lender may at any time in its sole discretion with
respect to any outstanding Swing Line Loan, require each Bank (including the
Swing Line Lender) to make a Revolving Credit Loan in the amount of such Bank's
Pro Rata Share of such Swing Line Loan for the purpose of repaying such Swing
Line Loan. Not later than noon on the date of

40

--------------------------------------------------------------------------------

 

any notice received pursuant to this Section 2.21.4, each Bank shall make
available its required Revolving Credit Loan, in funds immediately available in
Tulsa to the Administrative Agent at the Administrative Agent's Principal
Office. Revolving Credit Loans made pursuant to this Section 2.21.4 shall
initially be Base Rate Loans and thereafter may be continued as Base Rate Loans
or converted into LIBOR Loans in the manner provided in Section 2.6 and subject
to the other conditions and limitations set forth in this Section 2. Unless a
Bank shall have notified the Swing Line Lender, prior to its making any Swing
Line Loan, that any applicable condition precedent set forth in Sections 3.1 or
3.2 has not then been satisfied, such Bank's obligation to make Revolving Credit
Loans pursuant to this Section 2.21.4 to repay Swing Line Loans shall be
unconditional, continuing, irrevocable and absolute and shall not be affected by
any circumstances, including, without limitation, (a) any set-off, counterclaim,
recoupment, defense or other right which such Bank may have against the
Administrative Agent, the Swing Line Lender or any other Person, (b) the
occurrence or continuance of a Default, (c) any adverse change in the condition
(financial or otherwise) of the Borrower, or (d) any other circumstances,
happening or event whatsoever. In the event that any Bank fails to make payment
to the Administrative Agent of any amount due under this Section 2.21.4, the
Administrative Agent shall be entitled to receive, retain and apply against such
obligation the principal and interest otherwise payable to such Bank hereunder
until the Administrative Agent receives such payment from such Bank or such
obligation is otherwise fully satisfied. In addition to the foregoing, if for
any reason any Bank fails to make payment to the Administrative Agent of any
amount due under this Section 2.21.4, such Bank shall be deemed, at the option
of the Administrative Agent, to have unconditionally and irrevocably purchased
from the Swing Line Lender, without recourse or warranty, an undivided interest
and participation in the applicable Swing Line Loan in the amount of such
Revolving Credit Loan, and such interest and participation may be recovered from
such Bank together with interest thereon at the Federal Funds Rate for each day
during the period commencing on the date of demand and ending on the date such
amount is received. On the Termination Date, the Borrower shall repay in full
the outstanding principal balance of the Swing Line Loans.

Defaulting Banks

. Notwithstanding any provision of this Agreement to the contrary, if any Bank
becomes a Defaulting Bank, then the following provisions shall apply for so long
as such Bank is a Defaulting Bank:

2.22.1.The Unused Portion Fee shall cease to accrue on the unfunded portion of
the Commitment of such Defaulting Bank pursuant to Section 2.9.

2.22.2.The Commitment and Outstanding Credit Exposure of such Defaulting Bank
shall not be included in determining whether all Banks or the Majority Banks
have taken or may take any action hereunder (including any consent to any
amendment or waiver pursuant to Section 11.1), provided that any waiver,
amendment or modification requiring the consent of all Banks or each affected
Bank which affects such Defaulting Bank differently than any other affected Bank
shall require the consent of such Defaulting Bank.

2.22.3.If any Swing Line Loans or L/C Obligations exist or are outstanding at
the time a Bank becomes a Defaulting Bank, then:

41

--------------------------------------------------------------------------------

 

(a)all or any part of such Defaulting Bank's share of participations in such
Swing Line Loans and L/C Obligations shall be reallocated among the
non-Defaulting Banks in accordance with their respective Pro Rata Shares, but
only to the extent (x) the sum of all non-Defaulting Bank's Revolving Credit
Exposures plus such Defaulting Bank's share of participations in such Swing Line
Loans and L/C Obligations does not exceed the total of all non-Defaulting Banks'
Commitments and (y) the conditions set forth in Section 3.2 are satisfied at
such time;

(b)if the reallocation described in clause (a) above cannot be effected or can
only partially be effected, the Borrower shall within one (1) Business Day
following notice by the Administrative Agent (x) first, prepay such Swing Line
Loans and (y) second, cash collateralize such Defaulting Bank's share of
outstanding L/C Obligations (after giving effect to any partial reallocation
pursuant to clause (a) above) for so long as such L/C Obligations are
outstanding;

(c)if the Borrower cash collateralizes any portion of such Defaulting Bank's
share of outstanding L/C Obligations pursuant to this Section 2.22.3, the
Borrower shall not be required to pay any fees with respect to such Defaulting
Bank pursuant to Section 2.2.4 during the period such Defaulting Bank's share of
outstanding L/C Obligations is cash collateralized;

(d)if the share of the outstanding L/C Obligations of the non-Defaulting Bank is
reallocated pursuant to this Section 2.22.3, then the fees payable to the Banks
pursuant to Section 2.2.4 and Section 2.9 shall be adjusted in accordance with
such non-Defaulting Banks' Pro Rata Shares; and

(e)if any Defaulting Bank's share of the outstanding L/C Obligations is neither
cash collateralized nor reallocated pursuant to this Section 2.22.3, then,
without prejudice to any rights or remedies of the L/C Issuer, any Bank or the
Borrower hereunder, all Unused Portion Fee that otherwise would have been
payable to such Defaulting Bank (solely with respect to the portion of such
Defaulting Bank's Revolving Commitment that was utilized by such outstanding L/C
Obligations) and letter of credit fees payable under Section 2.2.4 with respect
to such Defaulting Bank shall be payable to the Issuing Bank until such share is
cash collateralized and/or reallocated.

2.22.4.So long as any Bank is a Defaulting Bank, the Swing Line Lender shall not
be required to fund any Swing Line Loan and the L/C Issuer shall not be required
to issue, amend or increase any Letter of Credit, unless it is satisfied that
the related exposure will be 100% covered by the Commitments of the
non-Defaulting Banks and/or cash collateral will be provided by the Borrower in
accordance with Section 2.22.3), and participating interests in any such newly
issued or increased Letter of Credit or newly made Swing Line Loan shall be
allocated among non-Defaulting Banks in a manner consistent with Section 2.22.3
(and the Defaulting Bank shall not participate therein).

2.22.5.If any Defaulting Bank shall fail to make any payment required to be made
by it pursuant to this Agreement, then the Administrative Agent may, in its
discretion and notwithstanding any contrary provision hereof, (i) apply any
amounts thereafter received by

42

--------------------------------------------------------------------------------

 

the Administrative Agent for the account of such Defaulting Bank to satisfy such
Defaulting Bank's funding obligations hereunder until all such unsatisfied
obligations are fully paid, and/or (ii) hold any such amounts in a segregated
account as cash collateral for, and application to, any future funding
obligations of such Defaulting Bank.

In the event that the Administrative Agent, the Borrower, the L/C Bank and the
Swing Line Lender each agrees that a Defaulting Bank has adequately remedied all
matters that caused such Bank to be a Defaulting Bank, then the participations
of the Banks in all outstanding Swing Line Loans and L/C Obligations shall be
readjusted to reflect the inclusion of such Bank's Revolving Credit Commitment
and on such date such Bank shall purchase at par such of the Revolving Credit
Loans of the other Banks (other than Swing Line Loans) as the Administrative
Agent shall determine may be necessary in order for such Bank to hold such
Revolving Credit Loans in accordance with its Pro Rata Share.

Accordion

.

2.23.1.Subject to the terms and conditions of this Section 2.23, and provided no
Default or Matured Default exists, the Borrower shall have the right from time
to time on or before the Termination Date (but in no event more than two (2)
times during the term of this Agreement), upon written notice to the
Administrative Agent (each such written notice, a "Revolving Credit Increase
Notice"), to increase on the date specified in the Revolving Credit Increase
Notice (the "Revolving Credit Increase Date"), the amount of the Revolving
Credit Commitment by the amount specified in the Revolving Credit Increase
Notice (the "Revolving Credit Increase Amount") which shall be a minimum of
$10,000,000; provided, however, that in no event shall the amount of the
Revolving Credit Loans and the aggregate Revolving Credit Commitment be
increased to an amount greater than $400,000,000, and further provided, that no
such Revolving Credit Increase Amount shall be permitted under this Agreement if
a Default or Matured Default shall exist on the date the Administrative Agent
receives the Revolving Credit Increase Notice or on the Revolving Credit
Increase Date.

2.23.2.The Administrative Agent shall promptly notify the Banks of any Revolving
Credit Increase Notice from the Borrower, and each of the Banks shall notify the
Borrower and the Administrative Agent of its determination whether to
participate in the requested increase in the Revolving Credit Commitment. If one
or more of the Banks elects not to increase its Commitment (or to increase its
Commitment by an amount less than its Pro Rata of the Revolving Credit Increase
Amount), the Borrower may request that the other Banks increase their
Commitments by the amount of the shortfall or seek to obtain Commitments from
other financial institutions to become additional Banks under this Agreement
(subject to the consent of the Administrative Agent, but without the consent of
any other Banks). The Borrower shall notify the Administrative Agent of any
financial institution that shall have agreed to become an additional Bank party
to this Agreement (a "New Bank") in connection with a Revolving Credit Increase
Notice and the amount of its proposed Commitment, and the Administrative Agent
shall then consent or withhold consent to the admission of the proposed New
Bank. If the Borrower is unable to obtain approval from the Banks to increase
their Commitments and/or to secure Commitments from New Banks for the full
amount of the Revolving Credit Increase Amount, the Revolving Credit Increase
Notice shall become effective only to the extent of the increased or new
Commitments actually obtained; provided

43

--------------------------------------------------------------------------------

 

that no increase in the Revolving Credit Commitment shall become effective
unless the Borrower is able to obtain approval from one or more Banks to
increase their Commitments and/or to secure Commitments from New Banks for an
aggregate increase in the Revolving Credit Commitment of at least $5,000,000.
Nothing contained herein shall constitute, or otherwise be deemed to be, a
commitment on the part of any Bank to increase its Commitment at any time, and
no Bank shall be obligated to agree to any increase in its Commitment.

2.23.3.Any increase in the Revolving Credit Commitment shall be subject to the
satisfaction of the following conditions precedent at or as of the Revolving
Credit Increase Date: (i) no Default or Matured Default shall have occurred and
then be continuing; (ii) all representations and warranties contained in this
Agreement shall be true and correct in all material respects as though made on
such date; (iii) each Bank that shall have agreed to provide an increase in its
Commitment shall have confirmed such increase to the Borrower and the
Administrative Agent in writing; (iv) each New Bank shall have executed and
delivered such documents as the Administrative Agent shall have reasonably
required in order for it to subscribe to the terms and conditions of this
Agreement and the other Loan Documents and agree to be bound by the terms and
provisions hereof and thereof or as the Administrative Agent shall have
reasonably requested in connection with such increase; (v) counsel for the
Borrower shall have provided to the Administrative Agent a supplemental opinion
in form and substance reasonably satisfactory to the Administrative Agent; (vi)
the outstanding Loans shall have been reallocated ratably among the Banks
(including new Banks) after giving effect to such increase; and (vii) all legal
matters incident to such increase and the admission of any New Banks under this
Agreement shall be satisfactory to the Administrative Agent and its counsel. The
Borrower agrees to compensate each Bank, to the extent required by Section 2.20,
for any losses or expenses incurred by such Bank in connection with the
reallocation of any outstanding Revolving Credit Loans. The Borrower shall
execute and deliver (i) to each Bank that shall have agreed to provide an
increase in its Commitment, a substitute Note payable to the order of such Bank
in the principal amount of its increased Commitment, and (ii) to each New Bank,
a new Note payable to the order of each New Bank in the principal amount of its
Commitment. No increase in the Revolving Credit Commitment shall become
effective unless and until each of the foregoing conditions precedent has been
satisfied.

Delay in Requests

. Failure or delay on the part of any Bank or the L/C Issuer to demand
compensation pursuant to Section 2.17, 2.18 or 2.20 shall not constitute a
waiver of such Bank's or the L/C Issuer's right to demand such compensation,
provided that the Borrower shall not be required to compensate a Bank or the L/C
Issuer pursuant any of such Sections for any increased costs incurred or
reductions suffered more than nine months prior to the date that such Bank or
the L/C Issuer, as the case may be, notifies the Borrower of the event giving
rise to such increased costs or reductions and of such Bank's or the L/C
Issuer's intention to claim compensation therefor (except that, if the event
giving rise to such increased costs or reductions is retroactive, then the
nine-month period referred to above shall be extended to include the period of
retroactive effect thereof).

MIRE Events

. Each of the parties hereto acknowledges and agrees that, if there are any
Mortgaged Properties, any increase, extension or renewal of any of the
Commitments or Loans (including the provision of the accordion in Section 2.23)
and any other incremental credit facilities hereunder, but excluding (i) any
continuation or conversion of borrowings, (ii) the making of any

44

--------------------------------------------------------------------------------

 

Revolving Credit Loans or (iii) the issuance, renewal or extension of Letters of
Credit) shall be subject to (and conditioned upon): (1) the prior delivery of
all flood hazard determination certifications, acknowledgements and evidence of
flood insurance and other flood-related documentation with respect to such
Mortgaged Properties as required by Flood Insurance Laws and as otherwise
reasonably required by the Bank and (2) the Administrative Agent shall have
received written confirmation from the Banks, flood insurance due diligence and
flood insurance compliance has been completed by the Banks (such written
confirmation not to be unreasonably withheld, conditioned or delayed).

3.

CONDITIONS PRECEDENT

Conditions Precedent to Effective Date

. The obligations of the Banks to continue and make Loans (including Swing Line
Loans) and of the L/C Issuer to issue Letters of Credit hereunder shall not
become effective until the date on which each of the following conditions is
satisfied (or waived in accordance with Section 11.1):

3.1.1.The Administrative Agent shall have received from the Borrower and each
Bank party hereto either (i) a counterpart of this Agreement signed on behalf of
such party or (ii) written evidence satisfactory to the Administrative Agent
(which may include telecopy or electronic transmission of a signed signature
page of this Agreement) that such party has signed a counterpart of this
Agreement.

3.1.2.The Administrative Agent shall have received originals or copies
satisfactory to the Administrative Agent (which may include telecopy or
electronic transmission of signed signature pages, with originals to follow by
next day delivery service) of (i) a Note issued by the Borrower pursuant to
Section 2.10 payable to the order of each Bank that has requested a promissory
note, and (ii) and all other Loan Documents required to be executed and
delivered as of the Effective Date pursuant to this Agreement.

3.1.3.The Administrative Agent shall have received a Borrowing Notice with
respect to the Revolving Credit Loans, if any, to be made on the Effective Date.

3.1.4.As to the Borrower and each Existing Subsidiary (other than SCS and SMFM),
the Administrative Agent shall have received (i) copies of its articles or
certificate of incorporation or organization, together with all amendments,
certified by the appropriate governmental officer in its jurisdiction of
incorporation or organization (or, as applicable, a certification by its
Secretary or Assistant Secretary that no changes have been made to its articles
or certificate of incorporation or organization since the date copies of the
same were furnished to the Administrative Agent pursuant to the Existing Credit
Agreement), (ii) a certificate of good standing issued by the appropriate
governmental officer in its jurisdiction of incorporation or organization, (iii)
copies, certified by its Secretary or Assistant Secretary, of its bylaws,
operating agreement or other internal governance documents, together with all
amendments thereto (or, as applicable, a certification by its Secretary or
Assistant Secretary that no changes have been made to its bylaws, operating
agreement or other internal governance documents since the date copies of the
same were furnished to the Administrative Agent pursuant to the Existing Credit
Agreement), and (iv) copies, certified by its Secretary or

45

--------------------------------------------------------------------------------

 

Assistant Secretary, of the resolutions or actions of its Board of Directors or
other governing body authorizing the execution of the Loan Documents to which it
is a party.

3.1.5.The Administrative Agent shall have received an incumbency certificate,
executed by a Secretary or Assistant Secretary of the Borrower and each of the
Existing Subsidiaries (other than SCS and SMFM), which shall identify by name
and title and bear the signatures of its Authorized Officers authorized to sign
the Loan Documents to which it is a party and, in the case of the Borrower, the
Authorized Officers of the Borrower authorized to submit borrowing requests and
Interest Rate Election Notices, upon which certificate the Administrative Agent
shall be entitled to rely until informed of any change in writing by an
Authorized Officer.

3.1.6.The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by an Authorized Officer of the Borrower, confirming
compliance with the conditions set forth in Sections 3.2.1 and 3.2.2.

3.1.7.The Administrative Agent shall have received a certificate from an
Authorized Officer of the Borrower dated as of the Effective Date addressed to
the Administrative Agent and each Bank certifying that, as of such date, the
Borrower and each of its Subsidiaries is Solvent (assuming with respect to each
Guarantor, that the fraudulent transfer savings language contained in the
Guaranty applicable to such Guarantor will be given full effect).

3.1.8.The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Banks and dated the Effective
Date) of Bryan Cave Leighton Paisner LLP, counsel to the Borrower and the
Existing Subsidiaries, covering such matters as the Administrative Agent shall
reasonably request. The Borrower hereby requests such counsel to deliver such
opinion.

3.1.9.The Administrative Agent shall have received a copy of, or a certificate
as to coverage under, the insurance policies required by Section 5.5 and the
applicable provisions of the Collateral Documents, each of which shall be
endorsed or otherwise amended to include a customary lender's loss payable
endorsement and name the Collateral Agent as an additional insured thereunder.

3.1.10.For each Mortgaged Property, the Administrative Agent shall have received
(i) a "Standard Flood Hazard Determination Form" and or other evidence as to
whether such Mortgaged Property is in an area designated by the Federal
Emergency Management Agency as having special flood or mud slide hazards (a
"Flood Hazard Property") and (ii) if such Mortgaged Property is a Flood Hazard
Property, (1) satisfactory evidence as to whether the community in which such
Mortgaged Property is located is participating in the National Flood Insurance
Program, (2) SMF's written acknowledgment of receipt of written notification
from the Collateral Agent as to the fact that such Mortgaged Property is a Flood
Hazard Property and as to whether the community in which such Flood Hazard
Property is located is participating in the National Flood Insurance Program,
and (3) copies of insurance policies or certificates of insurance evidencing
flood insurance in such total amount as required by Regulation H of the Federal
Reserve Board, as the same is from time-to-time in effect, and all

46

--------------------------------------------------------------------------------

 

official rulings and interpretations thereunder or thereof may from time to time
require, and otherwise complying with the National Flood Insurance Program as
set forth in the Flood Disaster Protection Act of 1973, as it may be amended
from time to time, and naming the Collateral Agent as sole loss payee on behalf
of the Secured Parties.

3.1.11.The Borrower shall have paid to the Administrative Agent, for the account
of each Bank, an upfront fee in an amount calculated as follows: (i) for each
Bank that was a party to the Existing Credit Agreement, the sum of (A) 0.10%
(ten basis points) of such Bank's Commitment, to the extent such Bank's
Commitment is less than or equal to its "Commitment" under the Existing Credit
Agreement, and (B) 0.15% (15 basis points) of such Bank's Commitment, to the
extent such Bank's Commitment is greater than its "Commitment" under the
Existing Credit Agreement; and (ii) for each Bank that was not a party to the
Existing Credit Agreement, 0.15% (15 basis points) of such Bank's Commitment.

3.1.12.The Administrative Agent shall have received payment of all other fees
and other amounts due and payable on or prior to the Effective Date, including
the fees set forth in the Fee Letter and, to the extent invoiced, reimbursement
or payment of all out of pocket expenses required to be reimbursed or paid by
the Borrower hereunder.

3.1.13.The Collateral Agent shall have received all appropriate evidence
required by the Collateral Agent in the reasonable exercise of its sole
discretion necessary to determine that, arrangements have been made for the
Collateral Agent for the benefit of Secured Parties to have an Acceptable
Security Interest in the Personal Property Collateral, including the delivery to
the Collateral Agent of (i) such financing statements (or amendments to
financing statements) under the UCC for filing in such jurisdictions as the
Collateral Agent may require, (ii) any other documents, agreements or
instruments necessary to create a security interest in the Personal Property
Collateral, (iii) such certificates, powers executed in blank, and other
documents, agreements or instruments necessary to create and perfect an
Acceptable Security Interest in all Equity Interests, including Equity Interests
in Subsidiaries of the Borrower, included in the Personal Property Collateral,
(iv) such lien searches conducted on the Borrower and its Subsidiaries
reflecting no Liens other than Permitted Liens against any of the Personal
Property Collateral as to which perfection of a Lien is accomplished by the
filing of a financing statement, and (v) lien releases with respect to any
Personal Property Collateral currently subject to a Lien (other than Permitted
Liens).

3.1.14.If the Borrower qualifies as a "legal entity customer" under the
Beneficial Ownership Regulation, the Administrative Agent shall have received a
true and correct Beneficial Ownership Certification.

3.1.15.The Administrative Agent shall have received such other documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to any legal matters relating to the Borrower and each of its
Subsidiaries, this Agreement or the other Loan Documents, all in form and
substance satisfactory to the Administrative Agent and its counsel.

47

--------------------------------------------------------------------------------

 

The Administrative Agent shall notify the Borrower and the Banks when each of
the foregoing conditions required to be completed to the satisfaction of the
Administrative Agent and/or the Collateral Agent has been satisfied (or waived
pursuant to Section 11.1).

Conditions Precedent to All Credit Extensions

. The obligation of each Bank to make any Loan and of the L/C Issuer to issue,
renew, extend, increase or otherwise modify any Letter of Credit shall be
subject to the further conditions precedent that on and as of the date such Loan
is to be made or such Letter of Credit is to be issued, renewed, extended,
increased or otherwise modified:

3.2.1.The representations and warranties of the Borrower contained in Section 4
of this Agreement and all other Loan Documents to which it is a party and of
each Guarantor in the Guaranty and all other Loan Documents to which it is a
party shall be true and correct in all material respects on and as though made
on and as of such date (except for such representations and warranties that
expressly refer to an earlier date) and will remain true and correct in all
material respects after giving effect to the making of such Loan or the
issuance, renewal, extension, increase or other modification of such Letter of
Credit.

3.2.2.No Default or Matured Default shall have occurred and be continuing or
would result from the making of such Loan or the issuance, renewal, extension,
increase or other modification of such Letter of Credit.

3.2.3.Any information and documentation requested by the Administrative Agent or
any Bank for purposes of compliance with applicable "know your customer"
requirements under the USA Patriot Act, the Beneficial Ownership Regulation or
other applicable anti-money laundering laws.

3.2.4.The Administrative Agent shall have received such other approvals,
opinions, or documents as any Bank through the Administrative Agent may have
reasonably requested.

Each request by the Borrower for a Loan or the issuance, renewal, extension,
increase or other modification a Letter of Credit shall constitute a
representation and warranty by the Borrower that the statements in Sections
3.2.1 and 3.2.2 are true and correct.

4.

REPRESENTATIONS AND WARRANTIES

The Borrower represents, covenants and warrants as follows (all references to
"Subsidiary" and "Subsidiaries" in this Section 4 shall be deemed omitted if the
Borrower has no Subsidiaries at the time the representations herein are made and
repeated):

Organization

. The Borrower is a corporation duly organized and validly existing in good
standing under the laws of the State of Delaware; each Subsidiary is duly
organized and validly existing in good standing under the laws of the
jurisdiction in which it is organized; and the Borrower has and each Subsidiary
has the power to own its respective Property and to carry on its respective
business as now being conducted. As of the date hereof, the only Subsidiaries of
the Borrower are the Existing Subsidiaries.

48

--------------------------------------------------------------------------------

 

Authorization; Enforceability

. The execution, delivery and performance of this Agreement and the other Loan
Documents to which the Borrower or any of its Subsidiaries is a party are within
the corporate or limited liability company power and authority of the Borrower
and each of its Subsidiaries (as applicable) and have been duly authorized by
all necessary corporate action by or on behalf of the Borrower and each of such
Subsidiaries. This Agreement and each of the other Loan Documents to which the
Borrower or any of its Subsidiaries is a party has been duly executed and
delivered by the Borrower and each of such Subsidiaries and constitute their
legal, valid and binding obligations, enforceable against each of them in
accordance with their respective terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors' rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.

No Contravention

. The execution, delivery and performance of this Agreement and the other Loan
Documents do not and will not (a) contravene the terms of the articles or
certificate of incorporation, bylaws or other organizational documents of the
Borrower or any of its Subsidiaries, (b) violate any applicable statute, law,
rule or regulation or any order, injunction, writ, judgment or decree of any
court or governmental agency or authority or any arbitral award to which the
Borrower or any of its Subsidiaries is bound or to which any of their respective
Properties is subject, (c) violate or result in a default under any indenture,
agreement or other instrument binding upon the Borrower or any of its
Subsidiaries or any of their respective Properties, or give rise to a right
thereunder to require any payment to be made by the Borrower or any of its
Subsidiaries, and (d) result in the creation or imposition of any Lien on any
Property of the Borrower or any of its Subsidiaries (other than in favor of the
Collateral Agent).

Financial Statements

. The Borrower has furnished to the Administrative Agent the following financial
statements, certified by a principal financial officer of the Borrower: (i) a
consolidated balance sheet of the Borrower and its Subsidiaries as of
December 31 in each of the two fiscal years of the Borrower most recently
completed prior to the date as of which this representation is made or repeated
(other than fiscal years completed within 90 days prior to such date for which
audited financial statements have not been released) and consolidated statements
of income, cash flows and a consolidated statement of shareholders' equity of
the Borrower and its Subsidiaries for each such year, all reported on by KPMG
LLP or another nationally recognized public accounting firm; and (ii) a
consolidated balance sheet of the Borrower and its Subsidiaries as of the end of
the quarterly period (if any) most recently completed prior to such date and
after the end of such fiscal year (other than quarterly periods completed within
45 days prior to such date for which financial statements have not been
released) and the comparable quarterly period in the preceding fiscal year and
consolidated statements of income, cash flows and a consolidated statement of
shareholders' equity for the periods from the beginning of the fiscal years in
which such quarterly periods are included to the end of such quarterly periods,
prepared by the Borrower. All of the financial statements delivered to the
Administrative Agent pursuant to this Section 4.4 (including any related
schedules and/or notes) are true and correct in all material respects (subject,
as to interim statements, to changes resulting from audits and year-end
adjustments), have been prepared in accordance with GAAP consistently followed
throughout the periods involved and show all liabilities, direct and contingent,
of the Borrower and its Subsidiaries required to be shown in accordance with
such principles. The balance sheets fairly present the condition of the Borrower
and its Subsidiaries as of the dates thereof, and the statements of income, cash
flows and stockholders' equity fairly present the results of the operations of
the Borrower and its Subsidiaries

49

--------------------------------------------------------------------------------

 

and their cash flows for the periods indicated. There has been no material
adverse change in the business, property or assets, condition (financial or
otherwise), operations or prospects of the Borrower and its Subsidiaries taken
as a whole since the end of the most recent fiscal year for which audited
financial statements have been furnished.

Actions Pending

. Except for litigation matters specifically disclosed in the filings made by
the Borrower with the SEC, there is no action, suit, investigation or proceeding
pending or, to the knowledge of the Borrower, threatened against the Borrower or
any of its Subsidiaries, or any properties or rights of the Borrower or any of
its Subsidiaries, by or before any court, arbitrator or administrative or
governmental body which, taking into account and giving effect to any applicable
insurance coverage, would reasonably be expected to result in any material
adverse change in the business, property or assets, condition (financial or
otherwise) or operations of the Borrower and its Subsidiaries taken as a whole.
There is no action, suit, investigation or proceeding pending or, to the
knowledge of the Borrower, threatened against the Borrower, or any of its
Subsidiaries which purports to affect the validity or enforceability of this
Agreement or any Loan Document.

Compliance With Laws

. The Borrower and its Subsidiaries are in compliance with the requirements of
all statutes, laws, ordinances and governmental rules or regulations to which
each of them is subject, including Environmental and Safety Laws, and all
orders, writs, injunctions and decrees applicable to them or their Properties,
except in such instances in which (a) such requirement of statute, law,
ordinance, rule or regulation or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted or
(b) the failure to comply therewith could not reasonably be expected to have any
material adverse effect on the business, property or assets, condition
(financial or otherwise) or operations of the Borrower and its Subsidiaries
taken as a whole.

Outstanding Indebtedness

. Neither the Borrower nor any of its Subsidiaries has outstanding any
Indebtedness except as permitted by Section 7.2.  There exists no default in any
material respect under the provisions of any instrument evidencing any such
permitted Indebtedness or any agreement relating thereto.

Title to Properties

. SMF has good and marketable title to each of the Mortgaged Properties, subject
only to Excepted Liens. The Borrower and each of its Subsidiaries have good
title to all of their other respective Properties, including the Personal
Property Collateral reflected in the most recent audited balance sheet referred
to in Section 4.4 (other than Properties disposed of in the ordinary course of
business), free and clear of all Liens other than Permitted Liens, except where
the failure to have such title or interest could not reasonably be expected to
have a material adverse effect on the business, property or assets, condition
(financial or otherwise) or operations of the Borrower and its Subsidiaries
taken as a whole. None of the foregoing Properties is subject to any interests
which could materially adversely affect the intended use of such Properties. All
leases necessary in any material respect for the conduct of the respective
businesses of the Borrower and its Subsidiaries are valid and subsisting and are
in full force and effect. SCS does not own any Properties other than any common
law rights in its corporate name.

Taxes

. The Borrower and each of its Subsidiaries (i) have filed all federal income
tax returns which are required to be filed, (ii) to the best knowledge of the
Authorized Officers of the Borrower and its Subsidiaries, have filed all state
and other material income tax returns which are

50

--------------------------------------------------------------------------------

 

required to be filed, and (iii) have paid all taxes as shown on such returns and
on all assessments received by it to the extent that such taxes have become due,
except such taxes as are being contested in good faith by appropriate
proceedings for which adequate reserves have been established in accordance with
GAAP.

Burdensome Restrictions

. Neither the Borrower nor any of its Subsidiaries is a party to any contract or
agreement or subject to any charter or other corporate restriction which
materially and adversely affects its business, property or assets, condition
(financial or otherwise) or operations. Neither the Borrower nor any of its
Subsidiaries is a party to, or otherwise subject to any provision contained in,
any instrument evidencing Indebtedness of the Borrower or such Subsidiary, any
agreement relating thereto or any other contract or agreement (including its
charter) which limits the amount of, or otherwise imposes restrictions on the
incurring of, Indebtedness of the Borrower of the type to be evidenced by the
Notes.

Use of Proceeds

.

4.11.1.None of the proceeds of the Loans will be used, directly or indirectly,
for the purpose, whether immediate, incidental or ultimate, of purchasing or
carrying any "margin stock" as defined in Regulation U or for the purpose of
maintaining, reducing or retiring any Indebtedness which was originally incurred
to purchase or carry any stock that is then currently a margin stock. Neither
the Borrower nor any agent acting on its behalf has taken or will take any
action which might cause this Agreement or the Notes to violate Regulation U or
any other regulation of the Board of Governors of the Federal Reserve System or
to violate the Securities Exchange Act of 1934, in each case as in effect now or
as the same may hereafter be in effect.

4.11.2.None of the proceeds of any Loan will be used to finance any offer to
purchase, or any purchase of, Equity Interests in any other Person, or
securities convertible into or representing the beneficial ownership of, or
rights to acquire, any such Equity Interests, if such Equity Interests,
securities or rights are of a class which is publicly traded on any securities
exchange or in any over-the-counter market, other than purchases of such Equity
Interests, securities or rights (other than margin stock) representing less than
5% of the Equity Interests or beneficial ownership of such Person for portfolio
investment purposes, if such offer or purchase has not been duly approved by the
Equity Interest holders or the board of directors or equivalent governing body
of such other Person prior to the date on which the Borrower requests that the
Banks advance funds under such Loan.

4.11.3.None of the proceeds of any Loan or Letter of Credit will be used,
directly or indirectly, (a) for the purpose of making any payments to any
governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, or otherwise in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person, in any instance in violation of any Anti-Corruption Laws, (b) for
the purpose of funding, financing or facilitating any activities, business or
transaction of or with any Sanctioned Person or in any Sanctioned Country, or
(c) in any manner that would result in the violation of any Sanctions applicable
to the Borrower or any of its Subsidiaries.

51

--------------------------------------------------------------------------------

 

ERISA

. The Borrower and each Commonly Controlled Entity have satisfied the minimum
funding standard (as defined in section 302 of ERISA and section 412 of the
Code), with respect to each Plan (other than a Multiemployer Plan), and no
waiver of such minimum funding standard has been sought or granted. No liability
to the PBGC has been or is expected by the Borrower or any Commonly Controlled
Entity to be incurred with respect to any Plan (other than a Multiemployer Plan)
by the Borrower or any Commonly Controlled Entity which is or would be
materially adverse to the business, property or assets, condition (financial or
otherwise) or operations of the Borrower and its Subsidiaries taken as a whole.
The funding target attainment percentage (as defined in section 303(d) of ERISA
and section 430(d) of the Code) for each Plan (other than a Multiemployer Plan)
is not less than eighty percent (80%). Neither the Borrower nor any Commonly
Controlled Entity has incurred or currently expects to incur any withdrawal
liability under Title IV of ERISA with respect to any Multiemployer Plan which
is or would be materially adverse to the business, property or assets, condition
(financial or otherwise) or operations of the Borrower and its Subsidiaries
taken as a whole. The execution and delivery of this Agreement and the issuance
of the Notes will be exempt from or will not involve any transaction which is
subject to the prohibitions of section 406 of ERISA and will not involve any
transaction in connection with which a penalty could be imposed under
section 502(i) of ERISA or a tax could be imposed pursuant to section 4975 of
the Code.

Governmental Consent

. Neither the nature of the Borrower or of any Subsidiary, nor any of their
respective businesses or properties, nor any relationship between the Borrower
or any Subsidiary and any other Person, nor any circumstance in connection with
the delivery of this Agreement or any other Loan Documents is such as to require
any authorization, consent, approval, exemption or any action by or notice to or
filing with any court or administrative or governmental or regulatory body in
connection with the execution and delivery of this Agreement or other Loan
Documents or fulfillment of or compliance with the terms and provisions hereof
or thereof, except for filings with governmental bodies required in order to
perfect the Collateral Agent's Liens on the Collateral.

Environmental Compliance

. The Borrower and its Subsidiaries and all of their respective Properties and
facilities have complied at all times and in all respects with all federal,
state, local and regional statutes, laws, ordinances and judicial or
administrative orders, judgments, rulings and regulations relating to protection
of the environment except, in any such case, where failure to comply would not
be reasonably expected to result in a material adverse effect on the business,
condition (financial or otherwise) or operations of the Borrower and its
Subsidiaries taken as a whole.

Investment Company Status

. Neither the Borrower nor any Subsidiary is an "investment company" or a
company "controlled" by an "investment company" within the meaning of the
Investment Company Act of 1940, as amended, or an "investment adviser" within
the meaning of the Investment Advisers Act of 1940, as amended.

Disclosure

. Neither this Agreement nor any other document, certificate or statement
furnished to the Banks by or on behalf of the Borrower in connection herewith
contains any untrue statement of a material fact or omits to state a material
fact necessary in order to make the statements contained herein and therein not
misleading. There is no fact peculiar to the Borrower or any of its Subsidiaries
which materially adversely affects or in the future may (so far as the

52

--------------------------------------------------------------------------------

 

Borrower can now reasonably foresee) materially adversely affect the business,
property or assets, condition (financial or otherwise) or operations of the
Borrower or any of its Subsidiaries taken as a whole and which has not been set
forth in this Agreement.

Interstate Commerce Act

. Neither the Borrower nor any Subsidiary is a "rail carrier" or a person
controlled by or affiliated with a "rail carrier" within the meaning of
Title 49, U.S.C., and the Borrower is not a "carrier" to which 49 U.S.C.
Section 11301(b)(1) is applicable.

Solvency

. Each of the Borrower and each Guarantor (assuming with respect to each
Guarantor that the fraudulent transfer savings language contained in the
Guaranty applicable to it will be given full effect) is, and after the making of
each Loan hereunder will be, Solvent.

Security Interests

.

4.19.1.The Security Agreement is effective to create and continue in favor of
the Collateral Agent, for the ratable benefit of the Secured Parties, a legal,
valid and enforceable security interest in the Collateral (as defined in such
Security Agreement) and, when financing statements in appropriate form are filed
in the applicable UCC filing offices, the Security Agreement will constitute a
fully perfected Lien on, and security interest in, all right, title and interest
of the grantors thereunder in such portion of the Personal Property Collateral
in which a security interest may be perfected by the filing of one or more
financing statements under the UCC, in each case prior and superior in right to
any other Person, other than Permitted Liens.

4.19.2.Each Mortgage with respect to a related Mortgaged Property is or will be
effective to create in favor of the Collateral Agent for the ratable benefit of
the Secured Parties a legal, valid and enforceable Lien on such Mortgaged
Property and, assuming appropriate filings or registrations have been or are
made with the county clerk or recorder of the county in which such Mortgaged
Property is located, such Mortgage will constitute a fully perfected Lien on all
right, title and interest of the Borrower in such Mortgaged Property, prior and
superior in right to any other Person, other than Excepted Liens.

4.19.3.The parties acknowledge that "Prudential Obligations" under the
"Prudential Intercreditor Agreement" (as such terms are defined in the Existing
Credit Agreement) have been satisfied in full and there exists no further
commitment to lend by the Noteholders thereunder, and therefore, the Collateral
Agent and the Banks agree that the Prudential Intercreditor Agreement is
terminated and no longer in effect as of the Effective Date.

Insurance

. The properties of the Borrower and its Subsidiaries are insured with
financially sound and reputable insurance companies not Affiliates of the
Borrower or any Subsidiary, in such amounts, after giving effect to any
self-insurance compatible with the following standards, with such deductibles
and covering such risks as are customarily carried by companies engaged in
similar businesses and owning similar properties in localities where the
Borrower or any Subsidiary operates. The insurance coverage of the Borrower and
its Subsidiaries as in effect on the Effective Date is outlined as to carrier,
policy number, expiration date, type, amount and deductibles on Schedule 4.20.

Anti-Corruption Laws; Sanctions

4.21.1..

53

--------------------------------------------------------------------------------

 

4.21.1.Neither the Borrower or any of its Affiliates or Subsidiaries, or to the
knowledge of the Borrower, their respective directors, officers, employees and
agents, is in violation of (or will take any action that would violate) (i) any
of the country or list based economic and trade sanctions administered and
enforced by OFAC that are described or referenced at
https://www.treasury.gov/about/organizational-structure/offices/Pages/Office-of-Foreign-Assets-Control.aspx
or as otherwise published from time to time, (ii) any other Sanctions, or (iii)
is owned or controlled by the Persons described in clauses (i) and (ii) above.

4.21.2.The Borrower and each of its Subsidiaries have implemented and maintains
in effect policies and procedures designed to ensure compliance by the Borrower
and its Subsidiaries, and their respective directors, officers, employees and
agents, with applicable Anti-Corruption Laws and Sanctions. Neither the Borrower
or any of its Affiliates or Subsidiaries, or to the knowledge of the Borrower,
their respective directors, officers, employees and agents, are not in
compliance in all material respects with applicable Anti-Corruption Laws and
Sanctions. No Person that will act in any capacity in connection with or benefit
from the credit facility established hereby is either (a) a Sanctioned Person or
(b) located, organized or resident in a Sanctioned Country. None of the proceeds
of any Loan or Letter of Credit or any other transaction contemplated by this
Agreement or the other Loan Documents will violate applicable Anti-Corruption
Laws or Sanctions.

Qualified ECP Guarantor

. Each of the Borrower and each Guarantor is a Qualified ECP Guarantor as of the
Effective Date and will be a Qualified ECP Guarantor as of the effective date of
each Specified Swap Agreement.

Not an EEA Financial Institution

. Neither the Borrower nor any Subsidiary is an EEA Financial Institution.

Beneficial Ownership Certification

. The information included in the Beneficial Ownership Certification is true and
correct in all respects as of the date of such certification.

5.

AFFIRMATIVE COVENANTS

So long as the Loans or any amount under any Loan Document shall remain unpaid,
any Bank shall have any Commitment, or there shall exist any Outstanding Credit
Exposure, the Borrower covenants as follows:

Financial Statements; Notice of Defaults

. The Borrower will deliver to the Administrative Agent:

5.1.1.as soon as practicable and in any event within forty-five (45) days after
the end of each quarterly period (other than the last quarterly period) in each
fiscal year (or, if earlier, such date as the Borrower is required to file a
Quarterly Report on Form 10‑Q with the SEC), consolidating and consolidated
statements of income, cash flows and shareholders' equity of the Borrower and
its Subsidiaries for the period from the beginning of the current fiscal year to
the end of such quarterly period, and a consolidating and a consolidated balance
sheet of the Borrower and its Subsidiaries as of the end of such quarterly
period, setting forth in each case in comparative form figures for the
corresponding period in the preceding fiscal year, all in reasonable detail and
certified by an Authorized Officer of the Borrower, subject to

54

--------------------------------------------------------------------------------

 

changes resulting from year-end adjustments; provided, however, that delivery
pursuant to Section 5.1.6 below of copies of the Quarterly Report on Form 10-Q
of the Borrower for such quarterly period filed with the SEC shall be deemed to
satisfy the requirements of this Section 5.1.1 with respect to consolidated
financial statements so long as such statements contained in such Quarterly
Report on Form 10-Q are prepared in accordance with then current SEC and GAAP
standards;

5.1.2.as soon as practicable and in any event within ninety (90) days after the
end of each fiscal year (or, if earlier, such date as the Borrower is required
to file an Annual Report on Form 10‑K with the SEC), consolidating and
consolidated statements of income, cash flows and shareholders' equity of the
Borrower and its Subsidiaries for such year, and a consolidating and
consolidated balance sheet of the Borrower and its Subsidiaries as of the end of
such year, setting forth in each case in comparative form corresponding
consolidated figures from the preceding annual audit, all in reasonable detail
and satisfactory in form to the Majority Banks and (i) as to the consolidated
statements, all reported on by independent public accountants of recognized
national standing selected by the Borrower (whose report shall be without a
"going concern" or like qualification or exception and without any qualification
or any exception as to the scope of such audit and otherwise satisfactory in
substance to the Majority Banks) to the effect that such financial statements
present fairly in all material respects the financial condition and results of
operations of the Borrower and its consolidated Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied, and (ii) as to the
consolidating statements, certified by an Authorized Officer of the Borrower;
provided, however, that delivery pursuant to Section 5.1.6 below of copies of
the Annual Report on Form 10-K of the Borrower for such fiscal year filed with
the SEC shall be deemed to satisfy the requirements of this Section 5.1.2 with
respect to consolidated financial statements so long as such statements
contained in such Annual Report on Form 10-K are prepared in accordance with
then current SEC and GAAP standards and do not contain a "going concern" or like
qualification or exception;

5.1.3.together with each delivery of financial statements required by
Sections 5.1.1 and 5.1.2 above, an Officer's Certificate demonstrating (with
computations in reasonable detail) compliance by the Borrower and its
Subsidiaries with the provisions of Sections 6.1 and 6.2 hereof and stating that
there exists no Default or Matured Default, or, if any Default or Matured
Default exists, specifying the nature and period of existence thereof and what
action the Borrower proposes to take with respect thereto;

5.1.4.together with each delivery of financial statements required by
Section 5.1.2 above, a certificate of such accountants stating that, in making
the audit necessary for their report on such financial statements, they have
obtained no knowledge of any Default or Matured Default, or, if they have
obtained knowledge of any Default or Matured Default, specifying the nature and
period of existence thereof. Such accountants, however, shall not be liable to
anyone by reason of their failure to obtain knowledge of any Default or Matured
Default which would not be disclosed in the course of an audit conducted in
accordance with generally accepted auditing standards;

5.1.5.to the extent not publicly available on the SEC's website, promptly upon
transmission thereof, copies of all such financial statements, proxy statements,
notices and

55

--------------------------------------------------------------------------------

 

reports as it shall send to its public stockholders and copies of all
registration statements (without exhibits) and all reports which it files with
the SEC;

5.1.6.promptly upon receipt thereof, a copy of each other report submitted to
the Borrower or any Subsidiary by independent accountants in connection with any
annual, interim or special audit made by them of the books of the Borrower or
any Subsidiary;

5.1.7.immediately after any Authorized Officer obtains knowledge of a Default or
Matured Default, an Officer's Certificate specifying the nature and period of
existence thereof and what action the Borrower proposes to take with respect
thereto;

5.1.8.no later than February 15 of each year, a copy of the annual operating
budget of Borrower and its Subsidiaries for such year;

5.1.9.promptly notify of any change in the information provided in the
Beneficial Ownership Certification that would result in a change to the list of
beneficial owners identified therein; and

5.1.10.with reasonable promptness, such other information respecting the
condition or operations, financial or otherwise, of the Borrower or any of its
Subsidiaries as the Administrative Agent or any Bank may reasonably request.

Inspection of Property

.  The Borrower will permit any Person designated by any Bank in writing, at
such Bank's expense if no Default or Matured Default exists and at the
Borrower's expense if a Default or Matured Default does exist, to visit and
inspect any of the Properties of the Borrower and its Subsidiaries, to examine
the corporate books and financial records of the Borrower and its Subsidiaries
and make copies thereof or extracts therefrom and to discuss the affairs,
finances and accounts of the Borrower and its Subsidiaries with the principal
officers of the Borrower and its independent public accountants, all at such
reasonable times and as often as any Bank may reasonably request.

Covenant to Secure Obligations Equally

. If the Borrower or any Subsidiary shall create or assume any Lien upon any of
its Properties, whether now owned or hereafter acquired, other than (i) a
Permitted Lien, or (ii) a Lien created or assumed with the prior written consent
of the Collateral Agent and the Majority Banks, the Borrower shall make or cause
to be made effective provision whereby the Obligations will be secured by such
Lien equally and ratably with any and all other Indebtedness thereby secured so
long as any such other Indebtedness shall be so secured.

Compliance with Laws

. The Borrower will, and will cause each of its Subsidiaries to, comply with all
statutes, laws, ordinances or governmental rules or regulations to which each of
them is subject, including, without limitation, Environmental and Safety Laws,
and will obtain and maintain in effect all licenses, certificates, permits,
franchises and other governmental authorizations necessary to the ownership of
their respective Properties or to the conduct of their respective businesses, in
each case to the extent necessary to ensure that non-compliance with such laws,
ordinances or governmental rules or regulations or failures to obtain or
maintain in effect such licenses, certificates, permits, franchises and other
governmental authorizations would not reasonably be expected, individually or in
the aggregate, to have a material adverse effect on the business, condition
(financial or otherwise) or operations of the Borrower and its Subsidiaries

56

--------------------------------------------------------------------------------

 

taken as a whole. The Borrower will, and will cause each of its Subsidiaries to,
maintain in effect and enforce policies and procedures designed to ensure
compliance by the Borrower and each of its Subsidiaries and their respective
directors, officers, employees and agents with applicable Anti-Corruption Laws
and Sanctions.

Insurance

.

5.5.1.The Borrower will, and will cause each of its Subsidiaries to, maintain
with financially sound and reputable insurance companies not Affiliates of the
Borrower or any of its Subsidiaries, (i) insurance with respect to its
Properties and business against such casualties and contingencies, of such
types, on such terms and in such amounts as is customarily carried by companies
engaged in similar businesses and owning similar properties in localities where
the Borrower or any Subsidiary operates and (ii) such other insurance as may be
required by the Loan Documents or applicable law.

5.5.2.The Borrower will, and will cause each of its Subsidiaries to, (i) cause
all such policies covering any Collateral to be endorsed or otherwise amended to
include a customary lender's loss payable endorsement or to name the Collateral
Agent as an additional insured, in form and substance satisfactory to the
Collateral Agent, which endorsement shall provide that, from and after the
Effective Date, if the insurance carrier shall have received written notice from
the Collateral Agent of the occurrence of a Matured Default, the insurance
carrier shall pay all proceeds otherwise payable to the Borrower or a Subsidiary
under such policies directly to the Collateral Agent; (ii) deliver original or
certified copies of all such policies to the Collateral Agent; (iii) use
commercially reasonable efforts to cause each such policy to provide that it
shall not be canceled, modified or not renewed upon not less than 30 days' prior
written notice thereof by the insurer to the Collateral Agent; and (iv) deliver
to the Collateral Agent, prior to the cancellation, modification or nonrenewal
of any such policy of insurance, a copy of a renewal or replacement policy (or
other evidence of renewal of a policy previously delivered to the Collateral
Agent) together with evidence satisfactory to the Collateral Agent of payment of
the premium therefor.

5.5.3.If at any time the area in which any Mortgaged Property is located is
designated a "flood hazard area" in any Flood Insurance Rate Map published by
the Federal Emergency Management Agency (or any successor agency), the Borrower
will, or will cause SMF, to obtain flood insurance in such total amount as
required by (a) Regulation H of the Federal Reserve Board, as the same is from
time-to-time in effect, and all official rulings and interpretations thereunder
or thereof may from time to time require, and otherwise comply with the National
Flood Insurance Program as set forth in the Flood Disaster Protection Act of
1973, as it may be amended from time to time, and (b) by the Banks.

Maintenance of Existence

. The Borrower will, and will cause each of its Subsidiaries to, do or cause to
be done all things necessary to preserve, renew and keep in full force and
effect its corporate existence, material rights, licenses, permits and
franchises; provided that nothing in this Section 5.6 shall prevent the
abandonment or termination of the existence of any Subsidiary, or the rights or
franchises of any Subsidiary or the Borrower if such abandonment or termination
would not have a material adverse effect upon the business, condition (financial
or otherwise), operations or prospects of the Borrower and its Subsidiaries
taken as a whole.

57

--------------------------------------------------------------------------------

 

Maintenance of Property

. The Borrower will, and will cause each of its Subsidiaries to, at all times
maintain and preserve all Property used or useful in its business in good
working order and condition, and from time to time make, or cause to be made,
all needful and proper repairs, renewals and replacements thereto, so that the
business carried on in connection therewith may be properly conducted at all
times, except to the extent that the failure to do so would not have a material
adverse effect upon the business, condition (financial or otherwise), operations
or prospects of the Borrower and its Subsidiaries taken as a whole.

Payment of Taxes

. The Borrower will, and will cause each of its Subsidiaries to, pay and
discharge promptly all taxes, assessments and governmental charges or levies
imposed upon it or upon its income or profits or in respect of its Property,
prior to the time penalties would attach thereto, as well as lawful claims for
labor, materials and supplies or otherwise which, if unpaid, might become a Lien
or charge upon such Properties or any part thereof; provided, however, that
neither the Borrower nor any Subsidiary shall be required to pay and discharge
or to cause to be paid and discharged any such tax, assessment, charge, levy or
claim so long as the validity or amount thereof shall be subject to an active
challenge or contest initiated in good faith for which adequate reserves have
been established in accordance with GAAP.

ERISA

. The Borrower covenants that it and each of its Commonly Controlled Entities
will deliver to the Administrative Agent promptly and in any event within 10
days after it knows or has reason to know of the occurrence of any event of the
type specified in Section 8.1.14 notice of such event and the likely impact on
the Borrower and its Subsidiaries. In the event it or any Commonly Controlled
Entity has participated, now participates or will participate in any Plan or
Multiemployer Plan, the Borrower covenants that it and any such Commonly
Controlled Entity will deliver to the Administrative Agent: (i) promptly and in
any event within 10 days after it knows or has reason to know of the occurrence
of a Reportable Event with respect to a Plan, a copy of any materials required
to be filed with the PBGC with respect to such Reportable Event, together with a
statement of the chief financial officer of the Borrower setting forth details
as to such Reportable Event and the action which the Borrower proposes to take
with respect thereto; (ii) at least 10 days prior to the filing by any plan
administrator of a Plan of a notice of intent to terminate such Plan, a copy of
such notice; (iii) promptly upon the reasonable request of the Administrative
Agent, and in no event more than 10 days after such request, copies of each
annual report on Form 5500 that is filed with the Internal Revenue Service,
together with certified financial statements for the Plan (if any) as of the end
of such year and actuarial statements on Schedule B to such Form 5500;
(iv) promptly and in any event within 10 days after it knows or has reason to
know of any event or condition which might constitute grounds under section 4042
of ERISA for the termination of, or the appointment of a trustee to administer,
any Plan, a statement of the chief financial officer of the Borrower describing
such event or condition; (v) promptly and in no event more than 10 days after
its or any Commonly Controlled Entity's receipt thereof, the notice concerning
the imposition of any withdrawal liability under section 4202 of ERISA; and
(vi) promptly after receipt thereof, a copy of any notice the Borrower or any
Commonly Controlled Entity may receive from the PBGC or the Internal Revenue
Service with respect to any Plan or Multiemployer Plan; provided, however, that
this Section 5.9 shall not apply to notices of general application promulgated
by the PBGC or the Internal Revenue Service.

58

--------------------------------------------------------------------------------

 

Environmental Covenants

.

5.10.1.The Borrower will maintain an environmental management system that is
designed (A) to monitor the Borrower's and its Subsidiaries' compliance with
Environmental and Safety Laws, and (B) to minimize the Borrower's and its
Subsidiaries' exposure to liabilities under Environmental and Safety Laws,
including, but not limited to, the Borrower's and its Subsidiaries' exposure to
liabilities under contracts or agreements with its customers or partners. In
addition, the environmental management system shall ensure that the Borrower's
and its Subsidiaries' potential exposures to liabilities under Environmental and
Safety Laws are adequately insured against pursuant to Section 5.5.

5.10.2.The Borrower will immediately notify the Administrative Agent of and
provide the Administrative Agent with copies of any notifications of violations
or notifications of discharges or releases or threatened releases or discharges
of a Hazardous Materials on, upon, into or from any property of the Borrower or
any Subsidiary, or any property where the Borrower or its Subsidiaries is
conducting operations, which are received or are given or required to be given
by or on behalf of the Borrower or any of its Subsidiaries to any federal, state
or local governmental agency or authority if any of the foregoing may materially
and adversely affect the Borrower or any of its Subsidiaries. Copies of such
notifications shall be delivered to the Administrative Agent at the same time as
they are delivered to the governmental agency or authority.

5.10.3.The Borrower further agrees promptly to undertake and pursue diligently
to completion, or to cause its Subsidiaries to undertake and pursue diligently
to completion, any appropriate and legally required remedial containment and
cleanup action in the event of any release or discharge or threatened release or
discharge of a Hazardous Material in violation of applicable law on, upon, into
or from any property of the Borrower or any Subsidiary.

5.10.4.At all times, the Borrower will maintain and retain, or cause its
Subsidiaries to maintain and retain, to the extent legally required, complete
and accurate records of all releases, discharges or other disposal of Hazardous
Materials on, onto, into or from (A) any Property of the Borrower or any
Subsidiary, or (B) any Property on or adjacent to which the Borrower or any of
its Subsidiaries conducts operations (each, a "Third Party Property") if such
releases, discharges, or other disposal on Third Party Properties is caused by
the Borrower or any of its Subsidiaries or any Person under its control or
acting on its behalf and to the extent such failure to maintain such records
would have a material adverse effect on the business, condition (financial or
otherwise) or operations of the Borrower and its Subsidiaries, taken as a whole.

Maintenance of Collateral; Pledge of Additional Collateral

.

5.11.1.The Borrower will, and will cause the Guarantors to, grant to the
Collateral Agent an Acceptable Security Interest in each item or type of
Property included in the Collateral; provided, however, that prior to the
occurrence of any Default or Matured Default, the Borrower and the Guarantors
will not be required to take steps to perfect the Collateral Agent's Liens on
(i) deposit accounts, trademarks, patents, promissory notes, instruments,
Rolling Stock or other Personal Property Collateral as to which perfection is
not accomplished

59

--------------------------------------------------------------------------------

 

by the filing of one or more UCC financing statements, or (ii) Property owned by
Borrower or its Subsidiaries that is subject to a purchase money Lien or a
Capital Lease permitted hereunder if the Contractual Obligation pursuant to
which such Lien is granted (or in the document providing for such Capital Lease)
prohibits or requires the consent of any Person other than the Borrower and its
Subsidiaries which has not been obtained as a condition to the creation of any
other Lien on such Property; provided, further, that (a) the Borrower and the
Guarantors shall not be required to pledge more than 65% of any Equity Interests
entitled to vote (within the meaning of Treas. Reg. Section 1.956-2(c)(2)) of
any CFC or CFC Holdco or enter into any pledge agreement governed by the laws of
any jurisdiction outside the United States with respect thereto and (b) there
shall be no requirement to pledge any Equity Interests of a direct or indirect
Subsidiary of a CFC Holdco or a Foreign Subsidiary that is a CFC; provided,
however, the Collateral Agent shall not enter into any Mortgage (or any
amendment thereto) until the Collateral Agent shall have received written
confirmation from each of the Banks that flood insurance due diligence and flood
insurance compliance has been completed by the Banks (such written confirmation
not to be unreasonably conditioned, withheld or delayed).

5.11.2.Within thirty (30) days (or such later date as may be agreed to by the
Collateral Agent) after any other Person becomes a Subsidiary (other than an
Excluded Subsidiary) or any Excluded Subsidiary ceases to constitute an Excluded
Subsidiary after such date, (a) cause such Person to (i) become a Guarantor by
executing and delivering to the Administrative Agent a Guaranty or such other
document as the Administrative Agent shall deem appropriate for such purpose,
(ii) deliver to the Administrative Agent documents of the types referred to in
Section 3.1 and favorable opinions of counsel to such Person (which shall cover,
among other things, the legality, validity, binding effect and enforceability of
the documentation referred to in clause (i)), all in form, content and scope
reasonably satisfactory to the Administrative Agent, and (iii) execute such
Collateral Documents as the Collateral Agent or the Majority Banks may
reasonably request, in each case to secure the Obligations, and (b) cause the
immediate parent of such Subsidiary to pledge 100% of the Equity Interest in
such Subsidiary to secure the Obligations (subject to the limitations set forth
above in Section 5.11.1) and provide such legal opinions relating thereto as the
Administrative Agent may reasonably request, along with share certificates
pledged thereby and appropriately executed stock powers in blank.

5.11.3.Within sixty (60) days following the Effective Date (or such later date
as may be agreed to by the Collateral Agent), the Borrower shall cause SMF to
execute and deliver to the Collateral Agent such amendments to existing
Mortgages, in recordable form, as may be required by the Collateral Agent in the
reasonable exercise of its sole discretion in order to reflect of record that
such Mortgages secure all of the Obligations hereunder; provided that the
Collateral Agent shall not enter into any Mortgage (or any amendment thereto)
until the Collateral Agent shall have received written confirmation from each of
the Lenders that flood insurance due diligence and food insurance compliance has
been completed by the Lenders (such written confirmation not to be unreasonably
conditioned, withheld or delayed).

5.11.4.Within sixty (60) days following the Effective Date (or such later date
as may be agreed to by the Collateral Agent), the Borrower shall cause up to 65%
of the Equity Interest of SMFM to be pledged to secure the Obligations (subject
to the limitations set forth above in

60

--------------------------------------------------------------------------------

 

Section 5.11.1), along with the share certificates pledged thereby and
appropriately executed stock powers in blank.

6.

FINANCIAL COVENANTS

So long as the Loans or any amount under any Loan Document shall remain unpaid,
any Bank shall have any Commitment, or there shall exist any Outstanding Credit
Exposure, the Borrower covenants as follows:

Debt Service Coverage Ratio

. The Borrower will not permit the Debt Service Coverage Ratio, determined as of
the last day of each fiscal quarter beginning with the fiscal quarter ending
March 31, 2019, for the four fiscal quarters then ended, to be less than 1.25 to
1.00.

Leverage Ratio

. The Borrower will not permit the Leverage Ratio, determined as of the last day
of each fiscal quarter beginning with the fiscal quarter ending March 31, 2019,
to be greater than 3.25 to 1.00.

7.

NEGATIVE COVENANTS

So long as the Loans or any amount under any Loan Document shall remain unpaid,
any Bank shall have any Commitment, or there shall exist any Outstanding Credit
Exposure:

Liens

. The Borrower will not and will not permit any Subsidiary to create, assume or
suffer to exist any Lien upon any of its properties or assets, whether now owned
or hereafter acquired, or any income, participation, royalty or profits
therefrom (whether or not provision is made for the equal and ratable securing
of the Obligations in accordance with the provisions of Section 5.3), except:

(a)Excepted Liens;

(b)Liens securing the Obligations;

(c)Liens in existence on the date hereof as set forth on Schedule 7.1 hereto;

(d)Liens on the Properties of any Subsidiary acquired pursuant to a Permitted
Acquisition, provided that the Indebtedness secured thereby is permitted under
Section 7.2(e); and

(e)Liens on fixed or capital assets acquired by the Borrower or any Subsidiary
after the Effective Date and securing purchase money Indebtedness, provided that
(i) the total Indebtedness at any time secured by all such Liens, together with
any other Indebtedness not otherwise permitted under Sections 7.2(a) through
(d), shall not exceed the limitations set forth in Section 7.2(e); (ii) such
Liens do not at any time encumber any Property other than the Property
specifically financed by such Indebtedness (other than the proceeds and products
thereof); and (iii) in the event such Indebtedness is owed to any Person with
respect to financing of more than one lease or purchase of any fixed or capital
assets, such Liens may secure all such Indebtedness and may apply to all such
fixed or capital assets financed by such Person.

61

--------------------------------------------------------------------------------

 

Debt

. The Borrower will not and will not permit any Subsidiary to create, incur,
assume or suffer to exist any Indebtedness, except:

(a)Obligations of the Borrower and each Guarantor under this Agreement, the
Guaranties and any other Loan Documents;

(b)Swap Obligations of the Borrower or any Subsidiary owing to any Bank (or any
Affiliate of a Bank) or to any other counterparty acceptable to the
Administrative Agent;

(c)Indebtedness under any Treasury Management Agreement;

(d)Indebtedness of any Subsidiary to the Borrower or a Wholly Owned Subsidiary;
and

(e)other Indebtedness not to exceed $175,000,000 in the aggregate at any time
outstanding (such other Indebtedness may include Indebtedness of any Subsidiary
acquired pursuant to a Permitted Acquisition, provided, however, that such
Indebtedness shall not have been incurred in contemplation of such Acquisition
and in no case shall any such Indebtedness remain in effect for a period of time
beyond the maturity date of such Indebtedness in place when such Subsidiary was
acquired).

Loans, Advances and Investments

. The Borrower will not and will not permit any Subsidiary to make or permit to
remain outstanding any loan or advance to, or extend credit other than credit
extended in the normal course of business to any Person who is not an Affiliate
of the Borrower to, or own, purchase or acquire any stock, obligations or
securities of, or any other interest in, or make any capital contribution to,
any Person, or make any Acquisition, or commit to do any of the foregoing,
except:

(a)investments in, loans or advances to, or contributions to any Wholly Owned
Subsidiary, and loans or advances by any Wholly Owned Subsidiary to the Borrower
or any other Wholly Owned Subsidiary;

(b)obligations backed by the full faith and credit of the United States (whether
issued by the United States or an agency thereof), and obligations guaranteed by
the United States, in each case which mature within one year from the date
acquired;

(c)demand and time deposits with, or certificates of deposit issued by, any
commercial bank or trust company (A) organized under the laws of the United
States or any of its states or having branch offices therein, (B) having equity
capital in excess of $250,000,000 and (C) which issues either (1) senior debt
securities rated A or better by S&P, or by Moody's or (2) commercial paper rated
A‑1 by S&P or Prime‑1 by Moody's, in each case payable in the United States in
Dollars, in each case which mature within one year from the date acquired;

(d)money market funds that (i) comply with the criteria set forth in Securities
and Exchange Commission Rule 2a-7 under the Investment Company Act of 1940, (ii)
are

62

--------------------------------------------------------------------------------

 

rated AAA by S&P and Aaa by Moody's and (iii) have portfolio assets of at least
$5,000,000,000;

(e)readily marketable commercial paper rated as A‑1 or better by S&P or Prime‑1
or better by Moody's (or, in either case, an equivalent rating from another
nationally recognized credit rating agency) and maturing not more than 270 days
from the date acquired;

(f)bonds, debentures, notes or similar debt instruments issued by a state or
municipality given a "AA" rating or better by S&P or an equivalent rating by
another nationally recognized credit rating agency and maturing not more than
one year from the date acquired;

(g)negotiable instruments endorsed for collection in the ordinary course of
business;

(h)loans or advances to its or its Subsidiaries' employees on an arms-length
basis in the ordinary course of business consistent with past practices for
travel and entertainment expenses, relocation costs and similar purposes up to a
maximum of $5,000,000 in the aggregate at any one time outstanding;

(i)notes payable, or stock or other securities issued by account debtors of
Receivables to the Borrower or any of its Subsidiaries pursuant to negotiated
agreements with respect to settlement of such Receivables in the ordinary course
of business, consistent with past practices;

(j)other investments not to exceed $10,000,000 (in addition to short term
investment of cash on hand from time to time in the Borrower's operating
account) in the aggregate for reasonable business purposes;

(k)investments in the form of Swap Agreements permitted by Section 7.2(b); and

(l)any Acquisition not otherwise prohibited hereunder so long as in each case:

i.the target of such Acquisition is in the same line of business as the Borrower
or any business that is substantially similar, related or incidental thereto;

ii.no Default or Matured Default exists at the time of such Acquisition or would
result from such Acquisition;

iii.the Borrower's pro forma Leverage Ratio upon consummation of such
Acquisition does not exceed 3.00 to 1.00;

iv.the Borrower has delivered to the Banks written notice of the intended
Acquisition and a copy of the information provided to the board of directors of
the Borrower not less than ten (10) days prior to the consummation of such
Acquisition;

63

--------------------------------------------------------------------------------

 

v.not less than ten (10) days prior to the consummation of such Acquisition, the
Borrower provides the Administrative Agent with a certification, in form and
substance satisfactory to the Administrative Agent, demonstrating that upon the
consummation of such Acquisition, the Borrower will be in compliance with clause
(iii) above and in pro forma compliance with the financial covenant set forth in
Section 6.1, calculated in each case as if such Acquisition had been made on the
last date of the most recent fiscal quarter for which financial statements of
the Borrower have been provided under Section 5.1;

vi.neither the Borrower nor any Subsidiary shall, as a result of or in
connection with any such Acquisition, assume or incur any direct or contingent
Indebtedness of the Person being acquired (except for Indebtedness permitted
under the terms of Section 7.2(e));

vii.such Acquisition is not hostile and is otherwise approved by the Equity
Interest holders or the board of directors or other equivalent governing body of
the target of the Acquisition; and

viii.if (A) the Acquisition is an Acquisition of the Equity Interests of a
Person, the Acquisition is structured so that the acquired Person will become a
Subsidiary of the Borrower and will comply with the provisions of Section
5.11.2, and (B) if the Acquisition is an Acquisition of assets, the Acquisition
is structured so that the Borrower or a Guarantor will acquire such assets.

Notwithstanding the foregoing, no Subsidiary shall acquire any Equity Interests
of the Borrower, except as a result of participant directed investments in such
Subsidiary's nonqualified capital accumulation plans.

Sale of Stock and Indebtedness of Subsidiaries

. The Borrower will not and will not permit any Subsidiary to sell or otherwise
dispose of, or part with control of, any Equity Interests or Indebtedness of any
Subsidiary, except (i) to the Borrower or a Wholly Owned Subsidiary or (ii) that
all Equity Interests and Indebtedness of any Subsidiary may be sold for at least
75% cash consideration and for fair value (as determined in good faith by the
Board of Directors of the Borrower) at the time of sale of the Equity Interests
and Indebtedness so sold; provided that (A) such sale or other disposition is
treated as a Transfer of assets of such Subsidiary and is permitted by
Section 7.6 and (B) at the time of such sale or other disposition, such
Subsidiary shall not own, directly or indirectly, any Equity Interests or
Indebtedness of any other Subsidiary (unless all of the Equity Interests and
Indebtedness of such other Subsidiary owned, directly or indirectly, by the
Borrower and all Subsidiaries are simultaneously being sold as permitted by this
Section 7.4). Notwithstanding the foregoing, in no event may the Borrower or any
Existing Subsidiary Transfer its Equity Interests in any Existing Subsidiary
(except for Transfers to the Borrower or a Wholly Owned Subsidiary) without the
consent of all of the Banks. If requested by the Borrower in order to facilitate
the sale or disposition of Equity Interests of any Subsidiary which is permitted
to be made under the terms of this Section 7.4, the Collateral Agent shall
release its Lien on the Equity Interests to be Transferred and the
Administrative Agent shall release the applicable Subsidiary from its Guaranty,
and the Banks hereby authorize the Collateral Agent and the Administrative Agent
to deliver such releases.

64

--------------------------------------------------------------------------------

 

Merger, Dissolution, Liquidation and Consolidation; Subsidiaries

. The Borrower will not and will not permit any Subsidiary to merge, dissolve,
liquidate or consolidate with or into any other Person (including, in each case,
pursuant to a Delaware LLC Division), except that:

(a)any Subsidiary may merge or consolidate with or into the Borrower provided
that the Borrower is the continuing or surviving corporation;

(b)any Subsidiary may merge or consolidate with or into a Wholly Owned
Subsidiary provided that such Wholly Owned Subsidiary is the continuing or
surviving corporation;

(c)the Borrower may consolidate or merge with any other corporation if (i) the
Borrower is the continuing or surviving corporation and is a solvent corporation
duly organized and existing under the laws of any state of the United States, or
the District of Columbia, with substantially all of its assets located and
substantially all of its operations conducted within the United States, and such
continuing or surviving corporation expressly assumes, by a written agreement
satisfactory in form and substance to the Majority Banks (which agreement may
require, in connection with such assumption, the delivery of such opinions of
counsel as the Majority Banks may reasonably require), the obligations of the
Borrower under this Agreement and the other Loan Documents, including all
covenants herein and therein contained, and such successor or acquiring entity
shall succeed to and be substituted for the Borrower with the same effect as if
it had been named herein as a party hereto, (ii) no Default or Matured Default
exists before or after such merger or consolidation, (iii) the Borrower's pro
forma Leverage Ratio upon consummation of such consolidation or merger does not
exceed 3.00 to 1.00, and (iv) the core managers of the Borrower prior to the
merger or consolidation shall be the core managers of the continuing or
surviving entity;

(d)any Subsidiary may merge or consolidate with any other corporation, provided
that, immediately after giving effect to such merger or consolidation (i) a
Wholly Owned Subsidiary shall be the continuing or surviving corporation,
(ii) no Default or Matured Default exists before or after such merger or
consolidation and (iii) the Borrower's pro forma Leverage Ratio upon
consummation of such consolidation or merger does not exceed 3.00 to 1.00; and

(e)the Borrower or any Subsidiary may enter into a merger or consolidation in
connection with an Acquisition permitted by Section 7.3(l).

Notwithstanding anything to the contrary in this Section 7.5, any surviving or
newly acquired or created Subsidiary or Wholly Owned Subsidiary shall continue
to be or shall become a Guarantor hereunder at the time of consummation of the
merger or consolidation or acquisition of such Subsidiary.

Transfer of Properties

. The Borrower will not and will not permit any Subsidiary to Transfer, or agree
or otherwise commit to Transfer (including any Delaware LLC Division), any of
its Properties except that:

65

--------------------------------------------------------------------------------

 

(a)any Subsidiary may Transfer assets to the Borrower or a Wholly Owned
Subsidiary;

(b)the Borrower or any Subsidiary may collect its Receivables and sell inventory
in the ordinary course of business;

(c)the Borrower and any Subsidiary may sell investments permitted by Section
7.3; and

(d)the Borrower or any Subsidiary may otherwise Transfer Properties, provided
that after giving effect thereto the aggregate value of any Properties
Transferred during the 12 consecutive months immediately preceding such Transfer
does not exceed 10% of Consolidated Tangible Assets as of the end of the fiscal
quarter immediately preceding such Transfer, provided, however, that the
aggregate purchase price paid within 90 days after any such Transfer for similar
assets within the United States that are not subject to Liens (other than
Permitted Liens) for borrowed money other than pursuant to this Agreement
(before or after acquisition) will be deducted in determining this 10% limit.

Notwithstanding the foregoing, in no event may the Borrower or any Subsidiary
Transfer any Mortgaged Property without the consent of the Majority Banks. If
requested by the Borrower in order to facilitate any Transfer which is permitted
to be made under the terms of this Section 7.6 or which has otherwise been
consented to by the Majority Banks, the Collateral Agent shall release its Lien
on the Property or Properties to be Transferred, and the Banks hereby authorize
the Collateral Agent to deliver such release.

Sale or Discount of Receivables

. The Borrower will not and will not permit any Subsidiary to sell with
recourse, or discount or otherwise sell for less than the face value thereof,
any of its Receivables.

Related Party Transactions

. The Borrower will not and will not permit any Subsidiary to directly or
indirectly, purchase, acquire or lease any Property from, or sell, transfer or
lease any property to any Related Party except upon terms that are no less
favorable to the Borrower or such Subsidiary, as the case may be, than those
that could be obtained in an arm's-length transaction with an unrelated third
party; provided that the foregoing shall not apply to (A) any transaction
between the Borrower and any Wholly Owned Subsidiary or between Wholly Owned
Subsidiaries, (B) any sales to, or purchases from, any such Related Party of
shares of common stock for cash consideration equal to the fair market value
thereof (except pursuant to stock option, stock appreciation and similar
stock-based compensation, incentive and bonus plans for directors, management or
employees of the Borrower and its Subsidiaries that have been approved by a
majority of the Borrower's outside directors or the Compensation Committee of
the Board of Directors of the Borrower), (C) any investments permitted by
Section 7.3 of this Agreement, and (D) any payments permitted by Section 7.12 of
this Agreement.

Issuance of Stock by Subsidiaries

. The Borrower will not permit any Subsidiary (either directly, or indirectly by
the issuance of rights or options for, or securities convertible into, such
shares) to issue, sell or dispose of any of its Equity Interests except (i) for
directors' qualifying shares or other shares issued to comply with local
ownership legal requirements (but not in excess

66

--------------------------------------------------------------------------------

 

of the minimum number of shares necessary to satisfy such requirement), and
(ii) to the Borrower or a Wholly Owned Subsidiary.

Subsidiary Restrictions

. The Borrower will not and will not permit any Subsidiary to enter into, or be
otherwise subject to, any contract, agreement or other binding obligation that
directly or indirectly limits the amount of, or otherwise restricts (i) the
payment to the Borrower of dividends or other redemptions or distributions with
respect to its capital stock by any Subsidiary, (ii) the repayment to the
Borrower by any Subsidiary of intercompany loans or advances, or (iii) other
intercompany transfers to the Borrower of property or other assets by
Subsidiaries; provided that clause ‎(iii) of the foregoing shall not apply to
(x) restrictions or conditions imposed by any agreement relating to secured
Indebtedness permitted by ‎Section 7.2(e) if such restrictions or conditions
apply only to the assets securing such Indebtedness and (y) customary provisions
in leases and other agreements restricting the assignment thereof.

Change of Business

.

7.11.1.The Borrower will not change, and will not permit any Subsidiary to
change, in any material respect the nature of its business or operations from
the business conducted by the Borrower and its Subsidiaries on the date hereof
and will not engage, and will not permit any Subsidiary to engage directly or
indirectly in any material business activity, or purchase or otherwise acquire
any material Property, in either case not directly related to the conduct of its
current business or operations or any business that is reasonably similar,
complementary, related or incidental thereto or a reasonable extension,
development or expansion of its current business.

7.11.2.The Borrower will not permit SCS to acquire or own any Property not held
by it on the Effective Date.

Restricted Payments

. The Borrower will not, and will not permit any of its Subsidiaries to:

(a)declare, make, pay, or become obligated to make or pay, any dividend or other
distribution (whether in cash, securities or other Property) on any Equity
Interest in the Borrower or any of its Subsidiaries, except that (i) the
Borrower may declare and pay dividends on its Equity Interests payable solely in
additional shares of its common stock, (ii) Subsidiaries may declare and pay
dividends or make distributions ratably on their Equity Interests, (iii) the
Borrower may make payments pursuant to and in accordance with stock option,
stock appreciation and similar stock-based compensation, incentive and bonus
plans for directors, management or employees of the Borrower and its
Subsidiaries that have been approved by a majority of the Borrower's outside
directors or the Compensation Committee of the Board of Directors of the
Borrower, and (iv) the Borrower may declare and pay cash dividends on shares of
its outstanding Equity Interests so long as (A) no Default or matured Default
has occurred and is continuing at the time of such declaration or payment, and
(B) after making such payment, the Borrower would be in pro-forma compliance
with each of the financial covenants set forth in Section 6, calculated as if
such payment had been made on the last date of the most recent fiscal quarter
for which financial statements of the Borrower have been provided under Section
5.1; or

67

--------------------------------------------------------------------------------

 

(b)make any payment (whether in cash, securities or other Property), including
any sinking fund or similar deposit, on account of the purchase, redemption,
retirement, acquisition, cancellation or termination of any Equity Interests in
the Borrower or any Subsidiary, except that: (i) the Borrower may purchase,
redeem, retire, acquire, cancel or terminate any of its Equity Interests up to
the aggregate amount of $100,000,000, provided that (A) the Borrower's pro forma
Leverage Ratio following any such transaction shall be less than or equal to
2.75 to 1.00 and (B) the Borrower's pro forma Available Liquidity following any
such transaction shall be greater than or equal to $60,000,000; and (ii) the
Borrower may make purchases of Equity Interests in the Borrower pursuant to and
in accordance with stock option, stock appreciation and similar stock-based
compensation, incentive and bonus plans for directors, management or employees
of the Borrower and its Subsidiaries that have been approved by a majority of
the Borrower's outside directors or the Compensation Committee of the Board of
Directors of the Borrower; or

(c)make any payment (other than a scheduled payment) of principal on any
Indebtedness for borrowed money if at the time of any such payment there exists
any Default or Matured Default or if the making of such payment would result in
or give rise to a Default or Matured Default; provided that, prior to making any
such payment, the Borrower provides the Administrative Agent with a
certification, in form and substance satisfactory to the Administrative Agent,
demonstrating that immediately following the making of such payment, the
Borrower will be in pro-forma compliance with each of the financial covenants
set forth in Section 6, calculated as if such payment had been made on the last
date of the most recent fiscal quarter for which financial statements of the
Borrower have been provided under Section 5.1.

Most Favored Lender Status

.

7.13.1.The Borrower will not enter into or amend any agreement governing or
evidencing Indebtedness for borrowed money (other than Capital Leases or other
Indebtedness permitted under Section 7.2(e)) in a principal amount committed or
outstanding of $10,000,000 or more under one agreement, or a series of related
agreements, that includes one or more Additional Covenants or Additional
Defaults (other than covenants pertaining to the conversion of such Indebtedness
to equity), unless prior to entering into such agreement or amendment, (i) the
Borrower offered such Additional Covenant or Additional Default to the Banks and
(ii) if the Majority Banks have accepted such Additional Covenant or Additional
Default, the Borrower has executed and delivered at its expense (including the
reasonable fees and expenses of counsel for the Banks and the Administrative
Agent) an amendment to this Agreement to include such Additional Covenants and
Additional Defaults in this Agreement, provided that in no event shall the
Borrower enter into or amend any agreement to restrict payments on the
Obligations or restrict the ability of the Borrower to enter into amendments and
modifications of this Agreement or the other Loan Documents without the prior
written consent of the Majority Banks; provided, further, in the event that the
Borrower or any Subsidiary shall enter into, assume or otherwise become bound by
or obligated under any such agreement that includes Additional Covenants or
Additional Defaults, without executing and delivering such amendment to this
Agreement, the terms of this Agreement shall, without any further action on the
part of the Borrower, the Majority Banks or the Administrative Agent, be

68

--------------------------------------------------------------------------------

 

deemed to be amended automatically to include each Additional Covenant and each
Additional Default contained in such agreement.

Sanctions

. The Borrower will not, and shall not procure that its Subsidiaries and its or
their respective directors, officers, employees and agents will, directly or
indirectly, use the proceeds of the Loans, or lend, contribute or otherwise make
available such proceeds to any Subsidiary, joint venture partner or other
Person, (i) in furtherance of an offer, payment, promise to pay or authorization
of the payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, (ii) to fund, finance or faciliate any
activities, business or transaction with any Sanctioned Person or in any
Sanctioned Country which would be prohibited by Sanctions if conducted by a
corporation incorporated in the United States, in a European Union member state
or in the United Kingdom, or (iii) in any other manner that would result in a
violation of Sanctions by any Person (including any Person participating in the
Loans, whether as underwriter, advisor, investor, or otherwise).

8.

EVENTS OF DEFAULT

Acceleration

. If any of the following events shall occur and be continuing for any reason
whatsoever (and whether such occurrence shall be voluntary or involuntary or
come about or be effected by operation of law or otherwise):

8.1.1.the Borrower shall fail to pay principal of any Loan (including any
mandatory prepayment required by Section 2.11.2) or to reimburse any drawing
under any Letter of Credit as and when the same becomes due and payable, either
by the terms thereof or otherwise as herein provided; or

8.1.2.the Borrower shall fail to pay any interest on any Note or any fee,
expense or other amount due under this Agreement and such failure shall continue
for more than three (3) days after the date due; or

8.1.3.the Borrower or any Subsidiary shall default (whether as primary obligor
or as guarantor or other surety) in any payment of principal of or interest on
any other obligation for money borrowed (or any Capitalized Lease Obligation,
any obligation under a conditional sale or other title retention agreement, any
obligation issued or assumed as full or partial payment for property whether or
not secured by a purchase money mortgage or any obligation under notes payable
or drafts accepted representing extensions of credit) beyond any period of grace
provided with respect thereto, or the Borrower or any Subsidiary shall fail to
perform or observe any other agreement, term or condition contained in any
agreement under which any such obligation is created (or if any other event
thereunder or under any such agreement shall occur and be continuing) and the
effect of such failure or other event is to cause, or to permit the holder or
holders of such obligation (or a trustee on behalf of such holder or holders) to
cause, such obligation to become due (or to be repurchased by the Borrower or
any Subsidiary) prior to any stated maturity; provided that the aggregate amount
of all obligations as to which such a payment default shall occur and be
continuing or such a failure or other event causing or permitting acceleration
(or resale to the Borrower or any Subsidiary) shall occur and be continuing
exceeds $5,000,000 or the equivalent amount in other currencies; or

69

--------------------------------------------------------------------------------

 

8.1.4.any representation or warranty made by the Borrower herein or by the
Borrower or any of its officers in any writing furnished in connection with or
pursuant to this Agreement shall be false in any material respect on the date as
of which made; or

8.1.5.the Borrower shall fail to perform or observe any term, covenant or
agreement contained in Sections 5, 6 or 7 (provided, however, to the extent the
Borrower's compliance with any term, covenant or agreement contained in Sections
5, 6 or 7 is based upon the Borrower's response to any request for information
made by any Agent or Bank or upon any determination to be made at the discretion
of any Agent or the Banks, the Borrower shall have a reasonable period, not to
exceed 10 days, in which to comply with such request or determination); or

8.1.6.the Borrower shall fail to perform or observe any other term, covenant,
agreement or condition contained herein or in any Collateral Document or other
Loan Document (other than a Default of the type described in Section 8.1.5) and
such failure shall not be remedied within 30 days after the Borrower obtains
actual knowledge thereof; or

8.1.7.the Borrower or any Subsidiary shall make an assignment for the benefit of
creditors or shall generally not pay its debts as such debts become due; or

8.1.8.any decree or order for relief in respect of the Borrower or any
Subsidiary shall be entered under any Debtor Relief Laws of any jurisdiction; or

8.1.9.the Borrower or any Subsidiary shall petition or apply to any tribunal
for, or consent to, the appointment of, or taking possession by, a trustee,
receiver, custodian, liquidator or similar official of the Borrower or any
Subsidiary, or of any substantial part of the assets of the Borrower or any
Subsidiary, or shall commence a voluntary case under any Debtor Relief Law or
any proceedings (other than proceedings for the voluntary liquidation and
dissolution of a Subsidiary) relating to the Borrower or any Subsidiary under
any Debtor Relief Laws; or

8.1.10.any such petition or application shall be filed, or any such proceedings
shall be commenced, against the Borrower or any Subsidiary and the Borrower or
such Subsidiary by any act shall indicate its approval thereof, consent thereto
or acquiescence therein, or an order, judgment or decree shall be entered
appointing any such trustee, receiver, custodian, liquidator or similar
official, or approving the petition in any such proceedings, and such order,
judgment or decree remains unstayed and in effect for more than 60 days; or

8.1.11.any order, judgment or decree shall be entered in any proceedings against
the Borrower decreeing the dissolution of the Borrower and such order, judgment
or decree remains unstayed and in effect for more than 60 days; or

8.1.12.any order, judgment or decree shall be entered in any proceedings against
the Borrower or any Subsidiary decreeing a split-up of the Borrower or such
Subsidiary which requires the divestiture of assets representing a substantial
part, or the divestiture of the stock of a Subsidiary whose assets represent a
substantial part, of the consolidated assets of the Borrower and its
Subsidiaries (determined in accordance with GAAP) or which requires the
divestiture of Properties or stock of a Subsidiary, which shall have contributed
a substantial part of the consolidated net income of the Borrower and its
Subsidiaries (determined in

70

--------------------------------------------------------------------------------

 

accordance with GAAP) for any of the three fiscal years then most recently
ended, and such order, judgment or decree remains unstayed and in effect for
more than 60 days; or

8.1.13.one or more judgments or orders for the payment of money in an aggregate
amount in excess of $5,000,000 shall be rendered against the Borrower or any
Subsidiary and either (i) enforcement proceedings to attach or levy against any
assets of Borrower or such Subsidiary shall have been commenced by any creditor
upon any such judgment or order, which proceedings are not promptly stayed; or
(ii) such judgment or order remains in effect unsatisfied and unstayed for more
than 60 days after entry thereof; or

8.1.14.(A) any Plan shall fail to satisfy the minimum funding standard of ERISA
or the Code for any plan year or part thereof or a waiver of such standard is
sought or granted under Section 412 of the Code, (B) a notice of intent to
terminate any Plan shall have been or is reasonably expected to be filed with
the PBGC or the PBGC shall have instituted proceedings under ERISA Section 4042
to terminate or appoint a trustee to administer any Plan or the PBGC shall have
notified the Borrower or any Commonly Controlled Entity that a Plan may become a
subject of such proceedings, (C) the aggregate "amount of unfunded benefit
liabilities" (within the meaning of Section 4001(a)(18) of ERISA) under all
Plans, determined in accordance with Title IV of ERISA, shall exceed $1,000,000,
(D) the Borrower or any Commonly Controlled Entity shall have incurred or is
reasonably expected to incur any material liability pursuant to Title I or IV of
ERISA or the penalty or excise tax provisions of the Code relating to employee
benefit plans, (E) the Borrower or any Commonly Controlled Entity withdraws from
any Multiemployer Plan which creates an obligation of Borrower in excess of
$1,000,000, or (F) the Borrower or any Subsidiary establishes or amends any
employee welfare benefit plan that provides post-employment welfare benefits in
a manner that would materially increase the liability of the Borrower or any
Subsidiary thereunder; or

8.1.15.any Collateral Document, at any time after its execution and delivery and
for any reason other than as expressly permitted hereunder or satisfaction in
full of all of the Obligations, shall cease to be in full force and effect and
the Borrower or Subsidiary party thereto shall fail to cure the same within 10
days of written demand by the Collateral Agent, or the Borrower or any
Subsidiary purports to revoke, terminate or rescind any Collateral Document; or

8.1.16.any provision of any Guaranty, at any time after its execution and
delivery and for any reason other than as expressly permitted hereunder or
satisfaction in full of all of the Obligations, shall cease to be valid and
binding on the Guarantor party thereto other than satisfaction in full of all of
the Obligations and such Guarantor shall fail to cure the same within 10 days of
written demand by the Administrative Agent, or a Guarantor shall so state in
writing; or

8.1.17.the Borrower or any Subsidiary shall (i) fail to pay when due any Swap
Obligations owing to any Bank or any Affiliate of a Bank and such failure shall
continue beyond any period of grace provided with respect thereto, or (ii)
breach any term, provision or condition contained in any Swap Agreement with any
Bank or any Affiliate of a Bank and the effect of such failure or other event is
to cause such Swap Agreement to be terminated or the related Swap Obligation to
be declared or to become immediately due and payable;

71

--------------------------------------------------------------------------------

 

8.1.18.the Borrower or any Subsidiary shall (i) fail to pay when due any Swap
Obligations owing to any counterparty other than a Bank or Affiliate of a Bank
and such failure shall continue beyond any period of grace provided with respect
thereto, or (ii) breach any term, provision or condition contained in any Swap
Agreement with any counterparty other than a Bank or Affiliate of a Bank and the
effect of such failure or other event is to cause such Swap Agreement to be
terminated or the related Swap Obligation to be declared or to become
immediately due and payable; provided that the aggregate Swap Obligations as to
which such a payment default shall occur and be continuing or such a failure or
other event causing or permitting acceleration shall occur and be continuing
exceeds $5,000,000 or the equivalent amount in other currencies;

then, and in any such event, the Administrative Agent shall at the request of,
or may, with the consent of, the Majority Banks, by written notice to the
Borrower, (1) declare the Commitments to be terminated, whereupon the same shall
forthwith terminate; (2) declare the outstanding Notes, all interest thereon,
and all other Obligations arising hereunder or any other Loan Documents to be
forthwith due and payable, whereupon the Notes, all such interest, and all such
other Obligations shall become and be forthwith due and payable, without
presentment, demand, protest, or further notice of any kind, all of which are
hereby expressly waived by the Borrower; (3) demand that the Borrower
immediately pay to the Administrative Agent the full amount then available for
drawing under each or any Letter of Credit to be held by the Administrative
Agent as collateral for the L/C Obligations pursuant to such documentation that
the Administrative Agent may reasonably request, and the Borrower agrees to
immediately make such payment and acknowledges and agrees that the Banks would
not have an adequate remedy at law for failure by the Borrower to honor any such
demand and that the Administrative Agent, for the benefit of the Banks, shall
have the right to require the Borrower to specifically perform such undertaking
whether or not any drawings or other demands for payment have been made under
any Letter of Credit; and (4) if such event is an event as specified in
subsection 8.1.7., 8.1.8., 8.1.9., or 8.1.10. of this Section 8.1 with respect
to the Borrower, the Commitments shall be automatically terminated and all of
the Notes at the time outstanding shall automatically become immediately due and
payable at par together with interest accrued thereon, if any, with respect to
each Note, without presentment, demand, protest or notice of any kind
(including, without limitation, notice of intent to accelerate and notice of
acceleration of maturity), all of which are hereby waived by the Borrower.

Remedies

. Upon the occurrence and during the continuance of any Matured Default, the
Administrative Agent shall at the request of, or may with the consent of, the
Majority Banks proceed to enforce its rights and remedies under the Collateral
Documents, this Agreement, and any other Loan Document for the ratable benefit
of the Secured Parties by appropriate proceedings. Upon the occurrence and
during the continuance of any Matured Default, each Bank is hereby authorized at
any time and from time to time, without notice to the Borrower (any such notice
being expressly waived by the Borrower), to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other indebtedness at any time owing by such Bank to or for the credit
or the account of the Borrower against any and all of the obligations of the
Borrower now or hereafter existing under this Agreement, such Bank's Note or any
other Loan Document, irrespective of whether or not the Administrative Agent or
such Bank shall have made any demand under this Agreement or such Bank's Note or
such other Loan Document and although such obligations may be unmatured. Each
Bank agrees promptly to notify the Borrower (with a copy to the Administrative
Agent) after any such setoff and application,

72

--------------------------------------------------------------------------------

 

provided that the failure to give such notice shall not affect the validity of
such setoff and application. The rights of each Bank under this Section 8.2 are
in addition to other rights and remedies (including other rights of setoff)
which such Bank may have.

Other Remedies

. If any Default or Matured Default shall occur and be continuing, each Bank may
proceed to protect and enforce its rights under this Agreement and the Notes by
exercising such remedies as are available to such Bank in respect thereof under
applicable law, either by suit in equity or by action at law, or both, whether
for specific performance of any covenant or other agreement contained in this
Agreement or in aid of the exercise of any power granted in this Agreement. No
remedy conferred in this Agreement upon any Bank is intended to be exclusive of
any other remedy, and each and every such remedy shall be cumulative and shall
be in addition to every other remedy conferred herein or now or hereafter
existing at law or in equity or by statute or otherwise.

Application of Proceeds

. From and during the continuance of any Matured Default, any monies or property
actually received by the Administrative Agent or the Collateral Agent pursuant
to this Agreement or any other Loan Document, the exercise of any rights or
remedies under any Collateral Document or any other agreement with the Borrower
or any Subsidiary which secures any of the Obligations, shall be applied in the
following order:

(a)First, to payment of the reasonable expenses, liabilities, losses, costs,
duties, fees, charges or other moneys whatsoever (together with interest payable
thereon) as may have been paid or incurred in, about or incidental to any sale
or other realization of Collateral, including reasonable compensation to the
Administrative Agent and its agents and counsel;

(b)Second, to the payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit fees) payable to the Administrative Agent, the Collateral Agent, the
Banks and the L/C Issuer (including fees, charges and disbursements of counsel
and amounts payable under Sections 2.17, 2.18, 2.19 and 2.20), ratably among
them in proportion to the respective amounts described in this clause Second
payable to them;

(c)Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit fees and interest on the Loans and L/C Obligations and
fees, premiums and scheduled periodic payments, and any interest accrued
thereon, due under any Specified Swap Agreement with any Bank or any Affiliate
of a Bank, ratably among the Banks (and, in the case of such Specified Swap
Agreements, Affiliates of Banks) and the L/C Issuer in proportion to the
respective amounts described in this clause Third held by them, provided that
Excluded Swap Obligations with respect to any Guarantor or the Borrower shall
not be paid from amounts received from such Guarantor or the Borrower or from
any Collateral of such Guarantor or the Borrower;

(d)Fourth, to (i) payment of that portion of the Obligations constituting unpaid
principal of the Loans and outstanding obligations of the Borrower for

73

--------------------------------------------------------------------------------

 

drawings under Letters of Credit, (ii) payment of breakage, termination or other
payments, and any interest accrued thereon, due under any Specified Swap
Agreements with any Bank or any Affiliate of a Bank, (iii) payments of amounts
due under any Treasury Management Agreement between the Borrower or any
Guarantor and any Bank or any Affiliate of a Bank, and (iv) cash collateralize
that portion of L/C Obligations comprised of the aggregate undrawn amount of
Letters of Credit, ratably among the Banks (and, in the case of such Specified
Swap Agreements and Treasury Management Agreements, Affiliates of Banks) and the
L/C Issuer in proportion to the respective amounts described in this clause
Fourth held by them, provided that Excluded Swap Obligations with respect to any
Guarantor or the Borrower shall not be paid from amounts received from such
Guarantor or the Borrower or from any Collateral of such Guarantor or the
Borrower;

(e)Fifth, to the ratable payment of any other Obligations then due and payable;
and

(f)Sixth, any excess after payment in full of all Obligations shall be paid to
the Borrower or to such other Person who may be lawfully entitled to receive
such excess.

Amounts used to cash collateralize the aggregate undrawn amount of Letters of
Credit pursuant to clause Fourth above shall be applied to satisfy drawings
under such Letters of Credit as they occur. If any amount remains on deposit as
Cash Collateral after all Letters of Credit have either been fully drawn or
expired, such remaining amount shall be applied to the other Obligations, if
any, in the order set forth above.

9.

AGENCY PROVISIONS

Authorization and Action

. Each Bank hereby appoints BOKF to act on its behalf as the Administrative
Agent and Collateral Agent hereunder and under the other Loan Documents and
authorizes each Agent to take such action as agent on its behalf and to exercise
such powers under this Agreement as are delegated to such Agent by the terms
hereof, together with such powers as are reasonably incidental thereto. The
duties of each Agent shall be mechanical and administrative in nature, and
neither Agent shall by reason of this Agreement be a trustee or fiduciary for
any Bank. Neither Agent shall have any duties or responsibilities except those
expressly set forth herein. As to any matters not expressly provided for by this
Agreement (including enforcement or collection of the Obligations), neither
Agent shall be required to exercise any discretion or take any action, but shall
be required to act or to refrain from acting (and shall be fully protected in so
acting or so refraining from acting) upon the instructions of the Majority
Banks, and such instructions shall be binding upon all Banks and all holders of
Notes; provided, however, that neither Agent shall be required to take any
action which exposes such Agent to personal liability or which is contrary to
this Agreement or applicable law.

Liability of Agents

. Neither of the Agents nor any of its directors, officers, agents or employees
shall be liable for any action taken or omitted to be taken by it or them under
or in connection with this Agreement in the absence of its or their own gross
negligence or willful

74

--------------------------------------------------------------------------------

 

misconduct. Without limitation of the generality of the foregoing, each Agent
(1) may treat the payee of any Note as the holder thereof until such Agent
receives written notice of the assignment or transfer thereof signed by such
payee and in form satisfactory to such Agent; (2) may consult with legal
counsel, independent public accountants and other experts selected by it and
shall not be liable for any action taken or omitted to be taken in good faith by
it in accordance with the advice of such counsel, accountants, or experts;
(3) makes no warranty or representation to any Bank and shall not be responsible
to any Bank for any statements, warranties, or representations made in or in
connection with this Agreement; (4) shall not have any duty to ascertain or to
inquire as to the performance or observance of any of the terms, covenants, or
conditions of this Agreement on the part of the Borrower, or to inspect the
Properties (including the books and records) of the Borrower and its
Subsidiaries; (5) shall not be responsible to any Bank for the due execution,
legality, validity, enforceability, genuineness, perfection, sufficiency, or
value of this Agreement or any other instrument or document furnished pursuant
thereto; and (6) shall incur no liability under or in respect of this Agreement
by acting upon any notice, consent, certificate, or other instrument or writing
(which may be sent by telegram, telex, or facsimile transmission) believed by it
to be genuine and signed or sent by the proper party or parties.

Rights of Agent as a Bank

. With respect to its Commitment, the Loans made by it and the Note issued to
it, each Agent shall have the same rights and powers under this Agreement as any
other Bank and may exercise the same as though it were not an Agent; and the
term "Bank" or "Banks" shall, unless otherwise expressly indicated, include each
Agent in its individual capacity. Each of the Agents and its Affiliates may
accept deposits from, lend money to, act as trustee under indentures of, and
generally engage in any kind of business with, the Borrower, any of its
Subsidiaries and any Person who may do business with or own securities of the
Borrower or any Subsidiary, all as if such Agent were not an Agent and without
any duty to account therefor to the Banks.

Independent Credit Decisions

. Each Bank acknowledges that it has, independently and without reliance upon
the Agents or any other Bank and based on such documents and information as it
has deemed appropriate, made its own credit analysis and decision to enter into
this Agreement. Each Bank also acknowledges that it will, independently and
without reliance upon either Agent or any other Bank and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit decisions in taking or not taking action under this Agreement. Except
for notices, reports and other documents and information expressly required to
be furnished to the Administrative Agent by the Borrower or any Subsidiary
hereunder or under any other Loan Document (each of which the Administrative
Agent shall promptly upon receipt provide to each Bank), the Administrative
Agent shall have no duty or responsibility to provide any Bank with any credit
or other information concerning the affairs, financial condition or business of
the Borrower or any of its Subsidiaries (or any of their Affiliates) which may
come into the possession of the Administrative Agent or any of its Affiliates.

Indemnification

. The Banks agree to indemnify each of the Agents (to the extent not reimbursed
by the Borrower), ratably according to the respective amounts of their
Commitments, from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever which may be imposed on, incurred by, or
asserted against either Agent in any way relating to or arising out of this
Agreement or any action taken or omitted by either Agent under this Agreement or
any of the other

75

--------------------------------------------------------------------------------

 

Loan Documents, provided that no Bank shall be liable for any portion of any of
the foregoing resulting from such Agent's gross negligence or willful
misconduct. Without limitation of the foregoing, each Bank agrees to reimburse
each of the Agents (to the extent not reimbursed by the Borrower) promptly upon
demand for its Pro Rata Share of any out-of-pocket expenses (including counsel
fees) incurred by such Agent in connection with the preparation, administration,
or enforcement of, or legal advice in respect of rights or responsibilities
under, this Agreement or any of the other Loan Documents.

Successor Agent

. Each Agent may resign at any time by giving at least sixty (60) days' prior
written notice thereof to the Banks and the Borrower and may be removed at any
time with cause, but not without cause, by the Majority Banks. Upon any such
resignation or removal, the Majority Banks shall have the right to appoint a
successor Agent. If no successor Agent shall have been so appointed by the
Majority Banks, and shall have accepted such appointment, within forty-five (45)
days after the retiring Agent's giving of notice of resignation or the Majority
Banks' removal of the retiring Agent, then the retiring Agent may, on behalf of
the Banks, appoint a successor Agent, which shall be a commercial bank organized
under the laws of the United States or of any State thereof and having a
combined capital and surplus of at least $250,000,000. Upon the acceptance of
any appointment as an Agent hereunder by a successor Agent, such successor Agent
shall thereupon succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Agent, and the retiring Agent shall be
discharged from its duties and obligations under this Agreement and the other
Loan Documents. After any retiring Agent's resignation or removal hereunder as
Agent, the provisions of this Section 9 shall inure to its benefit as to any
actions taken or omitted to be taken by it while it was an Agent under this
Agreement.

Sharing of Payments, Etc

. If any Bank shall obtain any payment (whether voluntary, involuntary, through
the exercise of any right of setoff, or otherwise) on account of the Note held
by it in excess of its Pro Rata Share of payments on account of the Notes
obtained by all the Banks, such Bank shall purchase from the other Banks such
participations in the Notes held by them as shall be necessary to cause such
purchasing Bank to share the excess payment ratably with each of the other
Banks, provided, however, that if all or any portion of such excess payment is
thereafter recovered from such purchasing Bank, such purchase from each Bank
shall be rescinded and each Bank shall repay to the purchasing Bank the purchase
price to the extent of such recovery together with an amount equal to such
Bank's Pro Rata Share (according to the proportion of (1) the amount of such
Bank's required repayment to (2) the total amount so recovered from the
purchasing Bank) of any interest or other amount paid or payable by the
purchasing Bank in respect of the total amount so recovered. The Borrower agrees
that any Bank so purchasing a participation from another Bank pursuant to this
Section 9.7 may, to the fullest extent permitted by law, exercise all its rights
of payment (including the right of setoff) with respect to such participation as
fully as if such Bank were the direct creditor of the Borrower in the amount of
such participation.

Collateral and Guaranty Matters

.

9.8.1.Each Bank and each other Secured Party (by its acceptance of the benefits
of any Lien encumbering Collateral) acknowledges and agrees that the Collateral
Agent has entered into the Collateral Documents on behalf of itself and the
Secured Parties, and the Secured Parties hereby agree to be bound by the terms
of such Collateral Documents, acknowledge receipt of copies of such Collateral
Documents and consent to the rights, powers,

76

--------------------------------------------------------------------------------

 

remedies, indemnities and exculpations given to the Collateral Agent thereunder.
All rights, powers and remedies available to the Collateral Agent and the
Secured Parties with respect to the Collateral, or otherwise pursuant to the
Collateral Documents, shall be subject to the provisions of such Collateral
Documents. Each Bank and each other Secured Party (by its acceptance of the
benefits of any Lien encumbering Collateral) hereby authorizes the Collateral
Agent, at its option and in its discretion, without the necessity of any notice
to or further consent from the Secured Parties:

(a)to release any Lien on any property granted to or held by the Collateral
Agent under any Collateral Document (i) upon termination of the Commitments and
payment in full of all Obligations (other than contingent indemnification
obligations) and the expiration or termination of all Letters of Credit, (ii)
that is Transferred or to be Transferred as part of or in connection with any
Transfer permitted hereunder or under any other Loan Document, or (iii) subject
to Sections 7.6 and 11.1, if approved, authorized or ratified in writing by the
Majority Banks;

(b)to take any actions with respect to any Collateral or Collateral Documents
which may be necessary to perfect and maintain Acceptable Security Interests in
and Liens upon the Collateral granted pursuant to the Collateral Documents; and

(c)to take any action in exigent circumstances as may be reasonably necessary to
preserve any rights or privileges of the Secured Parties under the Loan
Documents or applicable legal requirements.

9.8.2.Upon the request of the Collateral Agent at any time, the Secured Parties
will confirm in writing the Collateral Agent's authority to release particular
types or items of Collateral pursuant to this Section 9.8.

9.8.3.The Borrower (for itself and each of its Subsidiaries) irrevocably
appoints the Collateral Agent as its attorney-in-fact, with full authority to,
after the occurrence and during the continuance of a Matured Default, act for
the Borrower and each of its Subsidiaries and in the name of the Borrower or any
Subsidiary to, in the Collateral Agent's discretion upon the occurrence and
during the continuance of a Matured Default, (i) file one or more financing or
continuation statements, and amendments thereto, relative to all or any part of
the Collateral without the signature of such party where permitted by law, (ii)
to receive, endorse, and collect any drafts or other instruments, documents, and
chattel paper which are part of the Collateral, (iii) to ask, demand, collect,
sue for, recover, compromise, receive, and give acquittance and receipts for
moneys due and to become due under or in respect of any of the Collateral, (iv)
to file any claims or take any action or institute any proceedings which the
Collateral Agent may reasonably deem necessary or desirable for the collection
of any of the Collateral or otherwise to enforce the rights of the Collateral
Agent with respect to any of the Collateral and (v) if the Borrower or any
Subsidiary fails to perform any covenant contained in this Agreement or the
other Collateral Documents after the expiration of any applicable grace periods,
the Collateral Agent may itself perform, or cause performance of, such covenant,
and the Borrower shall pay for the expenses of the Collateral Agent incurred in
connection therewith. The power of attorney granted hereby is coupled with an
interest and is irrevocable.

77

--------------------------------------------------------------------------------

 

9.8.4.The powers conferred on the Collateral Agent under this Agreement and the
other Collateral Documents are solely to protect its interest in the Collateral
and shall not impose any duty upon it to exercise any such powers. Beyond the
safe custody thereof, the Collateral Agent and each Secured Party shall have no
duty with respect to any Collateral in its possession or control (or in the
possession or control of any agent or bailee) or with respect to any income
thereon or the preservation of rights against prior parties or any other rights
pertaining thereto. The Collateral Agent shall be deemed to have exercised
reasonable care in the custody and preservation of the Collateral in its
possession if the Collateral is accorded treatment substantially equal to that
which the Collateral Agent accords its own property. None of the Administrative
Agent, the Collateral Agent, any Bank or any other Secured Party shall be liable
or responsible for any loss or damage to any of the Collateral, or for any
diminution in the value thereof, by reason of the act or omission of any
warehouseman, carrier, forwarding agency, consignee, broker or other agent or
bailee selected by Borrower or selected by the Administrative Agent or the
Collateral Agent in good faith.

No Other Duties

. Anything herein to the contrary notwithstanding, the Joint Lead Arrangers and
the Documentation Agent listed on the cover page hereof shall not have any
powers, duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as a Bank.

10.

ASSIGNMENTS AND PARTICIPATIONS

Successors and Assigns

. The terms and provisions of the Loan Documents shall be binding upon and inure
to the benefit of the Borrower and the Banks and their respective successors and
assigns permitted hereby, except that (i) the Borrower shall not have the right
to assign its rights or obligations under the Loan Documents without the prior
written consent of each Bank, (ii) any assignment by any Bank must be made in
compliance with Section 10.3, and (iii) any transfer by Participation must be
made in compliance with Section 10.2. Any attempted assignment or transfer by
any party not made in compliance with this Section 10.1 shall be null and void,
unless such attempted assignment or transfer is treated as a participation in
accordance with Section 10.3.2. The parties to this Agreement acknowledge that
clause (ii) of this Section 10.1 relates only to absolute assignments and this
Section 10.1 does not prohibit assignments creating security interests,
including (x) any pledge or assignment by any Bank of all or any portion of its
rights under this Agreement and any Note to a Federal Reserve Bank or (y) in the
case of a Bank which is an Approved Fund, any pledge or assignment of all or any
portion of its rights under this Agreement and any Note to its trustee in
support of its obligations to its trustee; provided, however, that no such
pledge or assignment creating a security interest shall release the transferor
Bank from its obligations hereunder unless and until the parties thereto have
complied with the provisions of Section 10.3. The Administrative Agent may treat
the Person which made any Loan or which holds any Note as the owner thereof for
all purposes hereof unless and until such Person complies with Section 10.3;
provided, however, that the Administrative Agent may in its discretion (but
shall not be required to) follow instructions from the Person which made any
Loan or which holds any Note to direct payments relating to such Loan or Note to
another Person. Any assignee of the rights to any Loan or any Note agrees by
acceptance of such assignment to be bound by all the terms and provisions of the
Loan Documents. Any request, authority or consent of any Person, who at the time
of making such request or giving such authority or consent is the owner of the
rights to any

78

--------------------------------------------------------------------------------

 

Loan (whether or not a Note has been issued in evidence thereof), shall be
conclusive and binding on any subsequent holder or assignee of the rights to
such Loan.

Participations

.

10.2.1.Any Bank may, without the consent of Borrower but with the consent of
Agent, at any time sell to one or more banks or other entities ("Participants")
participating interests in any Loan owing to such Bank, any Note held by such
Bank, any Commitment of such Bank or any other interest of such Bank under the
Loan Documents. In the event of any such sale by a Bank of participating
interests to a Participant, such Bank's obligations under the Loan Documents
shall remain unchanged, such Bank shall remain solely responsible to the other
parties hereto for the performance of such obligations, such Bank shall remain
the owner of its Loans and the holder of any Note issued to it in evidence
thereof for all purposes under the Loan Documents, all amounts payable by the
Borrower under this Agreement shall be determined as if such Bank had not sold
such participating interests, and the Borrower and the Administrative Agent
shall continue to deal solely and directly with such Bank in connection with
such Bank's rights and obligations under the Loan Documents.

10.2.2.Each Bank shall retain the sole right to approve, without the consent of
any Participant, any amendment, modification or waiver of any provision of the
Loan Documents other than any amendment, modification or waiver with respect to
any Loan or Commitment in which such Participant has an interest which would
require consent of all of the Banks.

10.2.3.The Borrower agrees that each Participant shall be deemed to have the
right of setoff provided in Section 8.2 in respect of its participating interest
in amounts owing under the Loan Documents to the same extent as if the amount of
its participating interest were owing directly to it as a Bank under the Loan
Documents, provided that each Bank shall retain the right of setoff provided in
Section 8.2 with respect to the amount of participating interests sold to each
Participant. The Banks agree to share with each Participant, and each
Participant, by exercising the right of setoff provided in Section 8.2, agrees
to share with each Bank, any amount received pursuant to the exercise of its
right of setoff, such amounts to be shared in accordance with Section 8.2 as if
each Participant were a Bank. The Borrower further agrees that each Participant
shall be entitled to the benefits of Sections 2.17, 2.18, 2.19 and 2.20 to the
same extent as if it were a Bank and had acquired its interest by assignment
pursuant to Section 10.3, provided that a Participant shall not be entitled to
receive any greater payment under Sections 2.17, 2.18, 2.19 and 2.20 than the
Bank who sold the participating interest to such Participant would have received
had it retained such interest for its own account, unless the sale of such
interest to such Participant is made with the prior written consent of the
Borrower.

Assignments

.

10.3.1.Any Bank may at any time assign to one or more Persons (each, a
"Purchaser"), other than an Ineligible Institution, all or any part of its
rights and obligations under the Loan Documents. Such assignment shall be in the
form of an Assignment and Assumption. Each such assignment with respect to a
Purchaser which is not a Bank or an Affiliate of a Bank shall either be in an
amount equal to the entire applicable Commitment and

79

--------------------------------------------------------------------------------

 

Loans of the assigning Bank or (unless each of the Borrower and the
Administrative Agent otherwise consents) in an aggregate amount not less than
$5,000,000. The amount of the assignment shall be based on the Commitment or
outstanding Loans (if the Commitment has been terminated) subject to the
assignment, determined as of the date of such assignment or as of the "Trade
Date," if the "Trade Date" is specified in the assignment. For purposes of this
subsection, the term "Ineligible Institution" means (a) the Borrower, any
Guarantor or any other Affiliate of the Borrower, (b) a Defaulting Bank or any
Affiliate of a Defaulting Bank (c) a natural person, or (d) a holding company,
investment vehicle or trust for, or owned and operated for the primary benefit
of, a natural person or relative(s) thereof; provided that, such holding
company, investment vehicle or trust shall not constitute an Ineligible
Institution if it (x) has not been established for the primary purpose of
acquiring any Revolving Credit Loans or Commitments, (y) is managed by a
professional advisor, who is not such natural person or a relative thereof,
having significant experience in the business of making or purchasing commercial
loans, and (z) has assets greater than $25,000,000 and a significant part of its
activities consist of making or purchasing commercial loans and similar
extensions of credit in the ordinary course of its business; provided that upon
the occurrence of a Matured Default, any Person (other than a Bank) shall be an
Ineligible Institution if after giving effect to any proposed assignment to such
Person, such Person would hold more than 25% of the then outstanding Aggregate
Outstanding Credit Exposure or Commitments, as the case may be.

10.3.2.The consent of the Borrower shall be required prior to an assignment
becoming effective unless the Purchaser is a Bank, an Affiliate of a Bank or an
Approved Fund; provided that the consent of the Borrower shall not be required
if a Default or Matured Default has occurred and is continuing. The consent of
the Administrative Agent shall be required prior to an assignment becoming
effective unless the Purchaser is a Bank, an Affiliate of a Bank or an Approved
Fund. Any consent required under this Section 10.3.2 shall not be unreasonably
withheld or delayed, and failure by the Borrower to object within five (5)
Business Days shall be deemed to be consent.

10.3.3.Upon (i) delivery to the Administrative Agent of an Assignment and
Assumption, together with any consents required by Sections 10.3.1 and 10.3.2,
and (ii) payment of $3,500 fee to the Administrative Agent for processing such
assignment (unless such fee is waived by the Administrative Agent), such
assignment shall become effective on the effective date specified in such
Assignment and Assumption. The assignment shall contain a representation by the
Purchaser to the effect that none of the consideration used to make the purchase
of the Commitment and Loans under the applicable Assignment and Assumption
constitutes "plan assets" as defined under ERISA and that the rights and
interests of the Purchaser in and under the Loan Documents will not be "plan
assets" under ERISA, unless an exemption from the prohibited transaction
provisions of ERISA and the Code is available. On and after the effective date
of such assignment, such Purchaser shall for all purposes be a Bank party to
this Agreement and any other Loan Document executed by or on behalf of the Banks
and shall have all the rights and obligations of a Bank under the Loan
Documents, to the same extent as if it were an original party thereto, and the
transferor Bank shall be released with respect to the Commitment and Loans
assigned to such Purchaser without any further consent or action by the
Borrower, the Banks or the Administrative Agent. In the case of an assignment
covering all of the assigning Bank's rights and obligations under this
Agreement, such Bank shall cease to be a Bank hereunder but shall continue to be
entitled to the benefits of, and

80

--------------------------------------------------------------------------------

 

subject to, those provisions of this Agreement and the other Loan Documents
which survive payment of the Obligations and termination of the applicable
agreement. Any assignment or transfer by a Bank of rights or obligations under
this Agreement that does not comply with this Section 10.3 shall be treated for
purposes of this Agreement as a sale by such Bank of a participation in such
rights and obligations in accordance with Section 10.2. Upon the consummation of
any assignment to a Purchaser pursuant to this Section 10.3.3, the transferor
Bank, the Administrative Agent and the Borrower shall, if the transferor Bank or
the Purchaser desires that its Loans be evidenced by Notes, make appropriate
arrangements so that new Notes or, as appropriate, replacement Notes are issued
to such transferor Bank and new Notes or, as appropriate, replacement Notes, are
issued to such Purchaser, in each case in principal amounts reflecting their
respective Commitments, as adjusted pursuant to such assignment.

10.3.4.The Administrative Agent, acting solely for this purpose as an agent of
the Borrower, shall maintain at one of its offices in Tulsa, Oklahoma a copy of
each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Banks, and the Commitments of, and
principal amounts of the Loans owing to, each Bank pursuant to the terms hereof
from time to time (the "Register"). The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent and the Banks may treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Bank hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary. The Register shall be available for inspection by the Borrower
and any Bank, at any reasonable time and from time to time upon reasonable prior
notice.

Replacement of Banks

. If (i) a Bank (a "Non-Consenting Bank") does not consent to a proposed change,
waiver, discharge or termination with respect to any Loan Document that has been
approved by the Majority Banks as provided in Section 11.1 but requires
unanimous consent of all Banks or, as applicable, all Banks directly affected
thereby, (ii) any Bank is a Defaulting Bank or (iii) any Bank requests
compensation under Sections 2.17, 2.18 or 2.19, then the Borrower may, at its
sole expense and effort, upon notice to such Bank and the Administrative Agent,
require such Bank to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in, and consents required by,
Section 10.1), all of its interests, rights and obligations under this Agreement
and the related Loan Documents to an assignee that shall assume such obligations
(which assignee may be another Bank, if a Bank accepts such assignment),
provided that:

(a)the Borrower shall have paid to the Administrative Agent the assignment fee
specified in Section 10.3.3;

(b)such Bank shall have received payment of an amount equal to its Pro Rata
Share of the outstanding Revolving Credit Loans, L/C Obligations and Swing Line
Loans, accrued interest thereon, accrued fees and all other amounts payable to
it hereunder and under the other Loan Documents, including any amounts under
Sections 2.17, 2.18. 2.19 or 2.20) from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or the Borrower (in the
case of all other amounts);

(c)such assignment does not conflict with applicable laws; and

81

--------------------------------------------------------------------------------

 

(d)in the case of any such assignment resulting from a Non-Consenting Bank's
failure to consent to a proposed change, waiver, discharge or termination with
respect to any Loan Document, the applicable replacement bank or financial
institution shall have consented to the proposed change, waiver, discharge or
termination.

The failure by any Non-Consenting Bank or Defaulting Bank to execute and deliver
an Assignment and Assumption shall not impair the validity of the removal of
such Bank and the mandatory assignment of such Bank's portion of the outstanding
Revolving Credit Loans, L/C Obligations and Swing Line Loans pursuant to this
Section 10.4 shall nevertheless be effective without the execution by such Bank
of an Assignment and Assumption. A Bank shall not be required to make any such
assignment or delegation if, prior thereto, as a result of a waiver by such Bank
or otherwise, the circumstances entitling the Borrower to require such
assignment and delegation cease to apply.

Confidentiality

. Each Bank, the L/C Issuer and each Agent agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its Related Parties (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential); (b) to the extent required or requested by any
regulatory authority purporting to have jurisdiction over such Person or its
Related Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners); (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process;
(d) to any other party hereto; (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder; (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any Purchaser
of or Participant in, or any prospective Purchaser of or Participant in, any of
its rights and obligations under this Agreement, or (ii) any actual or
prospective party (or its Related Parties) to any Swap Agreement or other
transaction under which payments are to be made by reference to the Borrower and
its obligations, this Agreement or payments hereunder; (g) with the written
consent of the Borrower; or (h) to the extent such Information (x) becomes
publicly available other than as a result of a breach of this Section, or
(y) becomes available to any Agent, any Bank, the L/C Issuer or any of their
respective Affiliates on a nonconfidential basis from a source other than the
Borrower. In addition, the Agents and the Bank may disclose the existence of
this Agreement and information about this Agreement to market data collectors,
similar service providers to the lending industry and service providers to the
Agents and the Bank in connection with the administration of this Agreement, the
other Loan Documents, and the Commitments. For the purposes of this Section,
"Information" means all information received from the Borrower relating to the
Borrower, the Subsidiaries or their business, other than any such information
that is available to the Bank on a non-confidential basis prior to disclosure by
the Borrower; provided that, in the case of information received from the
Borrower after the date hereof, such information is clearly identified at the
time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

82

--------------------------------------------------------------------------------

 

11.

MISCELLANEOUS

Amendments, Etc

. No amendment, modification, termination, or waiver of any provision of any
Loan Document to which the Borrower is a party, nor consent to any departure by
the Borrower from any Loan Document to which it is a party, shall in any event
be effective unless the same shall be in writing and signed by the Majority
Banks, and then such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given, provided, however, that
no amendment, waiver or consent shall, unless in writing and signed by all of
the Banks do any of the following: (1) waive any of the conditions precedent
specified in Section 3.1; (2) increase the Commitment of any Bank or subject any
Bank to any additional obligations; (3) reduce the principal of, or interest on,
the Notes, any L/C Obligations or any fees hereunder; (4) postpone any date
fixed for any payment of principal of, or interest on, the Notes, any L/C
Obligations or any fees hereunder; (5) release any of the Guarantors from its
Guaranty, except as expressly permitted hereunder; (6) release any of the
Collateral, except in connection with Transfers expressly permitted hereunder,
or subordinate all or any substantial portion of the Collateral to the Liens
held by any other Person; (7) change the percentage of the Commitments (and
correspondingly, any Bank's Pro Rata Share) contrary to Section 10.3, the
aggregate unpaid principal amount of the Notes or the number of Banks which
shall be required for the Banks or any of them to take action hereunder; (8)
amend the provisions of Section 8.4, or (9) amend, modify or waive any provision
of this Section 11.1; and provided further that (i) no amendment, waiver, or
consent shall, unless in writing and signed by the affected Agent or the L/C
Issuer (in addition to the Banks required above to take such action) affect the
rights or duties of the Administrative Agent, the Collateral Agent or the L/C
Issuer under any of the Loan Documents, and (ii) no Defaulting Bank shall have
any right to approve or disapprove any amendment, waiver or consent hereunder,
except that the Commitment of such Defaulting Bank may not be increased or
extended without the consent of such Defaulting Bank.

Notices, Etc

. All notices and other communications provided for under this Agreement and
under the other Loan Documents to which the Borrower is a party shall be in
writing (including telegraphic, telex, and facsimile transmissions) and mailed
or transmitted or delivered, at the addresses set forth on the respective
signature pages hereto; or, as to each party, at such other address as shall be
designated by such party in a written notice to all other parties complying as
to delivery with the terms of this Section 11.2. Except as is otherwise provided
in this Agreement, all such notices and communications shall be effective when
deposited in the mails or delivered to the telegraph company, or sent,
answerback received, respectively, addressed as aforesaid, except that notices
to the Administrative Agent pursuant to the provisions of Section 2 shall not be
effective until received by the Administrative Agent.

No Waiver

. No failure or delay on the part of any Bank or the Administrative Agent in
exercising any right, power, or remedy hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise of any such right, power, or
remedy preclude any other or further exercise thereof or the exercise of any
other right, power, or remedy hereunder. The rights and remedies provided herein
are cumulative, and are not exclusive of any other rights, powers, privileges,
or remedies, now or hereafter existing, at law or in equity or otherwise.

Costs and Expenses

. The Borrower agrees to pay on demand (i) all out-of-pocket expenses reasonably
incurred by the Administrative Agent, the Collateral Agent and the L/C Issuer in

83

--------------------------------------------------------------------------------

 

connection with the preparation, execution, delivery, filing, and administration
of the Loan Documents, and of any amendment, modification, or supplement to the
Loan Documents, including the fees and out-of-pocket expenses of counsel for
either Agent incurred in connection with advising such Agent or any of the Banks
as to their rights and responsibilities hereunder, (ii) all out-of-pocket
expenses reasonably incurred by the L/C Issuer in connection with the issuance,
amendment, renewal or extension of any Letter of Credit or any demand for
payment thereunder, and (iii) all out-of-pocket expenses reasonably incurred by
either Agent or the L/C Issuer (including the fees, charges and disbursements of
counsel for either Agent or the L/C Issuer) in connection with the enforcement
or protection of its rights in connection with this Agreement and the other Loan
Documents, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of the outstanding Loans or
Letters of Credit. The foregoing costs and expenses shall include all search,
filing, recording, title insurance, appraisal, and environmental assessment fees
and charges (and all taxes related thereto), and other out-of-pocket expenses
incurred by either Agent or the L/C Issuer. The Borrower also agrees to pay all
such costs and expenses, including court costs, incurred by any Bank in
connection with enforcement of the Loan Documents, or any amendment,
modification, or supplement thereto, whether by negotiation, legal proceedings,
or otherwise. The provisions of this Section 11.4 shall survive termination of
this Agreement.

Integration

. This Agreement and the Loan Documents contain the entire agreement between the
parties relating to the subject matter hereof and supersede all oral statements
and prior writings with respect thereto.

Indemnity

. The Borrower hereby agrees to defend and indemnify each Agent, the L/C Issuer,
the Swing Line Lender and each Bank and each Affiliate of each of the foregoing,
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of any of the foregoing
Persons (each such Person, an "Indemnitee") against, and hold each Indemnitee
harmless from, any and all losses, claims, damages, penalties, incremental
taxes, liabilities and related expenses, including the fees, charges and
disbursements of any counsel for any Indemnitee, incurred by or asserted against
any Indemnitee arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated thereby, the performance by the parties
hereto of their respective obligations hereunder or thereunder, or the
consummation of the transactions contemplated hereby or thereby, (ii) any Loan
or Letter of Credit or the use of the proceeds therefrom (including any refusal
by the L/C Issuer to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit), (iii) any actual or alleged presence or
release of Hazardous Materials on or from any property owned or operated by the
Borrower or any of its Subsidiaries, or any liability under any Environmental
and Safety Laws related in any way to the Borrower or any of its Subsidiaries,
(iv) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory and regardless of whether any Indemnitee is a party thereto, and (v) any
civil penalty or fine assessed by OFAC against, and all reasonable costs and
expenses (including counsel fees and disbursements) incurred in connection with
defense thereof, by either Agent or any Bank or the L/C Issuer as a result of
the conduct of the Borrower or any Subsidiary that violates a Sanction enforced
by OFAC or any Anti-Corruption Law; provided that such indemnity shall not, as
to any Indemnitee, be available to the extent that such losses, claims, damages,
penalties, liabilities or related expenses (x) are

84

--------------------------------------------------------------------------------

 

determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the bad faith, gross negligence or willful
misconduct of such Indemnitee, (y) arise from any dispute solely among
Indemnitees other than any claims against any Indemnitee (i) in its capacity or
in fulfilling its role as Administrative Agent, Collateral Agent, Joint Lead
Arranger, Documentation Agent, L/C Issuer, or Swing Line Lender, or (ii) that
arise out of any act or omission on the part of the Borrower or its Affiliates.
This Section 11.6 shall not apply with respect to Taxes other than any Taxes
that represent losses, claims, damages, etc. arising from any non-Tax claim.
WITHOUT LIMITATION OF THE FOREGOING, IT IS THE INTENTION OF THE BORROWER, AND
THE BORROWER AGREES THAT, THE FOREGOING INDEMNITIES SHALL APPLY TO EACH
INDEMNITEE WITH RESPECT TO LOSSES, CLAIMS, DAMAGES, PENALTIES, LIABILITIES AND
RELATED EXPENSES (INCLUDING ALL EXPENSES OF LITIGATION OR PREPARATION THEREFOR),
WHICH IN WHOLE OR IN PART ARE CAUSED BY OR ARISE OUT OF THE NEGLIGENCE OF SUCH
(AND/OR ANY OTHER) INDEMNITEE. The provisions of this Section 11.6 shall survive
termination of this Agreement.

Governing Law

. This Agreement and the Notes shall be governed by, and construed in accordance
with, the laws of the State of Oklahoma, without regard to conflict of law
principles.

Severability of Provisions

. Any provision of any Loan Document which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions of such Loan Document or affecting the validity or enforceability of
such provision in any other jurisdiction.

Counterparts

. This Agreement may be executed in any number of counterparts and by different
parties to this Agreement in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same Agreement. Borrower agrees that telefaxed or scanned
Loan Documents evidencing execution shall be deemed originals.

Headings

. Section headings in the Loan Documents are included in such Loan Documents for
the convenience of reference only and shall not constitute a part of the
applicable Loan Documents for any other purpose.

Consent to Jurisdiction; Jury Trial Waiver

.

11.11.1.THE BORROWER HEREBY CONSENTS TO THE JURISDICTION OF ANY STATE OR FEDERAL
COURT LOCATED WITHIN THE COUNTY OF TULSA, STATE OF OKLAHOMA AND IRREVOCABLY
AGREES THAT ALL ACTIONS OR PROCEEDINGS ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE OTHER LOAN DOCUMENTS SHALL BE LITIGATED IN SUCH COURTS. THE
BORROWER EXPRESSLY SUBMITS AND CONSENTS TO THE JURISDICTION OF THE AFORESAID
COURTS AND WAIVES ANY DEFENSE OF FORUM NON CONVENIENS.

11.11.2.THE BORROWER, EACH BANK AND EACH AGENT HEREBY WAIVE TRIAL BY JURY IN ANY
ACTION, PROCEEDING, CLAIM OR COUNTERCLAIM,

85

--------------------------------------------------------------------------------

 

WHETHER IN CONTRACT OR TORT, AT LAW OR IN EQUITY, ARISING OUT OF OR IN ANY WAY
RELATED TO THIS AGREEMENT OR THE LOAN DOCUMENTS. NO OFFICER OF ANY BANK OR AGENT
HAS AUTHORITY TO WAIVE, CONDITION, OR MODIFY THIS PROVISION.

No Advisory or Fiduciary Responsibility

. In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), the Borrower acknowledges and agrees that: (i)
(A) the arranging and other services regarding this Agreement provided by the
Banks are arm's-length commercial transactions between the Borrower and its
Affiliates, on the one hand, and the Banks, on the other hand, (B) the Borrower
has consulted its own legal, accounting, regulatory and tax advisors to the
extent it has deemed appropriate, and (C) the Borrower is capable of evaluating,
and understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii) (A) each of the Banks
is and has been acting solely as a principal and, except as expressly agreed in
writing by the relevant parties, has not been, is not, and will not be acting as
an advisor, agent or fiduciary for the Borrower or any of its Affiliates, or any
other Person, and (B) no Bank has any obligation to the Borrower or any of its
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and
(iii) each of the Banks and their respective Affiliates may be engaged in a
broad range of transactions that involve interests that differ from those of the
Borrower and its Affiliates, and no Bank has any obligation to disclose any of
such interests to the Borrower or its Affiliates. To the fullest extent
permitted by law, the Borrower hereby waives and releases any claims that it may
have against any of the Banks with respect to any breach or alleged breach of
agency or fiduciary duty in connection with any aspect of any transaction
contemplated hereby.

Amendment, Restatement, Increase and Extension; Ratification and Reaffirmation

. This Agreement is an amendment, restatement and continuation of the Existing
Credit Agreement, and, as such, all terms and provisions of this Agreement
supersede in their entirety the terms and provisions of the Existing Credit
Agreement. The Obligations outstanding under this Agreement are a continuing
indebtedness and are in renewal, extension, rearrangement, increase,
ratification and continuation of, but not in extinguishment or novation of, the
Obligations outstanding under the Existing Credit Agreement. The Liens created
or granted by any existing Collateral Documents shall continue in full force and
effect, uninterrupted and unabated, and shall remain valid, binding and
enforceable Liens against the Borrower and its Subsidiaries as security for the
Obligations. All of the existing Collateral Documents shall continue in full
force and effect in accordance with their terms, except to the extent amended or
superseded by the terms of any Collateral Documents delivered pursuant to this
Agreement. The parties acknowledge that the intent of this Section is to
maintain the priority of the Liens on the assets of the Borrower and its
Subsidiaries to secure the Obligations under this Agreement. The Borrower
confirms to the Collateral Agent and the Banks that the Obligations (as the same
have been increased hereby) are and shall continue to be secured by the security
interests granted by the Borrower and its Subsidiaries in favor of the
Collateral Agent for the benefit of the Secured Parties under the existing
Collateral Documents, and all of the terms, conditions, provisions, agreements,
requirements, promises, obligations, duties, covenants and representations of
the Borrower and its Subsidiaries under such documents and any and all other
documents and agreements entered into with respect to the obligations under the

86

--------------------------------------------------------------------------------

 

Existing Credit Agreement are hereby ratified and affirmed in all respects by
the Borrower (except as modified on the date hereof).

Release

. The Borrower, for itself and each and all of its officers, employees, agents,
shareholders, directors, successors and assigns, does hereby fully,
unconditionally and irrevocably waive and release each Agent and each Bank, and
each of their respective officers, employees, agents, directors, shareholders,
affiliates, attorneys, successors and assigns (each, a "Released Party"), of and
from any and all claims, liabilities, obligations, causes of action, defenses,
counterclaims and setoffs, of any kind, whether known or unknown and whether in
contract, tort, statute or under any other legal theory, arising out of or
relating to any act or omission by the Administrative Agent, the Collateral
Agent, any Bank or any other Released Party on or before the Effective Date.

Swap Agreements

.

11.15.1.The Borrower hereby represents and warrants to the Banks and the
Administrative Agent and covenants that (i) the rate, asset, liability or other
notional item underlying any Specified Swap Agreement regarding an interest or
monetary rate, or foreign exchange swap, entered into or executed in connection
with this Agreement is, or is directly related to, a financial term hereof; (ii)
the aggregate notional amount of all Swap Agreements entered into or executed by
the Borrower in connection with the financial terms of this Agreement, whether
entered into or executed with the Borrower or any other Person, will not at any
time exceed the aggregate principal amount outstanding hereunder, as such
amounts may be determined or calculated contemporaneously from time to time
during and throughout the term of this Agreement; (iii) each Swap Agreement
entered into or executed in connection with the financial terms of this
Agreement has been or will be entered into no earlier than 90 days before and no
later than 180 days after the date hereof or of any transfer of principal
hereunder; (iv) the purpose of any Swap Agreements in respect of any commodity
entered into or executed in connection with this Agreement is to hedge commodity
price risks incidental to the Borrower's business and arising from potential
changes in the price of such commodity; and (v) each Swap Agreement entered into
or executed in connection with this Agreement mitigates against the risk of
repayment hereof and is not for the purpose of speculation. For purposes of this
Section, the term (i) "financial term" shall include, without limitation, the
duration or term of this Agreement, rate of interest, the currency or currencies
in which the Loans are made and their principal amount, and (ii) "transfer of
principal" means any draw of principal under this Agreement, including any
amendment, restructuring, extension or other modification of this Agreement.

11.15.2.The Borrower hereby absolutely, unconditionally and irrevocably
undertakes to provide such funds or other support as may be needed from time to
time by any Guarantor in order for such Guarantor to honor its obligations (a)
under any Specified Swap Agreement, whether into or executed before or after the
Effective Date, to which such Guarantor is a party and (b) under any Guaranty,
including obligations with respect to any Specified Swap Agreement entered into
or executed before or after the Effective Date (provided, however, that the
Borrower shall only be liable under this Section for the maximum amount of such
liability that can be hereby incurred without rendering its obligations under
this Section, or otherwise under this Agreement or any other Loan Document, as
it relates to the Guarantors, voidable

87

--------------------------------------------------------------------------------

 

under applicable law relating to fraudulent conveyance or fraudulent transfer,
and not for any greater amount). The obligations of the Borrower under this
Section shall remain in full force and effect until all of the Obligations are
paid in full to the Banks, the Agents and all other Persons to whom any of the
Obligations are owing. The Borrower intends that this Section constitute, and
this Section shall be deemed to constitute, a "keepwell, support, or other
agreement" for the benefit of each Guarantor for all purposes of Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.

USA Patriot Act Notification

. IMPORTANT INFORMATION ABOUT PROCEDURES FOR OPENING A NEW ACCOUNT. To help the
government fight the funding of terrorism and money laundering activities,
Federal law requires all financial institutions to obtain, verify, and record
information that identifies each person or entity that opens an account,
including any deposit account, treasury management account, loan, other
extension of credit, or other financial services product. What this means for
Borrower: When Borrower opens an account, if Borrower is an individual, Bank
will ask for Borrower's name, taxpayer identification number, residential
address, date of birth, and other information that will allow Bank to identify
Borrower, and, if Borrower is not an individual, Bank will ask for Borrower's
name, taxpayer identification number, business address, and other information
that will allow Bank to identify Borrower. Bank may also ask, if Borrower is an
individual, to see Borrower's driver's license or other identifying documents,
and, if Borrower is not an individual, to see Borrower's legal organizational
documents or other identifying documents.

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

. Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document may be subject to the write-down and conversion powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

11.17.1.the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

11.17.2.the effects of any Bail-in Action on any such liability, including, if
applicable: (i) a reduction in full or in part or cancellation of any such
liability; (ii) a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or (iii) the variation of the terms
of such liability in connection with the exercise of the write-down and
conversion powers of any EEA Resolution Authority.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.

SIGNATURES APPEARS ON FOLLOWING PAGES]

 

88

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
written.

SAIA, INC., as Borrower

 

 

By: /s/ Frederick J Holzgrefe, III

Name: Frederick J. Holzgrefe

Title: President and Chief Operating Officer

 

11465 Johns Creek Parkway 

Suite 400 

Duluth, Georgia 30097

Attention: Frederick J. Holzgrefe

Phone: (770) 232-4043

Facsimile: (770) 232-4066

E-mail: fholzgrefe@saia.com

 

 




SIGNATURE PAGE TO SIXTH AMENDED
AND RESTATED CREDIT AGREEMENT

--------------------------------------------------------------------------------

 

BOKF, NA dba BANK OF OKLAHOMA, as Administrative Agent and Collateral Agent and
as a Bank

 

 

By: /s/ Paul E. Johnson

Name: Paul E. Johnson
Title: Vice President

 

Principal Office and Lending Office for Base and LIBOR Loans:

 

Bank of Oklahoma Tower

P.O. Box 2300 

Tulsa, Oklahoma 74102-2300

Attention: Paul Johnson

Phone: (918) 588-6490

Facsimile: (918) 280-4106

E-mail: pjohnson@bokf.com

 

Commitment: $55,000,000

 




SIGNATURE PAGE TO SIXTH AMENDED
AND RESTATED CREDIT AGREEMENT

--------------------------------------------------------------------------------

 

BANK OF AMERICA, N.A., as a Bank

 

 

By /s/ Ryan Maples

Name: Ryan Maples
Title: Sr. Vice President

 

Principal Office and Lending Office for Base Rate Loans and LIBOR Loans:

 

600 Peachtree Street NE, 13th Floor

Atlanta, GA 30308

Attention: Ryan Maples, Sr. Vice President

Phone: (404) 607-3922

Facsimile: (804) 262-9167

E-mail: ryan.mpales@baml.com

 

 

Commitment: $50,000,000

 

 

SIGNATURE PAGE TO SIXTH AMENDED
AND RESTATED CREDIT AGREEMENT

--------------------------------------------------------------------------------

 

JPMORGAN CHASE BANK, N.A., as a Bank

 

 

By /s/ Philip VanFossan

Name: Philip VanFossan
Title: Executive Director

 

Principal Office and Lending Office for Base Rate Loans and LIBOR Loans:

 

3424 Peachtree Rd NE, Floor 23

Atlanta, GA 30326

Attention: Philip VanFossan, Underwriter

Phone: (404) 842-4345

Facsimile:

E-mail: philip.c.vanfossan@jpmorgan.com

 

 

Commitment: $50,000,000




SIGNATURE PAGE TO SIXTH AMENDED
AND RESTATED CREDIT AGREEMENT

--------------------------------------------------------------------------------

 

PNC BANK, NATIONAL ASSOCIATION, as a Bank

 

 

By /s/ Andrew Fraser

Name: Andrew Fraser
Title: Vice President

 

Principal Office and Lending Office for Base Rate Loans and LIBOR Loans:

 

1075 Peachtree St NE, Suite 1800

Atlanta, GA 30309

Attention: Susan Dimmick

Phone: (404) 495-6434

Facsimile:

E-mail: susan.dimmick@pnc.com

 

 

Commitment: $50,000,000

 




SIGNATURE PAGE TO SIXTH AMENDED
AND RESTATED CREDIT AGREEMENT

--------------------------------------------------------------------------------

 

SUNTRUST BANK, as a Bank

 

 

By /s/ Jonathan Hart

Name: Jonathan Hart
Title: Vice President

 

Principal Office and Lending Office for Base Rate Loans and LIBOR Loans:

 

3333 Peachtree Rd NE, 8th Floor

Atlanta, GA 30326

Attention: Jon Hart, Vice President

Phone: 404-439-9540

Facsimile: 404-439-7333

E-mail: jon.hart@suntrust.com

 

 

Commitment: $47,500,000

 

 




SIGNATURE PAGE TO SIXTH AMENDED
AND RESTATED CREDIT AGREEMENT

--------------------------------------------------------------------------------

 

TD BANK, N.A., as a Bank

 

 

By /s/ Craig Welch

Name: Craig Welch
Title: Senior Vice President

 

Principal Office and Lending Office for Base Rate Loans and LIBOR Loans:

 

One Commerce Square

2005 Market Street, 2nd Floor

Philadelphia, PA 19103

Attention: Craig Welch

Phone: (215) 282-4449

Facsimile: (215) 282-2476

E-mail: Craig.Welch@td.com

 

 

Commitment: $47,500,000

 

 

 

 

 

 

 

 

 

 

 

 

SIGNATURE PAGE TO SIXTH AMENDED
AND RESTATED CREDIT AGREEMENT

--------------------------------------------------------------------------------

 

PRICING SCHEDULE

 

Pricing Level


Leverage Ratio

LIBOR Rate Margin

Base Rate Margin

Unused Portion Fee

Letter of Credit Fee

I

≤1.00x

1.000%

-0.500%

0.175%

1.000%

II

>1.00x but ≤1.50x

1.250%

-0.250%

0.200%

1.250%

III

>1.50x but ≤2.25

1.450%

-0.050%

0.225%

1.450%

IV

>2.25 but ≤3.00x

1.750%

0.250%

0.250%

1.750%

V

>3.00x

2.000%

0.500%

0.300%

2.000%

 

The foregoing shall be recalculated on not less than a quarterly basis, on the
date on which the Administrative Agent is in full receipt of the Borrower's most
recent financial statements (and, in the case of the year-end financial
statements, audit report) for the fiscal quarter then ended, pursuant to Section
5.1 ("Pricing Date"). The applicable Pricing Level shall be established based on
the Leverage Ratio for the most recently completed fiscal quarter and shall
remain in effect until the next Pricing Date. From the Effective Date to the
first Pricing Date, Pricing Level I shall apply. If the Borrower has not
delivered its financial statements by the date such financial statements (and,
in the case of the year-end financial statements, audit report) are required to
be delivered under Section 5.1 hereof, until such financial statements and audit
report are delivered, Pricing Level V shall apply. If the Borrower subsequently
delivers such financial statements before the next Pricing Date, the Pricing
Level established by such late delivered financial statements shall take effect
from the date of delivery until the next Pricing Date. In all other
circumstances, the Pricing Level established by such financial statements shall
be in effect from the Pricing Date that occurs immediately after the end of the
fiscal quarter covered by such financial statements until the next Pricing Date.
Each determination of the Pricing Level made by the Administrative Agent in
accordance with the foregoing shall be conclusive and binding on the Borrower
and the Banks if reasonably determined.

SIGNATURE PAGE TO SIXTH AMENDED
AND RESTATED CREDIT AGREEMENT